Exhibit 10.1

 

 

 

AMETEK, INC.

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF SEPTEMBER 30, 2014

$300,000,000 3.73% SERIES J SENIOR NOTES DUE SEPTEMBER 30, 2024

$100,000,000 3.83% SERIES K SENIOR NOTES DUE SEPTEMBER 30, 2026

$100,000,000 3.98% SERIES L SENIOR NOTES DUE SEPTEMBER 30, 2029

$50,000,000 3.91% SERIES M SENIOR NOTES DUE JUNE 15, 2025

$100,000,000 3.96% SERIES N SENIOR NOTES DUE AUGUST 14, 2025

$50,000,000 4.45% SERIES O SENIOR NOTES DUE AUGUST 14, 2035



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

   THE NOTES      1   

2.

  

SALE AND PURCHASE OF NOTES

     2   

3.

  

CLOSING

     2      

3.1.

  First Closing      2      

3.2.

  Second Closing      3      

3.3.

  Third Closing      3      

3.4.

  Failure of the Company to Deliver; Failure to Satisfy Closing Conditions     
4   

4.    

  

CONDITIONS TO CLOSINGs

     4      

4.1.

  Representations and Warranties      4      

4.2.

  Performance; No Default      4      

4.3.

  Compliance Certificates      4      

4.4.

  Opinions of Counsel      5      

4.5.

  Purchase Permitted By Applicable Law, etc      5      

4.6.

  Sale of Other Notes      5      

4.7.

  Payment of Special Counsel Fees      5      

4.8.

  Private Placement Number      5      

4.9.

  Changes in Corporate Structure      6      

4.10.

  Funding Instructions      6      

4.11.

  Proceedings and Documents      6   

5.

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     6      

5.1.

  Organization; Power and Authority      6      

5.2.

  Authorization, etc      6      

5.3.

  Disclosure      7      

5.4.

  Organization and Ownership of Shares of Subsidiaries      7      

5.5.

  Financial Statements, etc      8      

5.6.

  Compliance with Laws, Other Instruments, etc      8      

5.7.

  Governmental Authorizations, etc      8      

5.8.

  Litigation; Observance of Agreements, Statutes and Orders      9      

5.9.

  Taxes      9      

5.10.

  Title to Property; Leases      9      

5.11.

  Licenses, Permits, etc      10      

5.12.

  Compliance with ERISA      10      

5.13.

  Private Offering by the Company      11      

5.14.

  Use of Proceeds; Margin Regulations      11      

5.15.

  Existing Indebtedness; Future Liens, etc      12      

5.16.

  Foreign Assets Control Regulations, etc      12      

5.17.

  Status under Certain Statutes      13      

5.18.

  Environmental Matters      13      

5.19.

  Ranking      14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

6.

  

REPRESENTATIONS OF THE PURCHASER

     14      

6.1.

  Purchase for Investment      14      

6.2.

  Source of Funds      14   

7.    

  

INFORMATION AS TO COMPANY

     16      

7.1.

  Financial and Business Information      16      

7.2.

  Officer’s Certificate      19      

7.3.

  Inspection      20   

8.

  

PREPAYMENT OF THE NOTES

     20      

8.1.

  Optional Prepayments      20      

8.2.

  Notice of Prepayment; Make-Whole Computation      21      

8.3.

  Allocation of Partial Prepayments      21      

8.4.

  Maturity; Surrender; etc      21      

8.5.

  Purchase of Notes      22      

8.6.

  Make-Whole Amount      22      

8.7.

  Prepayment in Connection with a Change of Control      24      

8.8.

  Prepayment in Connection with the Disposition of Certain Assets      24   

9.

  

AFFIRMATIVE COVENANTS

     25      

9.1.

  Compliance with Laws      25      

9.2.

  Insurance      25      

9.3.

  Maintenance of Properties; Books and Records      26      

9.4.

  Payment of Taxes      26      

9.5.

  Corporate Existence, etc      26      

9.6.

  Ranking      27   

10.

  

NEGATIVE COVENANTS

     27      

10.1.

  Certain Financial Conditions      27      

10.2.

  Liens      28      

10.3.

  Disposition of Assets      29      

10.4.

  Merger, Consolidation, etc      30      

10.5.

  Transactions with Affiliates      31      

10.6.

  Terrorism Sanctions Regulations      31   

11.

  

EVENTS OF DEFAULT

     32   

12.

  

REMEDIES ON DEFAULT, ETC

     34      

12.1.

  Acceleration      34      

12.2.

  Other Remedies      34      

12.3.

  Rescission      35      

12.4.

  No Waivers or Election of Remedies, Expenses, etc      35   

13.

  

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     35      

13.1.

  Registration of Notes      35      

13.2.

  Transfer and Exchange of Notes      36      

13.3.

  Replacement of Notes      36   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

14.  

  

PAYMENTS ON NOTES

     37      

14.1.

  Place of Payment      37      

14.2.

  Home Office Payment      37   

15.

  

EXPENSES, ETC

     37      

15.1.

  Transaction Expenses      37      

15.2.

  Survival      38   

16.

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     38   

17.

  

AMENDMENT AND WAIVER

     38      

17.1.

  Requirements      38      

17.2.

  Solicitation of Holders of Notes      39      

17.3.

  Binding Effect, etc      39      

17.4.

  Notes Held by Company, etc      40   

18.

  

NOTICES

     40   

19.

  

REPRODUCTION OF DOCUMENTS

     40   

20.

  

CONFIDENTIAL INFORMATION

     41   

21.

  

SUBSTITUTION OF PURCHASER

     42   

22.

  

MISCELLANEOUS

     42      

22.1.

  Successors and Assigns      42      

22.2.

  Construction      42      

22.3.

  Jurisdiction and Process      43      

22.4.

  Payments Due on Non-Business Days      44      

22.5.

  Severability      44      

22.6.

  Accounting Terms      44      

22.7.

  Counterparts      45      

22.8.

  Governing Law      45   

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A

  --    Information as to Purchasers

Schedule B

  --    Defined Terms

Schedule 5.4

  --    Subsidiaries of the Company, Ownership of Subsidiary Stock, etc.

Schedule 5.5

  --    Financial Statements

Schedule 5.8

  --    Litigation

Schedule 5.12

  --    Compliance with ERISA

Schedule 5.15

  --    Existing Indebtedness

Schedule 5.18

  --    Environmental Matters

Exhibit 1

  --    Form of 3.73% Series J Senior Notes due September 30, 2024

Exhibit 2

  --    Form of 3.83% Series K Senior Notes due September 30, 2026

Exhibit 3

  --    Form of 3.98% Series L Senior Notes due September 30, 2029

Exhibit 4

  --    Form of 3.91% Series M Senior Notes due June 15, 2025

Exhibit 5

  --    Form of 3.96% Series N Senior Notes due August 14, 2025

Exhibit 6

  --    Form of 4.45% Series O Senior Notes due August 14, 2035



--------------------------------------------------------------------------------

AMETEK, INC.

1100 Cassatt Road

Berwyn, Pennsylvania 19312-1177

$300,000,000 3.73% SERIES J SENIOR NOTES DUE SEPTEMBER 30, 2024

$100,000,000 3.83% SERIES K SENIOR NOTES DUE SEPTEMBER 30, 2026

$100,000,000 3.98% SERIES L SENIOR NOTES DUE SEPTEMBER 30, 2029

$50,000,000 3.91% SERIES M SENIOR NOTES DUE JUNE 15, 2025

$100,000,000 3.96% SERIES N SENIOR NOTES DUE AUGUST 14, 2025

$50,000,000 4.45% SERIES O SENIOR NOTES DUE AUGUST 14, 2035

As of September 30, 2014

To each of the Purchasers

listed in Schedule A hereto:

Ladies and Gentlemen:

AMETEK, INC., a Delaware corporation (together with its permitted successors and
assigns hereunder, the “Company”), agrees with each of the purchasers whose
names appear at the end hereof as follows:

 

1.

THE NOTES.

The Company will authorize the issue and sale of:

(a)         $300,000,000 aggregate principal amount of its 3.73% Series J Senior
Notes due September 30, 2024 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series J Notes”);

(b)         $100,000,000 aggregate principal amount of its 3.83% Series K Senior
Notes due September 30, 2026 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series K Notes”);

(c)         $100,000,000 aggregate principal amount of its 3.98% Series L Senior
Notes due September 30, 2029 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series L Notes”);

(d)         $50,000,000 aggregate principal amount of its 3.91% Series M Senior
Notes due June 15, 2025 (including any amendments, restatements or modifications
from time to time thereof and all notes delivered in substitution or exchange
for any such note pursuant to this Agreement, the “Series M Notes”);

(e)         $100,000,000 aggregate principal amount of its 3.96% Series N Senior
Notes due August 14, 2025 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series N Notes”);
and



--------------------------------------------------------------------------------

(f)         $50,000,000 aggregate principal amount of its 4.45% Series O Senior
Notes due August 14, 2035 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series O Notes”).

The Series J Notes, the Series K Notes, the Series L Notes, the Series M Notes,
the Series N Notes and the Series O Notes are sometimes referred to herein
collectively as the “Notes,” and each of the Notes is sometimes referred to
herein individually as a “Note.” The Series J Notes, the Series K Notes, the
Series L Notes, the Series M Notes, the Series N Notes and the Series O Notes
shall be substantially in the respective forms set out in Exhibits 1, 2, 3, 4, 5
and 6. Certain capitalized and other terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit”, unless otherwise
specified, refer to a Schedule or an Exhibit attached to this Agreement.

 

2.

SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the principal amount and of the
series and at the Closings specified below such Purchaser’s name in Schedule A
at the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

3.

CLOSING.

 

  3.1.

First Closing.

The sale and purchase of the Series J Notes (each purchaser of Series J Notes, a
“Series J Purchaser”), the Series K Notes (each purchaser of Series K Notes, a
“Series K Purchaser”) and the Series L Notes (each purchaser of Series L Notes,
a “Series L Purchaser”, and together with the Series J Purchasers and the Series
K Purchasers, collectively, the “First Closing Purchasers”) to be purchased by
each of the First Closing Purchasers shall occur at a closing (the “First
Closing”) on September 30, 2014 or on such later Business Day on or before
October 7, 2014 as may be agreed upon by the Company and the First Closing
Purchasers (the date of the First Closing being referred to herein as the “First
Closing Date”) at the offices of Bingham McCutchen LLP, 399 Park Avenue, New
York, New York 10022 at 10:00 a.m., local time. At the First Closing, the
Company will deliver to each First Closing Purchaser the Notes to be purchased
by such First Closing Purchaser at the First Closing in the form of a single
Note for each series of Notes to be purchased by such First Closing Purchaser
(or such greater number of Notes of each applicable series in denominations of
at least $500,000 as such First Closing Purchaser may request), dated the First
Closing Date and registered in such First Closing Purchaser’s name (or in the
name of its nominee), against delivery by such First Closing Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company as set forth in the funding instructions required by
Section 4.10.

 

2



--------------------------------------------------------------------------------

  3.2.

Second Closing.

The sale and purchase of the Series M Notes (each purchaser of Series M Notes,
the “Second Closing Purchasers”) to be purchased by each of the Second Closing
Purchasers shall occur at a closing (the “Second Closing”) on June 15, 2015 or
on such later Business Day on or before June 22, 2015 as may be agreed upon by
the Company and the Second Closing Purchasers (the date of the Second Closing
being referred to herein as the “Second Closing Date”) at the offices of Bingham
McCutchen LLP, 399 Park Avenue, New York, New York 10022 at 10:00 a.m., local
time. At the Second Closing, the Company will deliver to each Second Closing
Purchaser the Notes to be purchased by such Second Closing Purchaser at the
Second Closing in the form of a single Note for the Series M Notes to be
purchased by such Second Closing Purchaser (or such greater number of Series M
Notes in denominations of at least $500,000 as such Second Closing Purchaser may
request), dated the Second Closing Date and registered in such Second Closing
Purchaser’s name (or in the name of its nominee), against delivery by such
Second Closing Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company as set forth in the
funding instructions required by Section 4.10.

 

  3.3.

Third Closing.

The sale and purchase of the Series N Notes (each purchaser of Series N Notes, a
“Series N Purchaser”) and the Series O Notes (each purchaser of Series O Notes,
a “Series O Purchaser”, and together with the Series N Purchasers, the “Third
Closing Purchasers”) to be purchased by each of the Third Closing Purchasers
shall occur at a closing (the “Third Closing” and together with the First
Closing and the Second Closing being sometimes referred to herein, collectively,
as the “Closings” and individually as a “Closing”) on August 14, 2015 or on such
later Business Day on or before August 21, 2015 as may be agreed upon by the
Company and the Third Closing Purchasers (the date of the Third Closing being
referred to herein as the “Third Closing Date”, and together with the First
Closing Date and the Second Closing Date, being individually referred to herein
as a “Closing Date”) at the offices of Bingham McCutchen LLP, 399 Park Avenue,
New York, New York 10022 at 10:00 a.m., local time. At the Third Closing, the
Company will deliver to each Third Closing Purchaser the Notes to be purchased
by such Third Closing Purchaser at the Third Closing in the form of a single
Note for each series of Notes to be purchased by such Third Closing Purchaser
(or such greater number of Notes of each applicable series in denominations of
at least $500,000 as such Third Closing Purchaser may request), dated the Third
Closing Date and registered in such Third Closing Purchaser’s name (or in the
name of its nominee), against delivery by such Third Closing Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company as set forth in the funding instructions required by
Section 4.10.

 

3



--------------------------------------------------------------------------------

  3.4.

Failure of the Company to Deliver; Failure to Satisfy Closing Conditions.

If at any Closing the Company shall fail to tender the applicable Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
reasonable satisfaction in connection with such Closing, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement
with respect to such Closing, without thereby waiving any rights such Purchaser
may have by reason of such failure or such nonfulfillment.

 

4.

CONDITIONS TO CLOSINGS.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on a Closing Date is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or on such Closing Date, of the following
conditions:

 

  4.1.

Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct (a) with respect to the First Closing, on the First Closing Date after
giving effect to the transactions contemplated by this Agreement to occur at or
before the First Closing, (b) with respect to the Second Closing, on the Second
Closing Date after giving effect to the transactions contemplated by this
Agreement to occur at or before the Second Closing, and (c) with respect to the
Third Closing, on the Third Closing Date after giving effect to the transactions
contemplated by this Agreement to occur at or before the Third Closing.

 

  4.2.

Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on such Closing Date and, after giving effect to the issue and sale
of the Notes to be issued on such Closing Date (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Prior to the First Closing Date,
neither the Company nor any Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Sections
10.3, 10.4, 10.5 or 10.6 had such Sections applied since such date.

 

  4.3.

Compliance Certificates.

(a)         Officer’s Certificate.     The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated such Closing Date, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)         Secretary’s Certificate.     The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated such
Closing Date, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
this Agreement and the Notes to be issued on such Closing Date, and (ii) the
Company’s organizational documents as then in effect.

 

4



--------------------------------------------------------------------------------

  4.4.

Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated such Closing Date (a) from Robert S. Feit,
Senior Vice President and General Counsel for the Company, covering such matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to such Purchaser), and (b) from Bingham McCutchen LLP, the
Purchasers’ special counsel in connection with such transactions, covering such
matters incident to such transactions as such Purchaser may reasonably request.

 

  4.5.

Purchase Permitted By Applicable Law, etc.

On such Closing Date, such Purchaser’s purchase of the Notes to be issued to
such Purchaser on such Closing Date shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

 

  4.6.

Sale of Other Notes.

Contemporaneously with each Closing, the Company shall sell to each other
Purchaser, and each such other Purchaser shall purchase the Notes to be
purchased by it at such Closing as specified in Schedule A.

 

  4.7.

Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
the date hereof and on or before each Closing Date the reasonable fees, charges
and disbursements of the applicable Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to such Closing Date.

 

  4.8.

Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

 

5



--------------------------------------------------------------------------------

  4.9.

Changes in Corporate Structure.

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity (whether or not the transaction would be
permitted by Section 10.4) at any time following the date of the most recent
financial statements referred to in Schedule 5.5 other than the acquisition of
Amptek, Inc. on August 4, 2014 for a purchase price of $114,910,000.

 

  4.10.

Funding Instructions.

At least three Business Days prior to each Closing Date, each applicable
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company setting forth the instructions for the
delivery of the purchase price with respect to each series of Notes to be
purchased by such Purchaser on such Closing Date, including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for the applicable
Notes is to be deposited.

 

  4.11.

Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be to the reasonable satisfaction of such Purchaser and
its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to (a) each Purchaser on the date hereof,
(b) each First Closing Purchaser on the First Closing Date, (c) each Second
Closing Purchaser on the Second Closing Date and (d) each Third Closing
Purchaser on the Third Closing Date, that:

 

  5.1.

Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform its obligations hereunder and thereunder.

 

  5.2.

Authorization, etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

6



--------------------------------------------------------------------------------

  5.3.

Disclosure.

The Company, through its agents, Bank of America Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Mitsubishi UFJ Securities (USA), Inc. and Santander
Investment Securities Inc., has delivered to each Purchaser a copy of a Private
Placement Memorandum, dated September 2014 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Memorandum, the
documents, certificates or other writings referred to in the Memorandum, or
posted in respect of the Company on website www.intralinks.com prior to
September 11, 2014, in connection with the transactions contemplated hereby, as
of their respective dates, and the financial statements listed in Schedule 5.5,
taken as a whole (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents. Except as disclosed in the
Disclosure Documents or in the financial statements listed in Schedule 5.5,
since December 31, 2013 there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect (it being understood for the purposes of this
Section 5.3 that any event or condition which shall cause the Company to be
unable to satisfy the covenants described in Section 10.1 for any period after
December 31, 2013 on a pro forma basis shall be deemed to have a Material
Adverse Effect).

 

  5.4.

Organization and Ownership of Shares of Subsidiaries.

Schedule 5.4 contains complete and correct lists, as of the date hereof, of the
Company’s (i) Subsidiaries, showing, as to each such Subsidiary, the correct
name thereof, the jurisdiction of its organization and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) Affiliates, other than
Subsidiaries, and (iii) directors and senior officers.

(a)         All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries, and all such stock or equity interests of Subsidiaries
acquired thereafter, have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien.

(b)         Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

7



--------------------------------------------------------------------------------

(c)         No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

  5.5.

Financial Statements, etc.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed in Schedule 5.5 and those required to
be delivered pursuant to Section 7.1. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved, except as set forth in the notes
thereto (subject, in the case of any interim financial statements, to normal
year-end adjustments).

Neither the Company nor any Subsidiary had any material liabilities of a type
required to be disclosed in financial statements (or notes thereto) prepared in
accordance with GAAP, including material obligations under Guaranties,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments in respect of derivatives, that are not
reflected in the financial statements listed in Schedule 5.5 or otherwise
disclosed in the Disclosure Documents.

 

  5.6.

Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

  5.7.

Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any Subsidiary in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.

 

8



--------------------------------------------------------------------------------

  5.8.

Litigation; Observance of Agreements, Statutes and Orders.

(a)         Except as is disclosed in the Company’s Form 10-K for its fiscal
year ending December 31, 2013 or any Form 10-Q filed by the Company subsequent
thereto (the relevant portions of which are attached as Schedule 5.8), there are
no actions, suits, investigations or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)         Neither the Company nor any Subsidiary is in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws, the USA PATRIOT
Act or any of the other laws and regulations that are referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

  5.9.

Taxes.

The Company and its Subsidiaries have filed all federal and state income tax
returns and all other Material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate in the good faith judgment of the Company’s
management. The federal income tax liabilities of the Company and its
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 2009.

 

  5.10.

Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases under which the
Company or any Subsidiary is a lessee that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
material respects.

 

9



--------------------------------------------------------------------------------

  5.11.

Licenses, Permits, etc.

Except as to matters that individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect,

(a)         the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that are
individually or in the aggregate Material, without known conflict with the
rights of others,

(b)         to the knowledge of the Company, no product of the Company or any
Subsidiary infringes any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, and

(c)         to the knowledge of the Company, there is no violation by any Person
of any right of the Company or any of its Subsidiaries with respect to any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

 

  5.12.

Compliance with ERISA.

(a)         The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(b)         Except as is disclosed in the Company’s Form 10-K for its fiscal
year ending December 31, 2013 or any Form 10-Q filed by the Company subsequent
thereto (the relevant portions of which are attached as Schedule 5.12), the
present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of December 31, 2013 (which is
the date of the Plan’s most recently ended plan year for which such information
is available) on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s 2013 actuarial valuation report, did not exceed the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

 

10



--------------------------------------------------------------------------------

(c)         The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(d)         The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries could
not reasonably be expected to have a Material Adverse Effect.

(e)         The execution and delivery of this Agreement and the issuance and
sale of the Notes at each Closing hereunder will not involve any transaction
that is subject to the prohibitions of section 406 of ERISA or in connection
with which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the
Code. The representation by the Company to each Purchaser in the first sentence
of this Section 5.12(e) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds to
be used to pay the purchase price of the Notes to be purchased by such Purchaser
at such Closing.

 

  5.13.

Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 60 other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

 

  5.14.

Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to refinance
existing Indebtedness of the Company and its Subsidiaries and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, and no part of the proceeds of such Indebtedness was used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any

 

11



--------------------------------------------------------------------------------

present intention that margin stock will constitute more than 25% of the value
of such assets. As used in this Section, the terms “margin stock” and “purpose
of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

  5.15.

Existing Indebtedness; Future Liens, etc.

Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2014 (and
including each guarantor thereof), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries except as a
result of the issuance and sale of the Notes hereunder and application of the
proceeds of such sale in accordance with Section 5.14. Neither the Company nor
any Subsidiary is in default in, and no waiver of default is currently in effect
in respect of, the payment of any principal or interest on any Indebtedness and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with the giving of notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.2.

 

  5.16.

Foreign Assets Control Regulations, etc.

(a)         Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
Treasury (“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”). Neither
the Company nor any Controlled Entity is engaged in any activities that could
subject such Person or any Purchaser to sanctions under CISADA or under any
applicable law of any state of the United States that imposes sanctions on
Persons that do business with Iran or any other country that is subject to an
OFAC Sanctions Program.

(b)         No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.

(c)         To the Company’s actual knowledge, neither the Company nor any
Controlled Entity (i) is under investigation by any Governmental Authority for,
or has been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law

 

12



--------------------------------------------------------------------------------

(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law), to ensure that the Company and each
Controlled Entity is and will continue to be in compliance with all Anti-Money
Laundering Laws.

(d)         No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage. The Company
has taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law), to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with the Foreign Corrupt
Practices Act of 1977, as amended.

 

  5.17.

Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

  5.18.

Environmental Matters.

Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2013 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.18), neither the Company
nor any Subsidiary has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any Subsidiary or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed to each Purchaser in
writing, and except as to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect,

(a)         neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use,

(b)         neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws, and

 

13



--------------------------------------------------------------------------------

(c)         all buildings on all real properties now owned, leased or operated
by the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws.

 

  5.19.

Ranking.

All liabilities of the Company under the Notes will rank in right of payment
either pari passu with or senior to all other unsecured, unsubordinated
Indebtedness of the Company.

 

6.

REPRESENTATIONS OF THE PURCHASER.

 

  6.1.

Purchase for Investment.

(a)         Each Purchaser severally represents on the date hereof and on the
applicable Closing Date applicable to such Purchaser that it is purchasing the
Notes to be purchased by it for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

(b)         Each Purchaser severally represents on the date hereof and on the
applicable Closing Date applicable to such Purchaser that it has had the
opportunity to ask questions of the officers and directors of the Company and to
obtain (and that it has received to its satisfaction) such information about the
business and financial condition of the Company as it has reasonably requested.

(c)         Each Purchaser severally represents on the date hereof and on the
applicable Closing Date applicable to such Purchaser that that it is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3), (7) or
(8) (to the extent all of the equity owners of such Purchaser are “accredited
investors” of the type described in clauses (1), (2), (3) or (7) of Rule 501(a))
under the Securities Act.

 

  6.2.

Source of Funds.

Each Purchaser severally represents on the date hereof and on the applicable
Closing Date applicable to such Purchaser that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by it hereunder:

(a)         the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual

 

14



--------------------------------------------------------------------------------

Statement”)) for the general account contract(s) held by or on behalf of any
employee benefit plan together with the amount of the reserves and liabilities
for the general account contract(s) held by or on behalf of any other employee
benefit plans maintained by the same employer (or affiliate thereof as defined
in PTE 95-60) or by the same employee organization in the general account do not
exceed 10% of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or

(b)         the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)         the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of PTE 91-38 (issued
July 12, 1991) and, except as disclosed by such Purchaser to the Company in
writing pursuant to this paragraph (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d)         the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)         the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of

 

15



--------------------------------------------------------------------------------

“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or

(f)         the Source is a governmental plan; or

(g)         the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)         the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

 

7.

INFORMATION AS TO COMPANY.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

 

  7.1.

Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor and, without duplication, each Purchaser:

(a)         Quarterly Statements -- within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,

(i)         a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

(ii)         consolidated statements of income and cash flows of the Company and
its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries and their results of operations and cash flows, subject to changes
resulting from year-end adjustments, provided that delivery within the time

 

16



--------------------------------------------------------------------------------

period specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and on its home
page on the worldwide web (at the date of this Agreement located at:
http//www.AMETEK.com) and shall have given each Purchaser and each holder of
Notes notice of such availability on EDGAR and on its home page in connection
with each delivery prior to such deadline (such availability and notice thereof
being referred to as “Electronic Delivery”);

(b)         Annual Statements -- within 105 days or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of

(i)         a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A)         an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the consolidated financial position of
the Company and its Subsidiaries and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

(B)         a certificate of such accountants stating whether, in making their
audit, they have become aware of any condition or event that then constitutes a
Default or an Event of Default (insofar as they relate to accounting and
financial matters in Section 10), and, if they are aware that any such condition
or event then exists, specifying the nature and period of the existence thereof
(it being understood that such accountants shall not be liable, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default (insofar as they relate to accounting and financial matters in
Section 10) unless such accountants should have obtained knowledge thereof in
making an audit in accordance with generally accepted auditing standards or did
not make such an audit),

 

17



--------------------------------------------------------------------------------

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, together with the accountants’ certificate described in
clause (B) above (the “Accountants’ Certificate”), shall be deemed to satisfy
the requirements of this Section 7.1(b), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof, in which event the Company shall
separately deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

(c)         SEC and Other Reports -- promptly upon their becoming publicly
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by or to the Company or any Subsidiary to or by its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material, provided, that, the Company shall be deemed to
have made such delivery of the documents referred to in clause (ii) if it shall
have timely made Electronic Delivery thereof.

(d)         Notice of Default or Event of Default -- promptly, and in any event
within five days after a Responsible Officer becoming aware (i) of the existence
of any Default or Event of Default, (ii) that any Person has given any notice
with respect to a claimed default hereunder or (iii) that any Person has given
any notice with respect to a claimed default of the type referred to in
Section 11(g), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(e)         ERISA Matters -- promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)         with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

18



--------------------------------------------------------------------------------

(iii)         any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(f)         Governmental Filings -- promptly, and in any event within thirty
days after a Responsible Officer becoming aware of the institution of any
proceeding or filing against the Company or any Subsidiary with respect to, or
the receipt of notice by the Company or any Subsidiary of potential liability or
responsibility for violation or alleged violation of any federal, state or local
law, rule or regulation, the violation of which could reasonably be expected to
have a Material Adverse Effect, a written notice setting forth the nature
thereof and the action, if any, that the Company proposes to take with respect
thereto; and

(g)         Requested Information -- with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any Subsidiary or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes, in each case as from time to time may be reasonably requested by any such
Purchaser or holder of Notes.

 

  7.2.

Officer’s Certificate.

Each set of financial statements delivered to a Purchaser or a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth (which, in the case of
Electronic Delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each Purchaser and each holder of
Notes):

(a)         Covenant Compliance -- the information (including reasonably
detailed calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 to 10.3, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b)         Event of Default -- a statement that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the

 

19



--------------------------------------------------------------------------------

statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company or any Subsidiary shall
have taken or proposes to take with respect thereto.

 

  7.3.

Inspection.

The Company shall permit the representatives of each holder of Notes and each
Purchaser that is an Institutional Investor:

(a)        No Default -- if no Default or Event of Default then exists, at the
expense of such holder or Purchaser and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and, with the consent of the Company (which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times as may be reasonably requested in writing; and

(b)        Default -- if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
reasonably requested.

 

8.

PREPAYMENT OF THE NOTES.

Interest on the Notes shall be payable at the rates and at the times set forth
in the Notes. As provided therein, the entire unpaid principal balance of each
Note shall be due and payable on the stated maturity date thereof. In addition,
the Company may make optional prepayments in respect of the Notes and under
certain circumstances may be required to offer to prepay the Notes, all as
hereinafter provided.

 

  8.1.

Optional Prepayments.

(a)         Optional Prepayment with Make-Whole Amount. The Company may, at its
option, upon notice as provided in Section 8.2 and allocated as provided in
Section 8.3, prepay at any time all, or from time to time any part of, the Notes
of any series (in a minimum principal amount of $5,000,000 and otherwise in
multiples of $1,000,000) at 100% of the principal amount of such series of Notes
to be so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount (if any) applicable to each Note to be
prepaid, determined for the prepayment date with respect to such principal
amount.

 

20



--------------------------------------------------------------------------------

(b)        Optional Prepayment without Make-Whole Amount. Notwithstanding
anything contained in Section 8.1(a) to the contrary, the Company may, at its
option, upon notice as provided in Section 8.2 and allocated as provided in
Section 8.3, prepay all or any part of the Notes of any series at any time after
the date that is ninety (90) days prior to the maturity date of such series of
Notes (in a minimum principal amount of $5,000,000 and otherwise in multiples of
$1,000,000) at 100% of the principal amount of such series of Notes to be so
prepaid, together with interest accrued thereon to the date of such prepayment,
but without any Make-Whole Amount.

 

  8.2.

Notice of Prepayment; Make-Whole Computation.

The Company will call Notes for prepayment pursuant to Section 8.1 by giving
written notice thereof to each holder of a Note (or, in the case of any
prepayment pursuant to Section 8.1(b), to each holder of the series of Notes to
be so prepaid), which notice shall be given not less than 30 nor more than 60
days prior to the date fixed for such prepayment (which shall be a Business Day)
and shall specify the amount so to be prepaid and the date fixed for such
prepayment. Each such notice of prepayment shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount (if any) due
in connection with such prepayment for each Note held by such holder (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Notice of prepayment having been so given, the
aggregate principal amount of the Notes as specified in such notice, together
with interest accrued thereon to the date of such prepayment, plus (in the case
of Notes to be prepaid pursuant to Section 8.1(a)) an amount equal to the
Make-Whole Amount (if any) for each such Note shall become due and payable on
the specified prepayment date.

Two Business Days prior to the date fixed for any prepayment pursuant to
Section 8.1(a), the Company will furnish to each holder of Notes a certificate
signed by a Senior Financial Officer setting forth in reasonable detail the
manner of calculation of the Make-Whole Amount as of the specified prepayment
date for each Note held by such holder.

 

  8.3.

Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.1, the
principal amount of the series of Notes to be prepaid shall be allocated among
all of the Notes of such series at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

 

  8.4.

Maturity; Surrender; etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal

 

21



--------------------------------------------------------------------------------

amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

 

  8.5.

Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

 

  8.6.

Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount with respect to any
Note, the following terms have the following meanings:

“Called Principal” means, with respect to such Note, the principal of such Note
that is to be prepaid pursuant to Section 8.1(a) or has become or is declared to
be immediately due and payable pursuant to Section 12.1, as the context
requires.

“Discounted Value” means, with respect to the Called Principal of such Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield for such Note with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of such Note
0.50% over the yield to maturity implied by the “ask-side yield(s)” reported as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued, actively traded, on-the-run
benchmark U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest

 

22



--------------------------------------------------------------------------------

to and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to the Called Principal of such
Note, the number of years obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by
(b) the number of years (computed on the basis of a 360-day year comprised of
twelve 30-day months and calculated to two decimal places) that will elapse
between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
such Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which an interest payment
is due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.1(a) or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of such Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.1(a)
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

23



--------------------------------------------------------------------------------

  8.7.

Prepayment in Connection with a Change of Control.

Promptly and in any event within five Business Days after the occurrence of a
Change of Control, the Company will give written notice thereof (a “Change of
Control Notice”) to the holders of all outstanding Notes, which Change of
Control Notice shall (a) refer specifically to this Section 8.7, (b) describe
the Change of Control in reasonable detail and specify the Change of Control
Prepayment Date and the Response Date (as respectively defined below) in respect
thereof and (c) offer to prepay all outstanding Notes at the price specified
below on the date therein specified (the “Change of Control Prepayment Date”),
which shall be a Business Day not more than 90 days after the date of such
Change of Control Notice. Each holder of a Note will notify the Company of such
holder’s acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company on or before the date for such notice
specified in such Change of Control Notice (the “Response Date”), which
specified date shall be a Business Day not less than 30 days nor more than 60
days after the date of such Change of Control Notice. The Company shall prepay
on the Change of Control Prepayment Date all of the outstanding Notes held by
the holders as to which such offer has been so accepted (it being understood
that failure of any holder to accept such offer on or before the Response Date
shall be deemed to constitute rejection by such holder), at the principal amount
of each such Note, together with interest accrued thereon to the Change of
Control Prepayment Date but without premium. If any holder shall reject such
offer on or before the Response Date, such holder shall be deemed to have waived
its rights under this Section 8.7 to require prepayment of all Notes held by
such holder in respect of such Change of Control but not in respect of any
subsequent Change of Control.

For purposes of this Section 8.7, any holder of more than one Note may act
separately with respect to each Note so held (with the effect that a holder of
more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).

A “Change of Control” shall be deemed to have occurred if at any time after the
date of this Agreement any Person or “group” (within the meaning of the Exchange
Act and the rules of the SEC thereunder as in effect on the date hereof) shall
acquire ownership, directly or indirectly, beneficially or of record, of more
than 50% of the outstanding shares of the Voting Stock or economic interests of
the Company.

 

  8.8.

Prepayment in Connection with the Disposition of Certain Assets.

(a)         Notice and Offer. In the event net proceeds of a Disposition are to
be used to make an offer (a “Transfer Prepayment Offer”) to prepay Notes
pursuant to Section 10.3 of this Agreement (a “Debt Prepayment Transfer”), the
Company will give written notice of such Debt Prepayment Transfer to each holder
of Notes. Such written notice shall contain, and such written notice shall
constitute, an irrevocable offer to prepay, at the election of each holder, a
portion of the Notes held by such holder equal to such holder’s Ratable Portion
of the net proceeds in respect of such Debt Prepayment Transfer on a date
specified in such notice (the “Transfer Prepayment Date”) that is not less than
thirty (30) days and not more than sixty (60) days after the date of such
notice, together with interest on the amount to be so prepaid accrued to the
Transfer Prepayment Date. If the Transfer Prepayment Date shall not be specified
in such notice, the Transfer Prepayment Date shall be the thirtieth (30th) day
after the date of such notice.

 

24



--------------------------------------------------------------------------------

(b)         Acceptance and Payment. To accept such Transfer Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
twenty (20) days after the date of such written notice shall be deemed to
constitute a rejection of the Transfer Prepayment Offer. If so accepted by any
holder of a Note, such offered prepayment (equal to not less than such holder’s
Ratable Portion of the net proceeds in respect of such Debt Prepayment Transfer)
shall be due and payable on the Transfer Prepayment Date. Such offered
prepayment shall be made at one hundred percent (100%) of the principal amount
of such Notes being so prepaid, together with interest on such principal amount
then being prepaid accrued to the Transfer Prepayment Date determined as of the
date of such prepayment.

(c)         Other Terms. Each offer to prepay the Notes pursuant to this
Section 8.8 shall specify (i) the Transfer Prepayment Date, (ii) the net
proceeds in respect of the applicable Debt Prepayment Transfer, (iii) that such
offer is being made pursuant to Section 8.8 and Section 10.3 of this Agreement,
(iv) the principal amount of each Note offered to be prepaid, (v) the interest
that would be due on each Note offered to be prepaid, accrued to the Transfer
Prepayment Date and (vi) in reasonable detail, the nature of the Disposition
giving rise to such Debt Prepayment Transfer and certifying that no Event of
Default exists or would exist after giving effect to the prepayment contemplated
by such offer.

 

9.

AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

 

  9.1.

Compliance with Laws.

Without limiting Section 10.6, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including without limitation,
ERISA, the USA PATRIOT Act, Environmental Laws and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, to the extent necessary to ensure
that non-compliance with such laws, ordinances, governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

  9.2.

Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

25



--------------------------------------------------------------------------------

  9.3.

Maintenance of Properties; Books and Records.

(a) The Company will and will cause each of its Subsidiaries to maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) The Company will and will cause each of its Subsidiaries to keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of any Foreign Subsidiary, in accordance
with local accounting standards) and all requirements of laws shall be made of
all dealings and transactions in relation to their respective business and
activities.

 

  9.4.

Payment of Taxes.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes, assessments, charges or levies have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need (a) pay any such tax, assessment, charge or levy
if the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) pay
any such tax, assessment, charge or levy if the nonpayment of all such taxes,
assessments, charges or levies in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

 

  9.5.

Corporate Existence, etc.

Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.3 and 10.4, the
Company will at all times preserve and keep in full force and effect the
corporate or other organizational existence of each of its Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence of any Subsidiary or any such right or franchise could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

26



--------------------------------------------------------------------------------

  9.6.

Ranking.

The Company will ensure that, at all times, all liabilities of the Company under
the Notes will rank in right of payment either pari passu with or senior to all
other unsecured, unsubordinated Indebtedness of the Company.

 

10.

NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

 

  10.1.

Certain Financial Conditions.

The Company will not permit:

(a)        Consolidated Debt to EBITDA -- Consolidated Debt at any time to
exceed 3.50 times EBITDA for the four consecutive fiscal quarters then most
recently ended; or

(b)        Interest Coverage -- the ratio of (i) EBITDA to (ii) Interest
Expense, in each case for the four consecutive fiscal quarters then most
recently ended, to be less than 2.5 to 1.00; or

(c)        Priority Debt -- Priority Debt at any time to exceed 15% of
Consolidated Total Assets (determined as of the end of the most recently ended
fiscal quarter of the Company); provided, however, that no Lien created pursuant
to Section 10.2(j) shall secure Indebtedness owing under the Bank Credit
Agreement unless the Notes are equally and ratably secured by all property
subject to such Lien and no Subsidiary shall guaranty or otherwise become
obligated in respect of such Indebtedness unless such Subsidiary guaranties, or
becomes obligated in respect of, the Notes, in each case pursuant to
documentation reasonably satisfactory to the Majority Holders. Notwithstanding
the foregoing, any Foreign Subsidiary may become a borrower under the Bank
Credit Agreement, so long as it is liable only for the amount of its direct
borrowings thereunder, and the Company shall not be required to cause such
Foreign Subsidiary to guaranty the Notes in accordance with this clause (c), if
(i) no Default or Event of Default exists and is continuing at the time such
Foreign Subsidiary becomes a borrower under the Bank Credit Agreement and
(ii) at such time the provision by such Foreign Subsidiary of a guaranty of the
Notes would cause the earnings of such Foreign Subsidiary to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent under the
Code; provided, however, that a guaranty of the Notes from such Foreign
Subsidiary shall be required to be delivered to the holders of Notes in
accordance with this clause (c) on the earliest to occur thereafter of (x) a
Default or Event of Default or (y) such time as the provision by such Foreign
Subsidiary of a guaranty of the Notes would not cause the earnings of such
Foreign Subsidiary to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent under the Code. For the avoidance of doubt,
(1) any borrowing by a Foreign Subsidiary under the Bank Credit Agreement shall
constitute Priority Debt unless such Foreign Subsidiary shall have provided a
guaranty or shall have otherwise become obligated in respect of the Notes in
accordance with the terms of this Section 10.1(c), and (2) any Indebtedness
owing under

 

27



--------------------------------------------------------------------------------

the Bank Credit Agreement that is secured by a Lien created pursuant to
Section 10.2(j) shall cease to constitute Priority Debt for purposes of the
first sentence of this Section 10.1(c) at such time as the Notes are equally and
ratably secured by all property subject to such Lien pursuant to documentation
in form and substance reasonably satisfactory to the Majority Holders,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any applicable Subsidiary, as the case may be,
from counsel reasonably acceptable to the Majority Holders.

If during any test period for which EBITDA is being determined any acquisition
or Disposition shall have been consummated, then for purposes of clauses (a) and
(b) above EBITDA shall be determined on a pro forma basis as if such acquisition
or Disposition shall have been consummated on the first day of such test period
and any Indebtedness incurred or retired in connection therewith had been
incurred or retired on such first day.

 

  10.2.

Liens.

The Company will not and will not permit any Subsidiary to create, assume, incur
or suffer to exist any Lien on any asset, whether now owned or hereafter
acquired, except for the following:

(a)         Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which any of the Company and its Subsidiaries shall at the time in good faith
be prosecuting an appeal or a proceeding for a review, and for which adequate
reserves have been made;

(b)         Liens for property taxes, assessments or other governmental charges
which are not yet due and payable, statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, and other similar liens incurred in the
ordinary course of business for sums not yet due and payable;

(c)         Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorney’s liens
and statutory landlord’s liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings, and for
which adequate reserves have been made;

(d)         leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of the affected property;

 

28



--------------------------------------------------------------------------------

(e)         Liens on property or assets of any Subsidiary securing Indebtedness
owing to the Company or to a Subsidiary;

(f)         Liens existing as of the date hereof securing Indebtedness of the
Company or any Subsidiary and described on Schedule 5.15;

(g)         any Lien existing on assets of a Person immediately prior to such
Person being consolidated with or merged into the Company or a Subsidiary or
such Person becoming a Subsidiary, or any Lien existing on any assets acquired
by the Company or any Subsidiary at the time such assets are so acquired
(whether or not the Indebtedness secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person becoming a
Subsidiary or such acquisition of assets, and (ii) each such Lien shall extend
solely to the item or items so acquired and, if required by the terms of the
instrument originally creating such Lien, other assets which are an improvement
to or are acquired for specific use in connection with such acquired Person or
assets of a Person;

(h)         Liens securing Indebtedness under Permitted Receivables
Securitization Programs, provided that the aggregate principal amount of such
Indebtedness does not exceed the greater of $125,000,000, or such other amount
not to exceed 15% of Consolidated Tangible Assets;

(i)         Liens created in substitution of or as a replacement for any Liens
permitted by clauses (a) through (h) above, provided that a Senior Financial
Officer shall have determined in good faith that the assets encumbered by such
substitute or replacement Lien are substantially similar in nature to and of
equal or lesser value than the assets encumbered by the Lien that is being
replaced; and

(j)         Liens not otherwise permitted by the foregoing clauses of this
Section 10.2 securing Indebtedness of the Company or any of its Subsidiaries,
provided Priority Debt does not at any time exceed 15% of Consolidated Total
Assets.

 

  10.3.

Disposition of Assets.

The Company will not and will not permit any Subsidiary to, directly or
indirectly, sell, lease, transfer or otherwise dispose of any of its assets
(including, without limitation, capital stock of any Subsidiary) or permit any
Subsidiary to issue any capital stock (collectively a “Disposition,” which term
shall not include any payment of dividends) unless, after giving effect to such
proposed Disposition, the aggregate net book value of all assets of the Company
and its Subsidiaries that were the subject of a Disposition during the period of
365 days ending on (and including) the date of such Disposition (valued, in the
case of any issuance of capital stock by, or sale of capital stock of, a
Subsidiary, as provided in the last sentence of this Section 10.3) does not
exceed 15% of Consolidated Total Assets (as shown on the most recent
consolidated balance sheet furnished pursuant to Section 7.1(b)), provided that
the following Dispositions shall not be taken into account for purposes of such
calculations under this Section 10.3:

(a)         any Disposition in the ordinary course of business and involving
only property that is either (i) inventory held for sale or (ii) equipment,
fixtures, supplies or materials no longer required in the operation of the
business of the Company or any of its Subsidiaries or that are obsolete;

 

29



--------------------------------------------------------------------------------

(b)         any Disposition by a Subsidiary to the Company or a Wholly-Owned
Subsidiary;

(c)         any Disposition otherwise permitted by Section 10.4; and

(d)         any Disposition not otherwise permitted by the foregoing provisions
of this Section 10.3 for fair value to the extent that the net proceeds of such
Disposition are applied within 360 days from the date of such Disposition either
to (i) the acquisition, construction, improvement or development of operating
assets (excluding, for the avoidance of doubt, cash and cash equivalents) to be
used in the business of the Company and its Subsidiaries or (ii) the repayment
or prepayment of unsubordinated Indebtedness of the Company or a Subsidiary (any
such repayment or prepayment to include, except to the extent of any repayment
of Indebtedness secured by the asset so disposed of, prepayment of Notes (at par
and without payment of any Make-Whole Amount) to the extent that the offer to
prepay the Notes pursuant to Section 8.8 has been accepted as provided therein,
which offered prepayment of Notes is in at least an aggregate principal amount
that bears the same relation to the amount then being applied to reduce all
unsubordinated Indebtedness of the Company and its Subsidiaries as the aggregate
unpaid principal amount of the Notes bears to the aggregate unpaid principal
amount of all outstanding unsubordinated Indebtedness of the Company and its
Subsidiaries); provided that any prepayment in connection with any revolving
credit facility or similar facility shall be counted for purposes of this clause
(ii) only to the extent the commitment of such facility is permanently reduced
by the amount of such prepayment.

The aggregate net book value of any capital stock issued by any Subsidiary, or
sold by the Company or any other Subsidiary, shall be deemed to be, in the case
of an issuance or sale of common stock, the same percentage of the net book
value of such Subsidiary’s assets as such issued or sold common stock is of all
outstanding common stock of such Subsidiary (after giving effect to any such
issuance) and, in the case of an issuance of Preferred Stock, the greater of the
aggregate liquidation or redemption value thereof.

 

  10.4.

Merger, Consolidation, etc.

The Company will not consolidate or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person except that the Company may consolidate
with or merge with any other corporation or convey or transfer all or
substantially all of its assets to a corporation or limited liability company
organized and existing under the laws of the United States or any State thereof,
provided that

(a)         the continuing, surviving or acquiring corporation or limited
liability company (the “Surviving Person”) shall be a solvent corporation or
limited liability company organized and existing under the laws of the United
States or any State thereof (including the District of Columbia), and, if the

 

30



--------------------------------------------------------------------------------

Company is not the Surviving Person, (1) the Surviving Person shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes, in a form reasonably satisfactory to each holder of
Notes and (2) the Surviving Person shall have caused to be delivered to each
holder of any Notes an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Majority Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; and

(b)         each Subsidiary Obligor under any guaranty of the Notes executed
pursuant to Section 10.1(c) that is outstanding at the time such transaction
occurs reaffirms its obligations under such guaranty in writing at such time
pursuant to documentation that is reasonably acceptable to the Majority Holders;
and

(c)         immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.4 from its liability under this
Agreement or the Notes.

 

  10.5.

Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or a Wholly-Owned Subsidiary), except (a) pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
upon terms that are no less favorable to the Company or such Subsidiary than
would be obtainable in an arm’s-length transaction with a Person not an
Affiliate, (b) the Company may grant stock options, stock appreciation rights,
restricted stock awards and phantom stock awards to its and its Subsidiaries’
directors in the ordinary course of business, and (c) the Company and its
Subsidiaries may pay reasonable and customary fees to their directors who are
not also officers or employees of the Company or any of its Subsidiaries.

 

  10.6.

Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person, (b) have any investments in, or engage in any dealings or
transactions with, any Person if such investments, dealings or transactions
would cause any Purchaser or holder of a Note to be in violation of any United
States economic sanctions laws or regulations, including, but not limited to any
OFAC Sanctions Program that are applicable to such Purchaser or holder or
(c) engage in any activities that could subject such Person or any Purchaser or
holder of a Note to sanctions under CISADA or under any applicable United States
federal or state law or regulation that imposes sanctions on Persons that do
business with Iran or any other country that is subject to an OFAC Sanctions
Program.

 

31



--------------------------------------------------------------------------------

11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)         default in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)         default in the payment of any interest on any Note for more than
five days after such payment becomes due and payable; or

(c)         default in the performance of or compliance with any term contained
in Section 7.1(d) or Section 10.1(b); or

(d)         default in the performance of or compliance with any term contained
in Sections 10.1 (other than subsection (b)) to 10.4, inclusive, and such
default is not remedied within 10 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

(e)         default in the performance of or compliance with any term contained
herein (other than those referred to in paragraphs (a), (b), (c) and (d) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f)         any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g)         (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment; provided
that it shall not constitute an Event of Default pursuant to clause (i) or
(ii) of this Section 11(g) unless the outstanding principal amount of all such
Indebtedness referred to in clauses (i) and (ii) above exceeds $25,000,000 (or
its equivalent in another currency) at any one time; or

 

32



--------------------------------------------------------------------------------

(h)         the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i)         a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Significant
Subsidiary, or any such petition shall be filed against the Company or any
Significant Subsidiary and such petition shall not be dismissed within 60 days;
or

(j)         a final judgment or judgments for the payment of money aggregating
in excess of $25,000,000 (or its equivalent in another currency) are rendered
against one or more of the Company and its Subsidiaries and which judgments are
not (unless fully covered by one or more reputable and solvent insurance
companies that have admitted liability in writing), within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(k)         if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12.

REMEDIES ON DEFAULT, ETC.

 

  12.1.

Acceleration.

(a)         If an Event of Default with respect to the Company described in
paragraph (h) or (i) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (h) or described in clause (vi) of paragraph (h) by
virtue of the fact that such clause encompasses clause (i) of paragraph (h)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b)         If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)         If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate), (y) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), and
(z) interest accrued at the applicable Default Rate on any overdue payment of
Make-Whole Amount in accordance with the terms of the Notes, in each case shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

  12.2.

Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding,

 

34



--------------------------------------------------------------------------------

whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

  12.3.

Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than 50.1% in
principal amount of the Notes then outstanding, by written notice to the
Company, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid or deposited
pursuant to trust arrangements acceptable to the Majority Holders all overdue
interest on any Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
the non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

  12.4.

No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including without limitation
reasonable attorneys’ fees, expenses and disbursements.

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  13.1.

Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person in whose name any

 

35



--------------------------------------------------------------------------------

Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

  13.2.

Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within ten Business Days thereafter
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more new Notes of the same series (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be in the form of
Note for such series set forth in Exhibit 1, 2, 3, 4, 5 or 6, as the case may
be. Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$500,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.

 

  13.3.

Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a)         in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)         in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

36



--------------------------------------------------------------------------------

14.

PAYMENTS ON NOTES.

 

  14.1.

Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank, N.A. in such jurisdiction.
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in the United States or the principal office
of a bank or trust company in New York, New York.

 

  14.2.

Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

15.

EXPENSES, ETC.

 

  15.1.

Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to pay all costs and expenses (including reasonable attorneys’ fees of
one special counsel and, if reasonably required, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial

 

37



--------------------------------------------------------------------------------

information and all subsequent annual and interim filings of documents and
financial information related to this Agreement, with the SVO or any successor
organization succeeding to the authority thereof and (c) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes).

In furtherance of the foregoing, on the date hereof and on each Closing Date the
Company will pay the reasonable fees and disbursements and other charges
(including estimated unposted disbursements and other charges as of such date)
of Purchasers’ special counsel which are reflected in the statement of such
special counsel submitted to the Company at least one Business Day prior to such
date. The Company will also pay, promptly upon receipt of supplemental
statements therefor, reasonable additional fees, if any, and disbursements and
other charges of such special counsel in connection with the transactions hereby
contemplated (including disbursements and other charges unposted as of such date
to the extent such disbursements and other charges exceed estimated amounts paid
as aforesaid).

 

  15.2.

Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes and the termination of this Agreement.

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

17.

AMENDMENT AND WAIVER.

 

  17.1.

Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Majority
Holders, except that:

 

38



--------------------------------------------------------------------------------

(a)         no amendment or waiver of any of the provisions of Section 1, 2, 3,
4, 5, 6 or 21, or any defined term (as it is used therein), will be effective as
to any Purchaser unless consented to by such Purchaser in writing; and

(b)         no such amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
of interest or change the time of payment or method of computation of
(x) interest on the Notes or (y) the Make-Whole Amount, (ii) change the
percentage of (A) the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver or (B) the principal amount
of the Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to Closing that appear in Section 4 which are
required to consent to any such amendment or waiver, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.

 

  17.2.

Solicitation of Holders of Notes.

(a)         Solicitation. The Company will provide each Purchaser and each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such Purchaser and such holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof or of the Notes. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each Purchaser and
each holder of outstanding Notes promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers or holders of Notes.

(b)         Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of Notes as consideration for or as an inducement to the
entering into by any such Purchaser or holder of Notes of any waiver or
amendment of any of the terms and provisions hereof or of the Notes unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support is concurrently provided, on the same terms, ratably to each
Purchaser and each holder of Notes then outstanding even if such Purchaser or
holder did not consent to such waiver or amendment.

 

  17.3.

Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all Purchasers and holders of Notes and is binding upon them and upon
each future holder of any Note and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any

 

39



--------------------------------------------------------------------------------

Purchaser or the holder of a Note and no delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
Purchaser or holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

 

  17.4.

Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

 

18.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i)         if to a Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)         if to any other holder of any Note, to such other holder at such
address as such other holder shall have specified to the Company in writing, or

(iii)         if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

19.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such

 

40



--------------------------------------------------------------------------------

reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

20.

CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company, any
Subsidiary or any third party known by such Purchaser to be in violation of a
duty of confidentiality owed by such party to the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, trustees, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree or whose duties require them to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any Security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

 

41



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

21.

SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

22.

MISCELLANEOUS.

 

  22.1.

Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including without limitation any subsequent holder of a
Note) whether so expressed or not.

 

  22.2.

Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

42



--------------------------------------------------------------------------------

  22.3.

Jurisdiction and Process.

(a)         The Company irrevocably submits to the non-exclusive in personam
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b)         The Company irrevocably consents to process being served in any
suit, action or proceeding of the nature referred to in Section 22.3(a) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the Company at its address specified in Section 18, or at
such other address of which such holder shall then have been notified pursuant
to said Section. The Company agrees that, to the fullest extent permitted by
applicable law, such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to the Company. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(c)         Nothing in this Section 22.3 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)         THE COMPANY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

(e)         Any payment on account of an amount that is payable hereunder or
under the Notes by the Company that is made to or for the account of any holder
of Notes in any currency other than the currency specified for such payment,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of the Company, shall constitute
a discharge of the Company’s obligation under this Agreement or any Note only to
the extent of the amount of Dollars that such holder (i) could purchase in the
foreign exchange markets in New York, New York with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the day (other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in New York, New
York) following receipt of the payment first referred to above or (ii) purchases
pursuant to such holder’s regular banking arrangements at the time with respect
to payments received in a currency other than Dollars. If the amount of Dollars,
as the case may be, so purchased (or, absent such a purchase, the amount that
could be so purchased) is less than the amount of Dollars, originally due to
such holder, the Company agrees to pay the deficient amount to such holder upon
demand.

 

43



--------------------------------------------------------------------------------

The Company agrees, to the fullest extent permitted by law, to indemnify and
save harmless such holder from and against all loss or damage arising out of or
as a result of any such currency deficiency. This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or the Notes,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under the Notes or
under any judgment or order.

 

  22.4.

Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirements in Section 8 that notices in respect of
prepayments specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount (if any) or interest on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.

 

  22.5.

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.

 

  22.6.

Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, all computations made pursuant
to this Agreement shall be made in accordance with GAAP and all balance sheets
and other financial statements with respect thereto shall be prepared in
accordance with GAAP. Except as otherwise specifically provided herein, any
consolidated financial statement or financial computation shall be done in
accordance with GAAP; and, if at the time that any such statement or computation
is required to be made the Company shall not have any Subsidiary, such terms
shall mean a financial statement or a financial computation, as the case may be,
with respect to the Company only. For purposes of determining compliance with
this Agreement (including, without limitation, Section 9, Section 10 and the
definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

 

44



--------------------------------------------------------------------------------

  22.7.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

  22.8.

Governing Law.

This Agreement and the Notes shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

[Remainder of page intentionally left blank. Next page is signature page.]

 

45



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this Agreement in the
space below provided on a counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

 

Very truly yours, AMETEK, INC. By:  /s/ William J.
Burke                                 Name:    William J. Burke Title:    Senior
Vice President - Comptroller    & Treasurer

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:

Babson Capital Management LLC

  

as Investment Adviser

 

    By:  

/s/ Elisabeth A. Perenick

  Name: Elisabeth A. Perenick   Title:   Managing Director

C.M. LIFE INSURANCE COMPANY

By:

Babson Capital Management LLC

  

as Investment Adviser

 

    By:  

/s/ Elisabeth A. Perenick

  Name: Elisabeth A. Perenick   Title:   Managing Director

MASSMUTUAL ASIA LIMITED

By:

Babson Capital Management LLC

  

as Investment Adviser

 

    By:  

/s/ Elisabeth A. Perenick

  Name: Elisabeth A. Perenick   Title:   Managing Director

GENERAL AMERICAN LIFE INSURANCE COMPANY

by Metropolitan Life Insurance Company, its Investment Manager

METROPOLITAN LIFE INSURANCE COMPANY

 

By:  

/s/ John A. Wills

Name: John A. Wills Title:   Managing Director

 

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

ERIE FAMILY LIFE INSURANCE COMPANY

By MetLife Investment Management, LLC, Its Investment Manager

METROPOLITAN LIFE INSURANCE COMPANY, on behalf of its

Separate Account 733

by MetLife Investment Management, LLC, Its Investment Manager

UNION FIDELITY LIFE INSURANCE COMPANY

By MetLife Investment Management, LLC, Its Investment Adviser

 

By:  

/s/ C. Scott Inglis

Name: C. Scott Inglis Title:   Managing Director

NEW YORK LIFE INSURANCE COMPANY

 

By:  

/s/ Jessica L. Maizel

Name: Jessica L. Maizel Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION

By:

NYL Investors LLC, its Investment Manager

 

    By:  

/s/ Jessica L. Maizel

  Name: Jessica L. Maizel   Title:   Senior Director

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION INSTITUTIONALLY OWNED

LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:

NYL Investors LLC, its Investment Manager

 

    By:  

/s/ Jessica L. Maizel

  Name: Jessica L. Maizel   Title:   Senior Director

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

OF AMERICA

 

By:  

/s/ Laura M. Parrott

Name: Laura M. Parrott Title:   Senior Director

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

ALLIANZ LIFE INSURANCE COMPANY OF NORTH

AMERICA

 

By:  

/s/ Brian F. Landry

Name: Brian F. Landry Title:   Assistant Treasurer

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:

PPM America, Inc., as attorney in fact, on behalf of Jackson

  

National Life Insurance Company

 

    By:  

/s/ Brian B. Manczak

  Name: Brian B. Manczak   Title:   Managing Director

JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK

By:

PPM America, Inc., as attorney in fact, on behalf of Jackson

  

National Life Insurance Company of New York

 

    By:  

/s/ Brian B. Manczak

  Name: Brian B. Manczak   Title:   Managing Director

THE NORTHWESTERN MUTUAL LIFE INSURANCE

COMPANY

 

By:  

/s/ Mark E. Kishler

Name: Mark E. Kishler Title:   Its Authorized Representative

THRIVENT FINANCIAL FOR LUTHERANS

 

By:  

/s/ William J. Hochmuth

Name: William J. Hochmuth Title:   Director

 

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

TRANSAMERICA PREMIER LIFE INSURANCE COMPANY

By:

AEGON USA Investment Management, LLC,

  

its investment manager

 

    By:  

/s/ Christopher D. Pahlke

  Name: Christopher D. Pahlke   Title:   Vice President

TLIC OAKBROOK REINSURANCE INC.

By:

AEGON USA Investment Management, LLC,

  

its investment manager

 

    By:  

/s/ Christopher D. Pahlke

  Name: Christopher D. Pahlke   Title:   Vice President

TLIC RIVERWOOD REINSURANCE INC.

By:

AEGON USA Investment Management, LLC,

  

its investment manager

 

    By:  

/s/ Christopher D. Pahlke

  Name: Christopher D. Pahlke   Title:   Vice President

THE UNITED STATES LIFE INSURANCE COMPANY

  IN THE CITY OF NEW YORK

NATIONAL UNION FIRE INSURANCE COMPANY OF

  PITTSBURGH, PA

 

By:

AIG Asset Management (U.S.), LLC, as Investment Adviser

 

    By:  

/s/ Gerald F. Herman

  Name: Gerald F. Herman   Title:   Managing Director

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

STATE FARM LIFE INSURANCE COMPANY

 

By:  

/s/ Julie Hoyer

Name: Julie Hoyer Title:   Senior Investment Officer – Fixed Income

 

By:  

/s/ Jeffrey Attwood

Name: Jeffrey Attwood Title:   Investment Officer

STATE FARM LIFE AND ACCIDENT ASSURANCE

COMPANY

 

By:  

/s/ Julie Hoyer

Name: Julie Hoyer Title:   Senior Investment Officer – Fixed Income

 

By:  

/s/ Jeffrey Attwood

Name: Jeffrey Attwood Title:   Investment Officer

 

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

UNITED SERVICES AUTOMOBILE ASSOCIATION

 

By:  

/s/ R. Neal Graves

Name: R. Neal Graves Title:   Executive Director

USAA CASUALTY INSURANCE COMPANY

 

By:  

/s/ R. Neal Graves

Name: R. Neal Graves Title:   Executive Director

USAA LIFE INSURANCE COMPANY

 

By:  

/s/ James F. Jackson, Jr.

Name: James F. Jackson, Jr. Title:   Executive Director

USAA LIFE INSURANCE COMPANY OF NEW YORK

 

By:  

/s/ James F. Jackson, Jr.

Name: James F. Jackson, Jr. Title:   Executive Director

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

SECURITY LIFE OF DENVER INSURANCE COMPANY

By:

Voya Investment Management LLC, as Agent

 

    By:  

/s/ Joshua A. Winchester

  Name: Joshua A. Winchester   Title:   Vice President

 

 

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By:

CIGNA Investments, Inc. (authorized agent)

 

    By:  

/s/ Elisabeth V. Piker

  Name: Elisabeth V. Piker   Title:   Managing Director

CIGNA HEALTH AND LIFE INSURANCE COMPANY

By:

CIGNA Investments, Inc. (authorized agent)

 

    By:  

/s/ Elisabeth V. Piker

  Name: Elisabeth V. Piker   Title:   Managing Director

LIFE INSURANCE COMPANY OF NORTH AMERICA

By:

CIGNA Investments, Inc. (authorized agent)

 

    By:  

/s/ Elisabeth V. Piker

  Name: Elisabeth V. Piker   Title:   Managing Director

UNUM LIFE INSURANCE COMPANY OF AMERICA

By:

Provident Investment Management, LLC, its Agent

 

    By:  

/s/ Ben S. Miller

  Name: Ben S. Miller   Title:   Senior Managing Director

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

By:

Provident Investment Management, LLC, its Agent

 

    By:  

/s/ Ben S. Miller

  Name: Ben S. Miller   Title:   Senior Managing Director

COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

By:

Provident Investment Management, LLC, its Agent

 

    By:  

/s/ Ben S. Miller

  Name: Ben S. Miller   Title:   Senior Managing Director

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY

OF AMERICA

 

By:

 

/s/ Edward Brennan

Name: Edward Brennan

Title:   Senior Director

THE GUARDIAN INSURANCE & ANNUITY

COMPANY, INC.

 

By:

 

/s/ Edward Brennan

Name: Edward Brennan

Title:   Senior Director

AXA EQUITABLE LIFE INSURANCE COMPANY

 

By:

 

/s/ Amy Judd

Name: Amy Judd

Title:   Investment Officer

RIVERSOURCE LIFE INSURANCE COMPANY

 

By:

 

/s/ Thomas W. Murphy

Name: Thomas W. Murphy

Title:   Vice President - Investments

ENSIGN PEAK ADVISORS, INC.

 

By:

 

/s/ Matthew D. Dall

Name: Matthew D. Dall

Title:   Head of Credit Research

HARTFORD LIFE INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

By:      

Hartford Investment Management Company

its Agent and Attorney-in-Fact

  By:  

/s/ Dawn Bruneau

  Name: Dawn Bruneau   Title:   Vice President

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

GENWORTH LIFE INSURANCE COMPANY

 

By:

 

/s/ Anne Finucane

Name: Anne Finucane

Title:   Investment Officer

NATIONWIDE LIFE AND ANNUITY INSURANCE

COMPANY

 

By:

 

/s/ Thomas A. Gleason

Name: Thomas A. Gleason

Title:   Authorized Signatory

MTL INSURANCE COMPANY

DEARBORN NATIONAL LIFE INSURANCE COMPANY

CATHOLIC FINANCIAL LIFE

UNITEDHEALTHCARE INSURANCE COMPANY

FIDELITY LIFE ASSOCIATION

SBLI USA MUTUAL LIFE INSURANCE COMPANY, INC.

TRUSTMARK INSURANCE COMPANY

CATHOLIC UNITED FINANCIAL

By:       Advantus Capital Management, Inc.   By:  

/s/ Robert G. Diedrich

  Name: Robert G. Diedrich   Title:   Vice President

AMERICAN UNITED LIFE INSURANCE COMPANY

 

By:

 

/s/ David M. Weisenburger

Name: David M. Weisenburger

Title:   V.P., Fixed Income Securities

THE STATE LIFE INSURANCE COMPANY

By:       American United Life Insurance Company Its:   Agent   By:  

/s/ David M. Weisenburger

  Name: David M. Weisenburger   Title:   V.P., Fixed Income Securities

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By:

 

/s/ Eve Hampton

Name: Eve Hampton

Title:   Vice President, Investments

 

By:

 

/s/ Ward Argust

Name: Ward Argust Title:   Manager, Investments

RGA REINSURANCE COMPANY, a Missouri corporation

By:   Principal Global Investors, LLC, a Delaware

limited liability company, its authorized signatory

 

    By:  

/s/ Anne R. Cook

  Name: Anne R. Cook   Title:   Counsel

 

    By:  

/s/ James C. Fifielo

  Name: James C. Fifielo   Title:  Assistant General Counsel

MODERN WOODMEN OF AMERICA

 

By:

 

/s/ Michael E. Dau

Name: Michael E. Dau Title:   Treasurer & Investment Manager

PHOENIX LIFE INSURANCE COMPANY

 

By:

 

/s/ Nelson Correa

Name: Nelson Correa

Title:   Senior Managing Director, Private Placements

PHL VARIABLE INSURANCE COMPANY

 

By:

 

/s/ Nelson Correa

Name: Nelson Correa Title:   Its Duly Authorized Officer

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF THE SOUTHWEST

 

By:

 

/s/ Chris P. Gudmastad

Name: Chris P. Gudmastad

Title:   Assistant Vice President

ASSURITY LIFE INSURANCE COMPANY

 

By:

 

/s/ Victor Weber

Name: Victor Weber

Title:   Senior Director - Investments

TRAVELERS CASUALTY AND SURETY COMPANY

OF AMERICA

 

By:

 

/s/ Annette M. Masterson

Name: Annette M. Masterson

Title:   Vice President

AMERICAN EQUITY INVESTMENT LIFE INSURANCE

COMPANY

 

By:

 

/s/ Jeffrey A. Fossell

Name: Jeffrey A. Fossell

Title:   Authorized Signatory

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:

 

/s/ Justin P. Kavan

Name: Justin P. Kavan

Title:   Vice President

MONY LIFE INSURANCE COMPANY

 

By:

 

/s/ Philip E. Passafiume

Name: Philip E. Passafiume

Title:   Director, Fixed Income

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

By:

 

/s/ Annette M. Teders

Name: Annette M. Teders

Title:   Vice President

AMERITAS LIFE INSURANCE CORP.

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

By:

Ameritas Investment Partners, Inc., as Agent

 

           By:  

/s/ Tina Udell

 

Name: Tina Udell

Title:   Vice President & Managing Director Corporate Credit

SOUTHERN FARM BUREAU LIFE INSURANCE

COMPANY

 

By:

 

/s/ David Divine

Name: David Divine

Title:   Portfolio Manager

STATE OF WISCONSIN INVESTMENT BOARD

 

By:

 

/s/ Christopher P. Prestigiacomo

Name: Christopher P. Prestigiacomo

Title:   Portfolio Manager

AMERICAN FAMILY LIFE INSURANCE

COMPANY

 

By:

 

/s/ David L. Voge

Name: David L. Voge

Title:   Fixed Income Portfolio Manager

[Signature page to Note Purchase Agreement - Ametek]



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER INFORMATION

 

Purchaser Name    MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Name in which to
register Note(s)    MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Note
registration number(s); principal amount(s)   

RN-1; $72,000,000

 

RO-1; $22,700,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

MassMutual Co-Owned Account

Citibank

New York, NY

ABA No.: #########

Account No.: ########

Re: “Accompanying Information” below.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.96% Series N Senior Notes due August 14, 2025    031100 F@4     
4.45% Series O Senior Notes due August 14, 2035    031100 F#2     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments   

Massachusetts Mutual Life Insurance Company

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino, Treasury Operations Liquidity Management

 

With a copy to:

 

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

P.O. Box 15189

Springfield, MA 01115

 

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or Fax: 413-226-4295

Address/Fax#/Email for all other notices   

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Email: privateplacements@babsoncapital.com and

            akleeman@babsoncapital.com

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser Name    MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Instructions re
Delivery of Notes   

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115

Attn: Steven Katz, Esq.

Signature Block   

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:   Babson Capital Management LLC

         as Investment Adviser

 

By:_____________________________

Name:

Title:

Tax identification number    04-1590850

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name    C.M. LIFE INSURANCE COMPANY Name in which to register Note(s)
   C.M. LIFE INSURANCE COMPANY Note registration number(s); principal amount(s)
  

RN-2; $1,000,000

 

RO-2; $800,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

MassMutual Co-Owned Account

Citibank

New York, NY

ABA No.: #########

Account No.: ########

Re: “Accompanying Information” below.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.96% Series N Senior Notes due August 14, 2025    031100 F@4     
4.45% Series O Senior Notes due August 14, 2035    031100 F#2     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments   

C.M. Life Insurance Company

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino, Treasury Operations Liquidity Management

 

With a copy to:

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

P.O. Box 15189

Springfield, MA 01115

 

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or Fax: 413-226-4295

Address/Fax#/Email for all other notices   

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Email: privateplacements@babsoncapital.com and

            akleeman@babsoncapital.com

Instructions re Delivery of Notes   

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115

Attn: Steven Katz, Esq.

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name    C.M. LIFE INSURANCE COMPANY Signature Block   

C.M. LIFE INSURANCE COMPANY

By:   Babson Capital Management LLC

         as Investment Adviser

 

By:_____________________________

Name:

Title:

Tax identification number    06-1041383

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name    MASSMUTUAL ASIA LIMITED Name in which to register Note(s)     
GERLACH & CO. Note Registration Number(s); Principal Amount(s)   

RN-3; $2,000,000

 

RO-3; $1,500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Gerlach & Co.

c/o Citibank, N.A.

ABA Number: #########

Concentration Account: ########

FFC: MassMutual Asia ######

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.96% Series N Senior Notes due August 14, 2025    031100 F@4     
4.45% Series O Senior Notes due August 14, 2035    031100 F#2     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices Relating To Payments   

MassMutual Asia Limited

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino, Treasury Operations Liquidity Management

 

With a copy to:

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

P.O. Box 15189

Springfield, MA 01115

 

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or Fax: 413-226-4295

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name    MASSMUTUAL ASIA LIMITED Address / Fax # For All Other Notices
  

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

P.O. Box 15189

Springfield, MA 01115

Email: privateplacements@babsoncapital.com and

            akleeman@babsoncapital.com

 

Send Corporate Action Notice to:

 

Citigroup Global Securities Services

Attn: Corporate Action Dept

3800 Citibank Center Tampa

Building B Floor 3

Tampa, FL 33610-9122

Instructions re Delivery of Notes   

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

Acct. #######

CC: Steve Katz, Esq.

Signature Block Format   

MASSMUTUAL ASIA LIMITED

By:   Babson Capital Management LLC

         as Investment Adviser

 

By:_________________________________________

Name:

Title:

Tax Identification Number    N/A

 

Schedule A-6



--------------------------------------------------------------------------------

Purchaser Name    METROPOLITAN LIFE INSURANCE COMPANY
Name in which to register Note(s)    METROPOLITAN LIFE INSURANCE COMPANY Note
registration number(s); principal amount(s)   

RJ-1; $1,500,000

 

RK-1; $4,000,000

 

RL-1; $4,000,000

 

RN-4; $14,200,000

 

RO-4; $8,800,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:         JPMorgan Chase Bank

ABA Routing #:   ###-###-###

Account No.:        ###-#-######

Account Name:   Metropolitan Life Insurance Company

Ref:                      “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
   3.83% Series K Senior Notes due September 30, 2026    031100 E@5      3.98%
Series L Senior Notes due September 30, 2029    031100 E#3      3.96% Series N
Senior Notes due August 14, 2025    031100 F@4      4.45% Series O Senior Notes
due August 14, 2035    031100 F#2     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for all notices and communications   

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

 

Schedule A-7



--------------------------------------------------------------------------------

Purchaser Name    METROPOLITAN LIFE INSURANCE COMPANY Instructions re Delivery
of Notes   

Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Nicolette Lopez, Esq.

Signature Block Format   

METROPOLITAN LIFE INSURANCE COMPANY

 

By:                                                 

Name:

Title:

Tax Identification Number    13-5581829

 

Schedule A-8



--------------------------------------------------------------------------------

Purchaser Name    METROPOLITAN LIFE INSURANCE COMPANY
Name in which to register Note(s)   

METROPOLITAN LIFE INSURANCE COMPANY, ON BEHALF OF

ITS SEPARATE ACCOUNT 733

Note registration number(s); principal amount(s)    RO-5; $9,600,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:        State Street Bank

ABA Routing #:  ###-###-###

Account No.:      ########

Account Name:   Metropolitan Life Insurance Company - Separate

Account 733 Ref: Fund 75EZ and “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:     

4.45% Series O Senior Notes due August 14, 2035

 

   031100 F#2      Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for all
notices and communications   

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes   

Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Nicolette Lopez, Esq.

 

Schedule A-9



--------------------------------------------------------------------------------

Purchaser Name    METROPOLITAN LIFE INSURANCE COMPANY Signature Block Format   

METROPOLITAN LIFE INSURANCE COMPANY

 

By:                                                 

Name:

Title:

Tax Identification Number    13-5581829

 

Schedule A-10



--------------------------------------------------------------------------------

Purchaser Name    ERIE FAMILY LIFE INSURANCE COMPANY Name in Which to Register
Note(s)    MAC & CO, LLC Note Registration Number(s); Principal Amount(s)   

RJ-2; $700,000

 

RK-2; $1,900,000

 

RL-2; $1,800,000

 

RN-5; $6,600,000

 

RO-6; $3,900,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:         Federal Reserve Bank of Boston

ABA:                   #########

Account No.:      ##########

Ref:                      EFL-MetLife, ########### and “Accompanying
Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
   3.83% Series K Senior Notes due September 30, 2026    031100 E@5      3.98%
Series L Senior Notes due September 30, 2029    031100 E#3      3.96% Series N
Senior Notes due August 14, 2025    031100 F@4      4.45% Series O Senior Notes
due August 14, 2035    031100 F#2     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

 

Schedule A-11



--------------------------------------------------------------------------------

Purchaser Name    ERIE FAMILY LIFE INSURANCE COMPANY Address / Fax # / Email for
All notices and communications   

Erie Family Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Erie Family Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

 

And

 

Erie Family Life Insurance Company

Mr. Bradley Postema, Senior Vice President, Chief Investment Officer

100 Erie Insurance Place

Erie, PA 16530

Instructions re Delivery of Notes   

BNY Mellon Asset Servicing

One Wall Street

3rd Floor – Receive Window C

New York, NY 10286

For Credit to: Erie Family Life Insurance Company, ###########

Cc: lhill@metlife.com

Signature Block   

ERIE FAMILY LIFE INSURANCE COMPANY

By:   MetLife Investment Management, LLC,

Its Investment Manager

 

By:_________________________________________

Name:

Title:

Tax identification number    25-1186315

 

Schedule A-12



--------------------------------------------------------------------------------

Purchaser Name    GENERAL AMERICAN LIFE INSURANCE COMPANY Name in which to
register Note(s)    GENERAL AMERICAN LIFE INSURANCE COMPANY Note registration
number(s); principal amount(s)   

RJ-3; $500,000

 

RK-3; $1,100,000

 

RL-3; $1,200,000

 

RN-6; $4,200,000

 

RO-7; $2,700,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:         JPMorgan Chase Bank

ABA Routing #:   ###-###-###

Account No.:         ###-#-#####

Account Name:     General American Life Insurance Company

Ref:                       “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
   3.83% Series K Senior Notes due September 30, 2026    031100 E@5      3.98%
Series L Senior Notes due September 30, 2029    031100 E#3      3.96% Series N
Senior Notes due August 14, 2025    031100 F@4      4.45% Series O Senior Notes
due August 14, 2035    031100 F#2     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

 

Schedule A-13



--------------------------------------------------------------------------------

Purchaser Name    GENERAL AMERICAN LIFE INSURANCE COMPANY

Address / Fax # / Email for all

notices and communications

  

General American Insurance Company

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

General American Life Insurance Company

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Note(s)     

General American life Insurance Company

c/o Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Nicolette Lopez, Esq.

Signature Block   

GENERAL AMERICAN LIFE INSURANCE COMPANY

By:       Metropolitan Life Insurance Company,

    Its Investment Manager

 

By:_________________________________________

Name:

Title:

Tax identification number    43-0285930

 

Schedule A-14



--------------------------------------------------------------------------------

Purchaser Name    UNION FIDELITY LIFE INSURANCE COMPANY Name in Which to
Register Note(s)    HARE & CO., LLC Note Registration Number(s); Principal
Amount(s)   

RJ-4; $2,300,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:         Bank of New York Mellon

ABA Routing #:   #########

Account No.:      ### ######

Ref:                      FRFCLSS PP and “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for all notices and communications   

Union Fidelity Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Union Fidelity Life Insurance Company

c/o MetLife Investment Management, LLC

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes   

Bank of New York Mellon

1 Wall Street

3rd Floor Window A

New York, NY 10286

Attention: Anthony Saviano (FFC TAS No. 127036)

Cc: lhill@metlife.com

 

Schedule A-15



--------------------------------------------------------------------------------

Purchaser Name    UNION FIDELITY LIFE INSURANCE COMPANY Signature Block   

UNION FIDELITY LIFE INSURANCE COMPANY

By:   MetLife Investment Management, LLC,

Its Investment Manager

 

By:_________________________________________

Name:

Title:

Tax identification number    31-0252460

 

Schedule A-16



--------------------------------------------------------------------------------

Purchaser Name    UNION FIDELITY LIFE INSURANCE COMPANY Name in Which to
Register Note(s)    HARE & CO., LLC Note Registration Number(s); Principal
Amount(s)   

RK-4; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:         Bank of New York Mellon

ABA Routing #:   #########

Account No.:      ### ######

Ref:                      FRGECSS PP and “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.83% Series K Senior Notes due September 30, 2026    031100 E@5  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for all notices and communications   

Union Fidelity Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Union Fidelity Life Insurance Company

c/o MetLife Investment Management, LLC

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes   

Bank of New York Mellon

1 Wall Street

3rd Floor Window A

New York, NY 10286

Attention: Anthony Saviano (FFC TAS No. 127036)

Cc: lhill@metlife.com

 

Schedule A-17



--------------------------------------------------------------------------------

Purchaser Name    UNION FIDELITY LIFE INSURANCE COMPANY Signature Block   

UNION FIDELITY LIFE INSURANCE COMPANY

By:   MetLife Investment Management, LLC,

Its Investment Manager

 

By:_________________________________________

Name:

Title:

Tax identification number    31-0252460

 

Schedule A-18



--------------------------------------------------------------------------------

Purchaser Name    UNION FIDELITY LIFE INSURANCE COMPANY Name in Which to
Register Note(s)    HARE & CO., LLC      Note Registration Number(s); Principal
Amount(s)    RL-4; $3,000,000     

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

Bank Name: Bank of New York Mellon

ABA Routing #: #########

Account No.: ### ######

Ref: FRLVSS PP and “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Accompanying information   

Name of Issuer:            AMETEK, INC.

 

Description of Security:

 

3.98% Series L Senior Notes due September 30, 2029

 

  

 

 

PPN:

 

031100 E#3

 

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices and
communications   

Union Fidelity Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Union Fidelity Life Insurance Company

c/o MetLife Investment Management, LLC

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes   

Bank of New York Mellon

1 Wall Street

3rd Floor Window A

New York, NY 10286

Attention: Anthony Saviano (FFC TAS No. 127654)

Cc: lhill@metlife.com

 

Schedule A-19



--------------------------------------------------------------------------------

Purchaser Name    UNION FIDELITY LIFE INSURANCE COMPANY      UNION FIDELITY LIFE
INSURANCE COMPANY Signature Block   

By:

  

MetLife Investment Management, LLC,

Its Investment Manager

 

By:                                                 

Name:

Title:

Tax identification number    31-0252460

 

Schedule A-20



--------------------------------------------------------------------------------

Purchaser Name    NEW YORK LIFE INSURANCE COMPANY      
Name in Which to Register Note(s)    NEW YORK LIFE INSURANCE COMPANY      Note
Registration Number(s); Principal Amount(s)   

RK-5; $3,500,000

 

RL-5; $3,500,000

 

RM-1; $32,500,000

    

Payment on account of Note

 

Method

 

Account information

  

 

Federal Wire Transfer

 

JPMorgan Chase Bank

New York, New York 10019

ABA No. ###-###-###

Credit: New York Life Insurance Company

General Account No. ###-#-#####

Ref: “Accompanying Information” below

 

Any changes to the foregoing payment instructions shall be confirmed by email to
NYLIMWireConfirmation@nylim.com prior to becoming effective.

Accompanying information   

Name of Issuer:            AMETEK, INC.

 

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

3.98% Series L Senior Notes due September 30, 2029

3.91% Series M Senior Notes due June 15, 2025

  

 

PPN:

 

031100 E@5

031100 E#3

031100 F*6

         Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments   

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

New York, New York 10010-1603

Attention:        Investment Services

                        Private Group

                        2nd Floor

                        Fax: 908-840-3385

With a copy electronically to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

Schedule A-21



--------------------------------------------------------------------------------

Purchaser Name          NEW YORK LIFE INSURANCE COMPANY Address / Fax # / Email
for all other notices        

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

New York, New York 10010-1603

Attention:        Private Capital Investors

                        2nd Floor

                        Fax: 908-840-3385

With a copy electronically to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

With a copy of any notice of default or Event of Default to:

Office of General Counsel

Investment Section, Room 1016

Fax: 212-576-8340

Instructions re Delivery of Notes        

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, New York 10010-1603

Attn: Dean Morini

Signature Block        

NEW YORK LIFE INSURANCE COMPANY

 

By:                                                 

Name:

Title:

Tax identification number         13-5582869

 

Schedule A-22



--------------------------------------------------------------------------------

 

Purchaser Name    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Name in Which
to Register Note(s)    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Note
Registration Number(s); Principal Amount(s)   

RK-6; $1,000,000

 

RL-6; $1,000,000

 

RM-2; $14,500,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

JPMorgan Chase Bank

New York, New York 10019

ABA No. ###-###-###

Credit: New York Life Insurance and Annuity Corporation

General Account No. ###-#-#####

Ref: “Accompanying Information” below

 

Any changes to the foregoing payment instructions shall be confirmed by email to
NYLIMWireConfirmation@nylim.com prior to becoming effective.

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.83% Series K Senior Notes due September 30, 2026    031100 E@5  
   3.98% Series L Senior Notes due September 30, 2029    031100 E#3      3.91%
Series M Senior Notes due June 15, 2025    031100 F*6     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments   

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

New York, New York 10010-1603

Attention:  Investment Services

                    Private Group, 2nd Floor

                    Fax: 908-840-3385

With a copy electronically to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

Address / Fax # / Email for all other notices   

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

New York, New York 10010-1603

Attention:         Private Capital Investors

2nd Floor

Fax: 908-840-3385

With a copy electronically to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

With a copy of any notice of default or Event of Default to:

Office of General Counsel

Investment Section, Room 1016

Fax: 212-576-8340

 

Schedule A-23



--------------------------------------------------------------------------------

Purchaser Name    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Instructions
re Delivery of Notes   

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, New York 10010-1603

Attn: Dean Morini

Signature Block   

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:   NYL Investors LLC, its Investment Manager

 

By:_____________________________

Name:

Title:

Tax identification number    13-3044743

 

Schedule A-24



--------------------------------------------------------------------------------

Purchaser Name   

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE

ACCOUNT (BOLI 30C)

Name in Which to Register Note(s)    NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)
Note Registration Number(s); Principal Amount(s)   

RK-7; $500,000

 

RL-7; $500,000

 

RM-3; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Wire Transfer

 

JPMorgan Chase Bank

New York, New York 10019

ABA No. ###-###-###

Credit: NYLIAC SEPARATE BOLI 30C

General Account No. ###-#-#####

Ref: “Accompanying Information” below

 

Any changes to the foregoing payment instructions shall be confirmed by email to
NYLIMWireConfirmation@nylim.com prior to becoming effective.

Accompanying information   

Name of Issuer:            AMETEK, INC.

 

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

3.98% Series L Senior Notes due September 30, 2029

3.91% Series M Senior Notes due June 15, 2025

  

 

PPN:

 

031100 E@5

031100 E#3

031100 F*6

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments   

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)

c/o NYL Investors LLC

51 Madison Avenue

New York, New York 10010-1603

Attention:        Investment Services

                        Private Group, 2nd Floor

                        Fax: 908-840-3385

With a copy electronically to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

Schedule A-25



--------------------------------------------------------------------------------

Purchaser Name   

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE

ACCOUNT (BOLI 30C)

Address / Fax # / Email for all other notices    New York Life Insurance and
Annuity Corporation Institutionally Owned Life Insurance Separate Account (BOLI
30C)

c/o NYL Investors LLC

51 Madison Avenue

New York, New York 10010-1603

Attention:        Private Capital Investors

                        2nd Floor

                        Fax: 908-840-3385

With a copy electronically to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

With a copy of any notice of default or Event of Default to:

Office of General Counsel

Investment Section, Room 1016

Fax: 212-576-8340

Instructions re Delivery of Notes    New York Life Insurance Company


51 Madison Avenue, Room 1016

New York, New York 10010-1603

Attn: Dean Morini

Signature Block    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)      By:    NYL
Investors LLC, its Investment Manager        

 

By:                                                  

Name:

Title:

Tax identification number    13-3044743

 

Schedule A-26



--------------------------------------------------------------------------------

Purchaser Name   

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF

AMERICA

Name in which to register Note(s)   

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF

AMERICA

Note registration number(s); principal amount(s)   

RJ-5; $10,000,000

 

RK-8; $10,000,000

 

RL-8; $20,000,000

    

Payment on account of Note

 

Method

 

Account information

  

 

 

Automated Clearing House System

 

JPMorgan Chase Bank, N.A.

ABA# ###-###-###

Account #: ###-#-######

Account Name: Teachers Insurance and Annuity Association of America

For further credit to: Account # ######

Ref: “Accompanying Information” below

Accompanying Information    Name of Issuer:            AMETEK, INC.             
   Description of Security:    PPN:      3.73% Series J Senior Notes due
September 30, 2024    031100 E*7      3.83% Series K Senior Notes due September
30, 2026    031100 E@5      3.98% Series L Senior Notes due September 30, 2029
   031100 E#3            Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made.     

Address / Fax # For Notices

Relating To Payments

  

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, NY 10017

Attn: Securities Accounting Division

Phone: 212-916-5504

Email: jpiperato@tiaa-cref.org or mwolfe@tiaa-cref.org

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, NJ 07101

 

And:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Global Private Markets

Tel: 704-988-4349 (Ho Young Lee)

        212-916-4000 (General Number)

Fax: 704-988-4916

Email: hlee@tiaa-cref.org

    

 

Schedule A-27



--------------------------------------------------------------------------------

Purchaser Name   

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF

AMERICA

Address / Fax # For All Other Notices   

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Global Private Markets

Tel: 704-988-4349 (Ho Young Lee)

        212-916-4000 (General Number)

Fax: 704-988-4916

Email: hlee@tiaa-cref.org

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C#######

Signature Block Format   

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF

AMERICA

 

By:____________________________

Name:

Title:

Tax Identification Number    13-1624203

 

Schedule A-28



--------------------------------------------------------------------------------

Purchaser Name    ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Name in which
to register Note(s)    MAC & CO., LLC

Registration number(s); principal

amount(s)

  

RK-9; $7,000,000

 

RL-9; $25,000,000

Payment on account of Note(s)

 

            Method

 

            Account information

  

 

Federal Funds Wire Transfer

 

MAC & CO., LLC

The Bank of New York Mellon

ABA # #########

BNY Mellon Account No. ###########

DDA 0000125261

Cost Center 1253

For Credit to Portfolio Account: AZL Special Investments ###########

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:            AMETEK, INC.

 

Description of Security:

  

 

 

PPN:

         3.83% Series K Senior Notes due September 30, 2026    031100 E@5     
3.98% Series L Senior Notes due September 30, 2029    031100 E#3     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # and/or Email For

Notices Relating To Payments

  

Allianz Life Insurance Company of North America

c/o Allianz Investment Management

Attn: Private Placements

55 Greens Farms Road

Westport, Connecticut 06880

Phone: 203-293-1900

Email: ppt@allianzlife.com

 

With a copy to:

 

Kathy Muhl

Supervisor – Income Group

The Bank of New York Mellon

Three Mellon Center – Room 153-1818

Pittsburgh, Pennsylvania 15259

Phone: 412-234-5192

Email: Kathy.muhl@bnymellon.com

Address / Fax # and/or Email For

All Other Notices

  

Allianz Life Insurance Company of North America

c/o Allianz Investment Management

Attn: Private Placements

55 Greens Farms Road

Westport, Connecticut 06880

Phone: 203-293-1900

Email: ppt@allianzlife.com

 

Schedule A-29



--------------------------------------------------------------------------------

Purchaser Name    ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Instructions
re: Delivery of Notes   

Mellon Securities Trust Company

One Wall Street

3rd Floor Receive Window C

New York, NY 10286

For Credit to: Allianz Life Insurance Company of North America,

AZL Special Investments ###########

Signature Block Format   

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

By: ______________________________

Name:

Title:

Tax Identification Number    41-1366075

 

Schedule A-30



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)      JACKSON NATIONAL LIFE INSURANCE COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

   RJ-6; $27,000,000

Payment on account of Note

 

            Method

 

            Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA # ###-###-###

BNF Account #: ######

Ref: ###### and “Accompanying Information” below

Accompanying Information   

Name of Issuer:            AMETEK, INC.

 

Description of Security:

  

 

 

PPN:

         3.73% Series J Senior Notes due September 30, 2024    031100 E*7     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

Jackson National Life Insurance Company

c/o The Bank of New York Mellon

Attn: P & I Department

P.O. Box 19266

Newark, NJ 07195

Tel: (718) 315-3035

Fax: (718) 315-3076

Address / Fax # For All Other

Notices

  

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Brian Manczak

Tel: (312) 634-7885

Fax: (312) 634-0054

Email: brian.manczak@ppmamerica.com and

PPMAPrivateReporting@ppmaerica.com

 

And

 

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Investment Accounting – Craig Close

Tel: (312) 634-2502

Fax: (312) 634-0906

 

With copies of Financial Information also to:

 

Jackson National Life Insurance Company

One Corporate Way

Lansing, MI 48951

Attn: Investment Accounting – Mark Stewart

Tel: (517) 367-3190

Fax: (517) 706-5503

 

Schedule A-31



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY Instructions re
Delivery of Notes   

The Bank of New York

Special Processing – Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL – JNL MVA, A/C #######

Signature Block Format   

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:       PPM America, Inc., as attorney in fact, on behalf of Jackson

              National Life Insurance Company

 

By:_____________________________

Name:

Title:

Tax Identification Number    38-1659835

 

Schedule A-32



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK Name in
Which to Register Note(s)      JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW
YORK

Senior Note Registration

Number(s); Principal Amount(s)

   RJ-7; $3,000,000

Payment on account of Note

 

            Method

 

            Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York

ABA # ###-###-###

BNF Account #: ######

Ref: ###### and “Accompanying Information” below

Accompanying Information    Name of Issuer:                 AMETEK, INC.      
   Description of Security:    PPN:          3.73% Series J Senior Notes due
September 30, 2024    031100 E*7          Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # For Notices Relating To Payments   

Jackson National Life Insurance Company of New York

c/o The Bank of New York Mellon

Attn: P & I Department

P.O. Box 19266

Newark, NJ 07195

Tel: (718) 315-3035

Fax: (718) 315-3076

Address / Fax # For All Other

Notices

  

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Brian Manczak

Tel: (312) 634-7885

Fax: (312) 634-0054

Email: brian.manczak@ppmamerica.com

Email: PPMAPrivateReporting@ppmaerica.com

 

With copies of Financial Information also to:

 

Jackson National Life Insurance Company

One Corporate Way

Lansing, MI 48951

Attn: Investment Accounting – Mark Stewart

Tel: (517) 367-3190

Fax: (517) 706-5503

Instructions re Delivery of Notes   

The Bank of New York

Special Processing – Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL - JNLNY Gen. Account, A/C #######

 

Schedule A-33



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK Signature
Block Format   

JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK

By:       PPM America, Inc., as attorney in fact, on behalf of Jackson National
Life Insurance Company of New York

 

By:_____________________________

Name:

Title:

Tax Identification Number    13-3873709

 

Schedule A-34



--------------------------------------------------------------------------------

Purchaser Name    THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
Name in Which to Register Note(s)    THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY Note Registration Number(s); Principal Amount(s)    RJ-8; $30,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

Ref: “Accompanying Information” below

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Investment Operations

Email: payments@northwesternmutual.com

Tel: 414-665-1679

Address / Fax # / Email for all other notices   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

Email: privateinvest@northwesternmutual.com

Instructions re Delivery of Notes   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Matthew E. Gabrys, Esq.

Signature Block   

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

By:   ________________________________________

Name:

Title:    Its Authorized Representative

Tax identification number    39-0509570

 

Schedule A-35



--------------------------------------------------------------------------------

Purchaser Name    THRIVENT FINANCIAL FOR LUTHERANS
Name in which to register Note(s)    SWANBIRD & CO. Note registration number(s);
principal amount(s)   

RJ-9; $5,000,000

RJ-10; $5,000,000

 

RK-10; $5,000,000

 

RL-10; $5,000,000

RL-11; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

State Street Bank & Trust Co.

ABA # #########

DDA # A/C - ####-###-#

Fund Number: NCE1

Fund Name: Thrivent Financial for Lutherans

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
   3.83% Series K Senior Notes due September 30, 2026    031100 E@5      3.98%
Series L Senior Notes due September 30, 2029    031100 E#3     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # for notices related to scheduled payments, payments or rate
resets   

Investment Division - Private Placements

Attn: William Hochmuth

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

Email: privateinvestments@thrivent.com

 

With a copy to:

 

Attn: Jeremy Anderson or Harmon Bergenheir

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

Email: boxprivateplacement@thrivent.com

Address / Fax # For All Other Notices   

Thrivent Financial for Lutherans

Attn: Investment Division - Private Placements

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

Email: privateinvestments@thrivent.com

 

Schedule A-36



--------------------------------------------------------------------------------

Purchaser Name    THRIVENT FINANCIAL FOR LUTHERANS Instructions re Delivery of
Notes   

DTCC

Newport Office Center

570 Washington Blvd

Jersey City, 07310

Attention: 5th Floor / NY Window / Robert Mendez

Ref:      Account: State Street

              Fund Name: Thrivent Financial for Lutherans

              Fund Number: NCE1

              Nominee Name: Swanbird & Co.

              Nominee Tax ID Number: 04-3475606

With a copy to Joshua Mason, Esq.

Signature Block Format   

THRIVENT FINANCIAL FOR LUTHERANS

 

By:_____________________________

Name:

Title:

Tax Identification Number    39-0123480

 

Schedule A-37



--------------------------------------------------------------------------------

Purchaser Name    TRANSAMERICA PREMIER LIFE INSURANCE COMPANY Name in which
Notes are to be registered    TRANSAMERICA PREMIER LIFE INSURANCE COMPANY
Registration number(s); principal amount(s)    RJ-11; $14,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank of New York

1 Wall Street

New York, NY 10286 USA

ABA ##########

######-###

FFC ACCT#: ##### #### ## - ##########

Ref: “Accompanying Information” below

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices Relating to Payments   

Email: paymentnotifications@aegonusa.com (Please include Cusip # in the subject
line)

 

AEGON USA Investment Management, LLC

Attn: Custody Operations-Privates MS 5335

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

All Other Notices   

AEGON USA Investment Management, LLC

Attn: Director of Private Placements MS 5335

4333 Edgewood Road N.E.

Cedar Rapids, IA 52499-5335

Tel: (319) 355-2432

Fax: (319) 355-2666

Email: privateplacements@aegonusa.com

 

And

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements MS 3341

100 Light St., B1

Baltimore, MD 21202-2559

Tel: (443)-475-3130

Fax: (443) 475-3095

Email: privateplacements@aegonusa.com

Delivery of Notes    A signed copy of the Note must be sent to Custody
Operations-Privates via email: INVCustodyTeam@AEGONUSA.com for verification. A
letter with Custody Bank Instructions will be sent back.

 

Schedule A-38



--------------------------------------------------------------------------------

Purchaser Name    TRANSAMERICA PREMIER LIFE INSURANCE COMPANY Form Signature
Block    TRANSAMERICA PREMIER LIFE INSURANCE COMPANY          

By:       AEGON USA Investment Management, LLC,

         

             Its investment manager

             

By:                                                 

         

Name:

         

Title:

     Tax Identification Number    52-0419790     

 

Schedule A-39



--------------------------------------------------------------------------------

Purchaser Name    TLIC OAKBROOK REINSURANCE INC. Name in which Notes are to be
registered    TLIC OAKBROOK REINSURANCE INC. Registration number(s); principal
amount(s)    RJ-12; $3,000,000 Payment on account of Note     

 

Method

  

 

Federal Funds Wire Transfer

 

Account information

  

 

Citibank, N.A.

     111 Wall Street      New York, NY 10043 USA      ABA ##########      DDA
#########      Custody Account No. ######      FFC: TORI NMS0 l5 S      Ref:
“Accompanying Information” below Accompanying information   

Name of Issuer:             AMETEK, INC.

 

  

Description of Security:

 

   PPN:    3.73% Series J Senior Notes due September 30, 2024    031100 E*7   

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices Relating to Payments    Email: paymentnotifications@aegonusa.com (Please
include Cusip # in the subject line)   

 

AEGON USA Investment Management, LLC

   Attn: Custody Operations-Privates MS 5335    4333 Edgewood Road NE    Cedar
Rapids, IA 52499-5335 All Other Notices    AEGON USA Investment Management, LLC
   Attn: Director of Private Placements MS 5335    4333 Edgewood Road N.E.   
Cedar Rapids, IA 52499-5335    Tel: (319) 355-2432    Fax: (319) 355-2666   
Email: privateplacements@aegonusa.com   

 

And

  

 

AEGON USA Investment Management, LLC

   Attn: Director of Private Placements MS 3341    100 Light St., B1   
Baltimore, MD 21202-2559    Tel: (443)-475-3130    Fax: (443) 475-3095    Email:
privateplacements@aegonusa.com Delivery of Notes    A signed copy of the Note
must be sent to Custody Operations-Privates via email:
INVCustodyTeam@AEGONUSA.com for verification. A letter with Custody Bank
Instructions will be sent back.

 

Schedule A-40



--------------------------------------------------------------------------------

Purchaser Name    TLIC OAKBROOK REINSURANCE INC. Form Signature Block    TLIC
OAKBROOK REINSURANCE INC.      By:      AEGON USA Investment Management, LLC,  
      Its investment manager        

 

By:                                                 

        Name:           Title: Tax Identification Number    47-1026613

 

Schedule A-41



--------------------------------------------------------------------------------

Purchaser Name    TLIC RIVERWOOD REINSURANCE INC. Name in which Notes are to be
registered    TLIC RIVERWOOD REINSURANCE INC. Registration number(s); principal
amount(s)    RJ-13; $3,000,000 Payment on account of Note     

 

Method

  

 

Federal Funds Wire Transfer

 

Account information

  

 

Citibank, N.A.

   111 Wall Street    New York, NY 10043 USA    ABA ##########    DDA #########
   FFC: Custody Account No. ######    TRRI NMS0 L2    Ref: “Accompanying
Information” below Accompanying information    Name of Issuer:
            AMETEK, INC.   

 

Description of Security:

  

 

PPN:

  

 

3.73% Series J Senior Notes due September 30, 2024

  

 

031100 E*7

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices Relating to Payments    Email: paymentnotifications@aegonusa.com (Please
include Cusip # in the subject line)   

 

AEGON USA Investment Management, LLC

   Attn: Custody Operations-Privates MS 5335    4333 Edgewood Road NE    Cedar
Rapids, IA 52499-5335 All Other Notices    AEGON USA Investment Management, LLC
   Attn: Director of Private Placements MS 5335    4333 Edgewood Road N.E.   
Cedar Rapids, IA 52499-5335    Tel: (319) 355-2432    Fax: (319) 355-2666   
Email: privateplacements@aegonusa.com   

 

And

  

 

AEGON USA Investment Management, LLC

   Attn: Director of Private Placements MS 3341    100 Light St., B1   
Baltimore, MD 21202-2559    Tel: (443)-475-3130    Fax: (443) 475-3095    Email:
privateplacements@aegonusa.com Delivery of Notes    A signed copy of the Note
must be sent to Custody Operations-Privates via email:
INVCustodyTeam@AEGONUSA.com for verification. A letter with Custody Bank
Instructions will be sent back.

 

Schedule A-42



--------------------------------------------------------------------------------

Purchaser Name    TLIC RIVERWOOD REINSURANCE INC. Form Signature Block    TLIC
RIVERWOOD REINSURANCE INC.      By:         AEGON USA Investment Management,
LLC,         Its investment manager        

 

By:                                                 

        Name:           Title: Tax Identification Number    45-3193055

 

Schedule A-43



--------------------------------------------------------------------------------

Purchaser Name    THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW
YORK Name in which Notes are to be registered    OCEANWHALE & CO. Registration
number(s); principal amount(s)    RJ-14; $13,400,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

 

State Street Bank & Trust Company

ABA # ###-###-###

Acct. Name: The United States Life Ins. Co. Physical Fund No. ####

Account Number: ####-###-#

Ref. “Accompanying Information” below

Accompanying Information   

Name of Issuer:            AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices Relating to Payments   

The United States Life Insurance Company in the City of New York (PA77)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

Duplicate payment notices to:

 

The United States Life Insurance Company in the City of New York (PA77)

c/o State Street Bank Corporation, Insurance Services

Fax: (816) 871-5539

All Other Notices   

The United States Life Insurance Company in the City of New York (PA77)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Portfolio Operations

Fax: (713) 831-1072

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

With a copy of compliance reporting information to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Compliance

Email: complianceprivateplacements@aig.com

 

Schedule A-44



--------------------------------------------------------------------------------

Purchaser Name    THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW
YORK Delivery of Notes   

DTCC

Newport Office Center

570 Washington Blvd.

Jersey City, NJ 07310

Attn: 5th Floor / NY Window / Robert Mendez

Ref: FBO: State Street Bank & Trust for account ####

Form Signature Block    THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF
NEW YORK     

By:         AIG Asset Management (U.S.) LLC, Investment Adviser

        

       By:_____________________________________

    

       Name:

    

       Title:

Tax Identification Number    13-5459480

 

Schedule A-45



--------------------------------------------------------------------------------

Purchaser Name    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA Name
in which Notes are to be registered    HARE & CO., LLC Registration number(s);
principal amount(s)    RJ-15; $6,600,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA # ###-###-###

Account Number: #########

For Further Credit to: National Union Fire Insurance Co.; Account No: ######

Ref. “Accompanying Information” below

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:     

3.73% Series J Senior Notes due September 30, 2024

 

   031100 E*7      Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Notices Relating to Payments   

National Union Fire Insurance Co. of Pittsburgh, PA (######)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

Duplicate payment notices to:

 

National Union Fire Insurance Co. of Pittsburgh, PA (554910)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

All Other Notices   

National Union Fire Insurance Co. of Pittsburgh, PA (######)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Portfolio Operations

Fax: (713) 831-1072

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

With a copy of compliance reporting information to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements - Compliance

Email: complianceprivateplacements@aig.com

 

Schedule A-46



--------------------------------------------------------------------------------

Purchaser Name    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA
Delivery of Notes   

The Bank of New York Mellon

One Wall Street, 3rd Floor – Free Receive Dept. (via overnight mail)

New York, N.Y. 10286

Attn: Sammy Yankanah, Phone: (212) 635-7077

Account Name: NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA

Account Number: ######

Form Signature Block    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA
    

By:   

  

AIG Asset Management (U.S.) LLC, Investment Adviser

 

        By:                                          
                                        Name:         Title: Tax Identification
Number    25-0687550

 

Schedule A-47



--------------------------------------------------------------------------------

Purchaser Name    STATE FARM LIFE INSURANCE COMPANY Name in Which to Register
Note(s)        STATE FARM LIFE INSURANCE COMPANY Note Registration Number(s);
Principal Amount(s)   

RJ-16; $14,000,000

 

RK-11; $4,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

JPMorganChase

ABA#  #########

Attn:    SSG Private Income Processing

A/C#    ### # ######

For further credit to:         State Farm Life Insurance Company

                                           Custody Account # ######

Ref: “Accompanying Information” below

Accompanying information   

Name of Issuer:                AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
   3.83% Series K Senior Notes due September 30, 2026    031100 E@5     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments   

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL  61710

Email: privateplacements@statefarm.com

 

and

 

State Farm Life Insurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL  61710

Address / Fax # / Email for all other notices   

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL  61710

Email: privateplacements@statefarm.com

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept

Ref: Account: ######

 

Schedule A-48



--------------------------------------------------------------------------------

Purchaser Name    STATE FARM LIFE INSURANCE COMPANY Signature Block   

STATE FARM LIFE INSURANCE COMPANY

 

By:                                                                      

Name:

Title:

 

By:                                                                      

Name:

Title:

Tax identification number    37-0533090

 

Schedule A-49



--------------------------------------------------------------------------------

Purchaser Name    STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY Name in Which
to Register Note(s)        STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY Note
Registration Number(s); Principal Amount(s)   

RJ-17; $1,000,000

 

RK-12; $1,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

JPMorganChase

ABA#  #########

Attn:    SSG Private Income Processing

A/C#    ### # ######

For further credit to:        State Farm Life and Accident Assurance

                                          Company

                                          Custody Account # ######

Ref: “Accompanying Information” below

Accompanying information   

Name of Issuer:                AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
   3.83% Series K Senior Notes due September 30, 2026    031100 E@5     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments   

State Farm Life and Accident Assurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL  61710

Email: privateplacements@statefarm.com

 

and

 

State Farm Life and Accident Assurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL  61710

Address / Fax # / Email for all other notices   

State Farm Life and Accident Assurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL  61710

Email: privateplacements@statefarm.com

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Account: ######

 

Schedule A-50



--------------------------------------------------------------------------------

Purchaser Name    STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY Signature Block
  

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

 

By:                                                                   

Name:

Title:

 

By:                                                                   

Name:

Title:

Tax identification number    37-0805091

 

Schedule A-51



--------------------------------------------------------------------------------

Purchaser Name    UNITED SERVICES AUTOMOBILE ASSOCIATION Name in which to
register Note(s)        ELL & CO. Note Registration Number(s); Principal
Amount(s)    RJ-18; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Northern Chgo/Trust

ABA##########

Credit Wire Account # ##########

##-##########

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:                 AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices Relating To Payments   

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

Address / Fax # For All Other Notices   

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-5195

Instructions re Delivery of Notes   

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd., 5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Reference: Northern Trust Account # ##-#########

212-855-2484

Signature Block Format   

UNITED SERVICES AUTOMOBILE ASSOCIATION

 

By:                                             

Name:

Title:

Tax Identification Number    74-0959140

 

Schedule A-52



--------------------------------------------------------------------------------

Purchaser Name    USAA CASUALTY INSURANCE COMPANY Name in which to register
Note(s)        ELL & CO. Note Registration Number(s); Principal Amount(s)   

RJ-19; $5,000,000

 

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Northern Chgo/Trust

ABA##########

Credit Wire Account # ##########

##-#####/ ###

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:                AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J SeniorfNotes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices Relating To Payments   

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

Address / Fax # For All Other Notices   

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-5195

Instructions re Delivery of Notes   

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd., 5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Reference: Northern Trust Account ##-#####/ ###

212-855-2484

Signature Block Format   

USAA CASUALTY INSURANCE COMPANY

 

By:                                         

Name:

Title:

Tax Identification Number    59-3019540

 

Schedule A-53



--------------------------------------------------------------------------------

Purchaser Name    USAA LIFE INSURANCE COMPANY Name in which to register
Note(s)        ELL & CO. Note Registration Number(s);    RK-13; $4,000,000
Principal Amount(s)           RL-12; $5,000,000 Payment on account of Note(s)   
 

 

Method

  

 

Federal Funds Wire Transfer

 

Account information

  

 

Northern Chgo/Trust

     ABA##########      Credit Wire Account # ##########      ##-#####/ Life
Company      Ref: “Accompanying Information” below Accompanying Information   
Name of Issuer:                 AMETEK, INC.          

 

Description of Security:

  

 

PPN:

    

 

3.83% Series K Senior Notes due September 30, 2026

  

 

031100 E@5

     3.98% Series L Senior Notes due September 30, 2029    031100 E#3     

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices    Ell & Co Relating To Payments    c/o Northern
Trust Company      PO Box 92395      Chicago, IL 60675-92395      Attn: Income
Collections      Please include the cusip and shares/par for the
dividend/interest payment Address / Fax # For All Other    John Spear Notices   
VP Insurance Portfolios      9800 Fredericksburg Road      San Antonio, TX 78288
     (210) 498-8661 Instructions re Delivery of Notes    Depository Trust &
Clearing Corporation      Newport Office Center      570 Washington Blvd., 5th
Floor      Jersey City, NJ 07310           Attn: Tanya Stackhouse-Bowen or
Robert Mendez      Ref: Northern Trust Account # ##-#####/Life Company     
212-855-2484      Signature Block Format    USAA LIFE INSURANCE COMPANY     

 

By:                                         

     Name:      Title: Tax Identification Number    74-1472662

 

Schedule A-54



--------------------------------------------------------------------------------

Purchaser Name    USAA LIFE INSURANCE COMPANY OF NEW YORK Name in which to
register Note(s)      ELL & CO. Note Registration Number(s); Principal Amount(s)
   RK-14; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Northern Chgo/Trust

ABA##########

Credit Wire Account # ##########

##-#####/ Life NY Company

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.83% Series K Senior Notes due September 30, 2026    031100 E@5  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices Relating To Payments   

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

Address / Fax # For All Other Notices   

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

Instructions re Delivery of Notes   

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd., 5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Ref: Northern Trust Account # ##-#####/Life NY Company

212-855-2484

Signature Block Format   

USAA LIFE INSURANCE COMPANY OF NEW YORK

 

By:_____________________________

Name:

Title:

Tax Identification Number    16-1530706

 

Schedule A-55



--------------------------------------------------------------------------------

Purchaser Name    VOYA INSURANCE AND ANNUITY COMPANY Name in which to register
Note(s)      VOYA INSURANCE AND ANNUITY COMPANY Note registration number(s);
principal amount(s)    RJ-20; $3,700,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

For all payments of scheduled principal and interest:

 

The Bank of New York Mellon

ABA#: #########

BNF: #########

Attn: Income Collection Department

For further credit to: Voya/Acct. 136373

Reference: 031100 E*7

 

For all payments other than scheduled principal and interest:

 

The Bank of New York Mellon

ABA#: #########

Account Number: ##########

Account Name: VOYA

Reference: 031100 E*7

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments   

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

Address/Fax#/Email for all other notices   

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: VOYA/Acct. ######

Cc: Patti Boss, Esq.

Signature Block   

VOYA INSURANCE AND ANNUITY COMPANY

By:       Voya Investment Management LLC, as Agent

 

    By:_____________________________

    Name:

    Title:

Tax identification number    41-0991508     

 

Schedule A-56



--------------------------------------------------------------------------------

Purchaser Name    VOYA INSURANCE AND ANNUITY COMPANY Name in which to register
Note(s)      VOYA INSURANCE AND ANNUITY COMPANY Note registration number(s);
principal amount(s)    RJ-21; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

For all payments of scheduled principal and interest:

 

The Bank of New York Mellon

ABA#: #########

BNF: #########

Attn: Income Collection Department

For further credit to: Voya/Acct. 179369

Reference: 031100 E*7

 

For all payments other than scheduled principal and interest:

 

The Bank of New York Mellon

ABA#: #########

Account Number: ##########

Account Name: VOYA

Reference: 031100 E*7

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:      3.73% Series J Senior Notes due September 30, 2024    031100 E*7  
  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments   

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

With a copy to:

 

The Bank of New York

Insurance Trust Dept.

101 Barclay 8 West

New York, NY 10286

Attn.: Bailey Eng

Baileyeng@bankofny.com

Address/Fax#/Email for all other notices   

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

 

Schedule A-57



--------------------------------------------------------------------------------

Purchaser Name    VOYA INSURANCE AND ANNUITY COMPANY Instructions re Delivery of
Notes    The Bank of New York Mellon    One Wall Street    Window A - 3rd Floor
   New York, NY 10286    Ref: VOYA/Acct. ######    Cc: Patti Boss, Esq.
Signature Block    VOYA INSURANCE AND ANNUITY COMPANY    By:         Voya
Investment Management LLC, as Agent      

 

By:                                                 

      Name:         Title: Tax identification number    41-0991508

 

Schedule A-58



--------------------------------------------------------------------------------

Purchaser Name    VOYA INSURANCE AND ANNUITY COMPANY Name in which to register
Note(s)    VOYA INSURANCE AND ANNUITY COMPANY Note registration number(s);
principal amount(s)    RJ-22; $500,000 Payment on account of Note     

 

Method

  

 

Federal Wire Transfer

 

Account information

  

 

For all payments of scheduled principal and interest:

  

 

The Bank of New York Mellon

   BNF: #########    Attn: Income Collection Department    For further credit
to: VOYA/Acct. ######    Reference: 031100 E*7   

 

For all payments other than scheduled principal and interest:

  

 

The Bank of New York Mellon

   ABA#: #########    Account Number: ##########    Account Name: VOYA   
Reference: 031100 E*7 Accompanying information    Name of Issuer:
            AMETEK, INC.   

 

Description of Security:

  

 

PPN:

  

 

3.73% Series J Senior Notes due September 30, 2024

  

 

031100 E*7

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments    Voya Investment Management
LLC    5780 Powers Ferry Road NW, Suite 300    Atlanta, GA 30327-4347    Attn:
Operations/Settlements    Fax: (770) 690-5316 Address/Fax#/Email for all other
notices    Voya Investment Management LLC    5780 Powers Ferry Road NW, Suite
300    Atlanta, GA 30327-4347    Attn: Private Placements    Fax: (770) 690-5342
Instructions re Delivery of Notes    The Bank of New York Mellon    One Wall
Street    Window A - 3rd Floor    New York, NY 10286    Ref: VOYA/Acct. ######
   Cc: Patti Boss, Esq. Signature Block    VOYA INSURANCE AND ANNUITY COMPANY  
   By:         Voya Investment Management LLC, as Agent          

 

               By:                                                 

                         Name:                          Title:      Tax
identification number    41-0991508

 

Schedule A-59



--------------------------------------------------------------------------------

Purchaser Name    VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Name in which to
register Note(s)    VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Note
registration number(s); principal amount(s)    RJ-23; $7,600,000 Payment on
account of Note     

 

Method

  

 

Federal Wire Transfer

 

Account information

  

 

For all payments of scheduled principal and interest:

  

 

The Bank of New York Mellon

   ABA#: #########    BNF: #########    Attn: Income Collection Department   
For further credit to: Voya/Acct. ######    Reference: 031100 E*7   

 

For all payments other than scheduled principal and interest:

  

 

The Bank of New York Mellon

   ABA#: #########    Account Number: ##########    Account Name: VOYA   
Reference: 031100 E*7 Accompanying information    Name of Issuer:
            AMETEK, INC.   

 

Description of Security:

  

 

PPN:

  

 

3.73% Series J Senior Notes due September 30, 2024

  

 

031100 E*7

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments    Voya Investment Management
LLC    5780 Powers Ferry Road NW, Suite 300    Atlanta, GA 30327-4347    Attn:
Operations/Settlements    Fax: (770) 690-5316 Address/Fax#/Email for all other
notices    Voya Investment Management LLC    5780 Powers Ferry Road NW, Suite
300    Atlanta, GA 30327-4347    Attn: Private Placements    Fax: (770) 690-5342
Instructions re Delivery of Notes    The Bank of New York Mellon    One Wall
Street    Window A - 3rd Floor    New York, NY 10286    Ref: VOYA/Acct. ######
   Cc: Patti Boss, Esq.

 

Schedule A-60



--------------------------------------------------------------------------------

Purchaser Name    VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Signature Block
   VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY      By:         Voya
Investment Management LLC, as Agent        

 

By:                                                 

        Name:           Title: Tax identification number    71-0294708

 

Schedule A-61



--------------------------------------------------------------------------------

Purchaser Name    RELIASTAR LIFE INSURANCE COMPANY Name in which to register
Note(s)     RELIASTAR LIFE INSURANCE COMPANY Note registration number(s);
principal amount(s)    RJ-24; $3,200,000

Payment on account of Note

 

    

Method

 

   Federal Wire Transfer

Account information

  

For all payments of scheduled principal and interest:

 

     The Bank of New York Mellon      ABA#: #########      BNF: #########     
Attn: Income Collection Department      For further credit to: RLIC/Acct. ######
    

Reference: 031100 E*7

 

    

For all payments other than scheduled principal and interest:

 

     The Bank of New York Mellon      ABA#: #########      Account Number:
##########      Account Name: RLIC      Reference: 031100 E*7 Accompanying
information   

Name of Issuer:             AMETEK, INC.

 

    

Description of Security:

 

   PPN:     

3.73% Series J Senior Notes due September 30, 2024

 

   031100 E*7      Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address/Fax#/Email for notices
related to payments    Voya Investment Management LLC    5780 Powers Ferry Road
NW, Suite 300    Atlanta, GA 30327-4347      Attn: Operations/Settlements     
Fax: (770) 690-5316 Address/Fax#/Email for all other notices    Voya Investment
Management LLC    5780 Powers Ferry Road NW, Suite 300    Atlanta, GA 30327-4347
     Attn: Private Placements      Fax: (770) 690-5342 Instructions re Delivery
of Notes    The Bank of New York Mellon      One Wall Street      Window A - 3rd
Floor      New York, NY 10286      Ref: RLIC /Acct. ######      Cc: Patti Boss,
Esq. Signature Block    RELIASTAR LIFE INSURANCE COMPANY     

By:       Voya Investment Management LLC, as Agent

 

    

 By:                                                              

         

 Name:

         

 Title:

     Tax identification number    41-0451140

 

Schedule A-62



--------------------------------------------------------------------------------

Purchaser Name    RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Name in which to
register Note(s)    RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Note
registration number(s); principal amount(s)    RJ-25; $500,000 Payment on
account of Note     

 

Method

  

 

Federal Wire Transfer

 

Account information

  

 

For all payments of scheduled principal and interest:

  

 

The Bank of New York Mellon

   ABA#: #########    BNF: #########    Attn: Income Collection Department   
For further credit to: RLNY/Acct. ######    Reference: 031100 E*7   

 

For all payments other than scheduled principal and interest:

  

 

The Bank of New York Mellon

   ABA#: #########    Account Number: ##########    Account Name: RLNY   
Reference: 031100 E*7 Accompanying information    Name of Issuer:            
AMETEK, INC.   

 

Description of Security:

  

 

PPN:

  

 

3.73% Series J Senior Notes due September 30, 2024

  

 

031100 E*7

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for notices related to payments    Voya Investment Management
LLC    5780 Powers Ferry Road NW, Suite 300    Atlanta, GA 30327-4347    Attn:
Operations/Settlements    Fax: (770) 690-5316 Address/Fax#/Email for all other
notices    Voya Investment Management LLC    5780 Powers Ferry Road NW, Suite
300    Atlanta, GA 30327-4347    Attn: Private Placements    Fax: (770) 690-5342
Instructions re Delivery of Notes    The Bank of New York Mellon    One Wall
Street    Window A - 3rd Floor    New York, NY 10286    Ref: RLNY /Acct. ######
   Cc: Patti Boss, Esq. Signature Block    RELIASTAR LIFE INSURANCE COMPANY OF
NEW YORK   

By:         Voya Investment Management LLC, as Agent

  

 

       By:_____________________________

  

       Name:

  

       Title:

Tax identification number

  

53-0242530

 

Schedule A-63



--------------------------------------------------------------------------------

Purchaser Name    SECURITY LIFE OF DENVER INSURANCE COMPANY Name in which to
register Note(s)    SECURITY LIFE OF DENVER INSURANCE COMPANY

Note registration number(s);

principal amount(s)

   RJ-26; $2,500,000     

Payment on account of Note

 

Method

 

Account information

  

 

Federal Wire Transfer

 

For all payments of scheduled principal and interest:

 

The Bank of New York Mellon

ABA#: #########

BNF: ##########

Attn: Income Collection Department

For further credit to:  SLD/Acct. ######

Reference:  031100 E*7

 

For all payments other than scheduled principal and interest:

 

The Bank of New York Mellon

ABA#: #########

Account Number: ##########

Account Name: SLD

Reference:  031100 E*7

Accompanying information    Name of Issuer:                 AMETEK, INC.        
   Description of Security:    PPN:              3.73% Series J Senior Notes due
September 30, 2024    031100 E*7                Due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.
Address/Fax#/Email for notices related to payments   

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Operations/Settlements

Fax:  (770) 690-5316

Address/Fax#/Email for all other notices   

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Private Placements

Fax:  (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: SLD/Acct. No. ######

Cc:  Patti Boss, Esq.

 

Schedule A-64



--------------------------------------------------------------------------------

Purchaser Name    SECURITY LIFE OF DENVER INSURANCE COMPANY Signature Block   
SECURITY LIFE OF DENVER INSURANCE COMPANY      By:    Voya Investment Management
LLC, as Agent                

By:                                                             

Name:

Title:

Tax identification number    84-0499703

 

Schedule A-65



--------------------------------------------------------------------------------

Purchaser Name    CONNECTICUT GENERAL LIFE INSURANCE COMPANY1

Note Registration Number(s);

Principal Amount(s)

   CIG & CO.

Note Registration Number(s);

Principal Amount(s)

  

RJ-27; $1,000,000

RJ-28; $1,000,000

RJ-29; $2,000,000

RJ-30; $1,000,000

 

RK-15; $1,500,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Wire Transfer

 

JPMorgan Chase Bank

BNF=CIGNA Private Placements/AC= ##########

ABA# #########

OBI=“Accompanying Information” below.

Accompanying information    Name of Issuer:                 AMETEK, INC.        
   Description of Security:    PPN:            3.73% Series J Senior Notes due
September 30, 2024    031100 E*7      3.83% Series K Senior Notes due September
30, 2026    031100 E@5          Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made. Address / Fax # for
notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Email: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Email: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Together with Transmittal to Securities Custodian Letter

Signature Block    CONNECTICUT GENERAL LIFE INSURANCE COMPANY   

By:   CIGNA Investments, Inc. (authorized agent)

  

 

         By:                                                                  

    

         Name:

    

         Title:

Tax identification number    13-3574027 (CIG & Co.)     

 

 

1 Connecticut General Life Insurance Company is purchasing its Notes on behalf
of its Separate Account 4828P. Please be advised that this separate account is
solely for the benefit of the CIGNA PENSION PLAN.

 

Schedule A-66



--------------------------------------------------------------------------------

Purchaser Name    CIGNA HEALTH AND LIFE INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

   CIG & CO.

Note Registration Number(s);

Principal Amount(s)

   RJ-31; $3,000,000

Payment on account of Note

 

Method

 

Account information

 

  

 

 

Wire Transfer

 

JPMorgan Chase Bank

BNF=CIGNA Private Placements/AC= ##########

ABA# #########

OBI=“Accompanying Information” below.

Accompanying information    Name of Issuer:                 AMETEK, INC.        
Description of Security:    PPN:              3.73% Series J Senior Notes due
September 30, 2024    031100 E*7                Due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # for notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Email: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Email: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Together with Transmittal to Securities Custodian Letter

Signature Block    CIGNA HEALTH AND LIFE INSURANCE COMPANY   

By:   CIGNA Investments, Inc. (authorized agent)

 

         By:                                                                  

         Name:

         Title:

             Tax identification number    13-3574027 (CIG & Co.)

 

Schedule A-67



--------------------------------------------------------------------------------

Purchaser Name    LIFE INSURANCE COMPANY OF NORTH AMERICA

Note Registration Number(s);

Principal Amount(s)

   CIG & CO.

Note Registration Number(s);

Principal Amount(s)

   RK-16; $7,500,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

JPMorgan Chase Bank

BNF=CIGNA Private Placements/AC= ##########

ABA# #########

OBI=“Accompanying Information” below.

Accompanying information    Name of Issuer:                 AMETEK, INC.        
   Description of Security:    PPN:              3.83% Series K Senior Notes due
September 30, 2026    031100 E@5                Due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # for notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Email: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Email: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Together with Transmittal to Securities Custodian Letter

Signature Block    LIFE INSURANCE COMPANY OF NORTH AMERICA   

By:   CIGNA Investments, Inc. (authorized agent)

 

By:                                                                  

Name:

Title:

             Tax identification number    13-3574027 (CIG & Co.)

 

Schedule A-68



--------------------------------------------------------------------------------

Purchaser Name    UNUM LIFE INSURANCE COMPANY OF AMERICA Name in which to
register Note(s)    CUDD & CO.

Note registration number(s);

principal amount(s)

   RK-17; $4,000,000

Payment on account of Note

 

    Method

 

    Account information

  

 

Federal Funds Wire Transfer

 

CUDD & CO.

c/o JPMorgan Chase Bank

New York, NY

ABA # ###-###-###

Attn: SSG Private Income Processing

A/C: ###-#-######

Custodial Account # ######

Ref: “Accompanying Information” below

Accompanying information    Name of Issuer:                AMETEK, INC.   

 

Description of Security:

  

 

PPN:

  

 

3.83% Series K Senior Notes due September 30, 2026

  

 

031100 E@5

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for all notices

and communications

  

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, TN 37402

Attn: Private Placements

Phone:  423-294-1172

Fax:  423-209-3781

Email: rdance@unum.com and PrivateCompliance@unum.com

Instructions re Delivery of Notes   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn:  Brian Cavanaugh, Physical Receive Dept.

Ref: ###### (Unum Life Insurance Company of America)

Signature Block    UNUM LIFE INSURANCE COMPANY OF AMERICA   

By:       Provident Investment Management, LLC, its Agent

 

    By:                                                                  

    Name:  Ben Vance

    Title:    Senior Managing Director

Tax identification number    13-6022143 (CUDD & CO.)

 

Schedule A-69



--------------------------------------------------------------------------------

Purchaser Name   PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY Name in which to
register Note(s)   CUDD & CO.

Note registration number(s);

principal amount(s)

  RL-13; $6,000,000

Payment on account of Note

 

      Method

 

      Account information

 

 

Federal Funds Wire Transfer

 

CUDD & CO.

c/o JPMorgan Chase Bank

New York, NY

ABA # ###-###-###

Attn: SSG Private Income Processing

A/C: ###-#-######

Custodial Account # ######

Ref: “Accompanying Information” below

Accompanying information   Name of Issuer:                AMETEK, INC.  

 

Description of Security:

 

 

PPN:

 

 

3.98% Series L Senior Notes due September 30, 2029

 

 

031100 E#3

 

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax#/Email for all notices

and communications

 

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, TN 37402

Attn: Private Placements

Phone: 423-294-1172 Fax: 423-209-3781

Email: rdance@unum.com and PrivateCompliance@unum.com

Instructions re Delivery of Notes  

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Brian Cavanaugh, Physical Receive Dept.

Ref: ###### (Provident Life and Accident Insurance Company)

Signature Block   PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY  

By:         Provident Investment Management, LLC, its Agent

 

      By                                                                  

      Name:  Ben Vance

      Title:    Senior Managing Director

Tax identification number   13-6022143 (CUDD & CO.)

 

Schedule A-70



--------------------------------------------------------------------------------

Purchaser Name    COLONIAL LIFE & ACCIDENT INSURANCE COMPANY Name in which to
register Note(s)    CUDD & CO. Note registration number(s); principal amount(s)
   RL-14; $6,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

CUDD & CO.

c/o JPMorgan Chase Bank

New York, NY

ABA # ###-###-###

Attn: SSG Private Income Processing

A/C: ###-#-######

Custodial Account # ######

Ref: “Accompanying Information” below

 

Accompanying information    Name of Issuer:                         AMETEK, INC.
           Description of Security:    PPN:              3.98% Series L Senior
Notes due September 30, 2029    031100 E#3                Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address/Fax#/Email for all notices and communications   

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, TN 37402

Attn: Private Placements

Phone:  423-294-1172

Fax:  423-209-3781

Email: rdance@unum.com and PrivateCompliance@unum.com

Instructions re Delivery of Notes   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn:  Brian Cavanaugh, Physical Receive Dept.

Ref: ###### (Colonia Life & Accident Insurance Company)

Signature Block    COLONIAL LIFE & ACCIDENT INSURANCE COMPANY   
By:          Provident Investment Management, LLC, its Agent   

 

By                                                             

Name:  Ben Vance

Title:    Senior Managing Director

Tax identification number

 

  

13-6022143 (CUDD & CO.)

 

 

Schedule A-71



--------------------------------------------------------------------------------

Purchaser Name    THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA Name in which
Notes are to be registered    THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

Registration number(s); principal

amount(s)

  

RJ-32; $10,000,000

 

RK-18; $4,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

JP Morgan Chase

ABA # #########

Chase/NYC/CTR/BNF

A/C ###-#-######

Reference A/C #######, Guardian Life, and “Accompanying Information” below.

Accompanying information    Name of Issuer:                 AMETEK, INC.        
   Description of Security:    PPN:            3.73% Series J Senior Notes due
September 30, 2024    031100 E*7      3.83% Series K Senior Notes due September
30, 2026    031100 E@5                Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.
Address/Fax#/Email for all notices and communications   

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Ed Brennan

Investment Department 9-A

Fax #  (212) 919-2658

Email: Edward_brennan@glic.com

Delivery of Notes   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Reference: A/C #######, Guardian Life

Form Signature Block   

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By:                                                                 

Name:

Title:

Tax Identification Number    13-5123390

 

Schedule A-72



--------------------------------------------------------------------------------

Purchaser Name    THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC. Name in which
Notes are to be registered    THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

Registration number(s);

principal amount(s)

   RK-19; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

JP Morgan Chase

ABA # #########

Chase/NYC/CTR/BNF

A/C ###-#-######

Reference A/C #######, GIAC Fixed Payout, and “Accompanying Information” below.

Accompanying information    Name of Issuer:              AMETEK, INC.        
Description of Security:    PPN:             
3.83% Series K Senior Notes due September 30, 2026    031100 E@5               
Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made. Address/Fax#/Email for all notices and communications   

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn:  Ed Brennan

Investment Department 9-A

Fax #  (212) 919-2658

Email: Edward_brennan@glic.com

Delivery of Notes   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Reference: A/C #######, GIAC Fixed Payout

Form Signature Block   

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 

By:                                                                   
                      

Name:

Title:

Tax Identification Number    13-2656036

 

Schedule A-73



--------------------------------------------------------------------------------

Purchaser Name    AXA EQUITABLE LIFE INSURANCE COMPANY Name in Which to Register
Note(s)    AXA EQUITABLE LIFE INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

   RJ-33; $1,000,000

Payment on account of Note

 

Method

 

Account information

 

  

 

 

Federal Wire Transfer

 

JPMorgan Chase Bank

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: ###-######

Bank Account: ###-#-######

Custody Account: ######

Ref: “Accompanying Information” below

Accompanying information    Name of Issuer:             AMETEK, INC.        
Description of Security:    PPN:              3.73% Series J Senior Notes due
September 30, 2024    031100 E*7                Due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices related to payments   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention: Cosmo Valente

Tel: 212-969-6384

Email: cosmo.valente@alliancebernstein.com

Address / Fax # / Email for all other notices   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Monique Meany

Phone: 212-823-2758

Instructions re Delivery of Notes   

AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, NJ 07310

Attention: Lynn Garofalo

Telephone Number: (201) 743-6634

Signature Block    AXA EQUITABLE LIFE INSURANCE COMPANY     

 

By:                                                                 

Name:

Title:

Tax identification number    13-5570651

 

Schedule A-74



--------------------------------------------------------------------------------

Purchaser Name    AXA EQUITABLE LIFE INSURANCE COMPANY Name in Which to Register
Note(s)    AXA EQUITABLE LIFE INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

  

RJ-34; $8,000,000

 

RK-20; $4,000,000

Payment on account of Note

 

Method

 

Account information

 

  

 

 

Federal Wire Transfer

 

JPMorgan Chase Bank

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: ###-######

Bank Account: ###-#-######

Custody Account: ######

Ref: “Accompanying Information” below

Accompanying information    Name of Issuer:             AMETEK, INC.           
Description of Security:    PPN:            3.73% Series J Senior Notes due
September 30, 2024    031100 E*7      3.83% Series K Senior Notes due September
30, 2026    031100 E@5             Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made. Address / Fax # /
Email for notices related to payments   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention: Cosmo Valente

Tel: 212-969-6384

Email: cosmo.valente@alliancebernstein.com

Address / Fax # / Email for all other notices   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Monique Meany

Phone: 212-823-2758

Instructions re Delivery of Notes   

AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, NJ 07310

Attention: Lynn Garofalo

Telephone Number: (201) 743-6634

Signature Block    AXA EQUITABLE LIFE INSURANCE COMPANY     

 

By:                                                                 

Name:

Title:

Tax identification number    13-5570651

 

Schedule A-75



--------------------------------------------------------------------------------

Purchaser Name    RIVERSOURCE LIFE INSURANCE COMPANY Name in Which to Register
Note(s)    CUDD & CO. FOR THE BENEFIT OF RIVERSOURCE LIFE INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

   RJ-35; $12,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

              ABA#:    #########         Bank:   

JPMorgan Chase Bank

Beneficiary #:

Beneficiary name:

For further credit to:

Additional instructions:

  

 

##########

JPMorgan Chase Bank

######

- RiverSource Life Insurance Company

     Ref: “Accompanying Information” below Accompanying information    Name of
Issuer:                     AMETEK, INC.               Description of Security:
  

PPN:

                3.73% Series J Senior Notes due September 30, 2024   

031100 E*7

                  Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments   

RiverSource Life Insurance Company

JPMorgan Chase Bank, N.A.

Physical.abs.income@jpmorgan.com

 

A duplicate copy for all unscheduled payments of interest and/or principal to:

 

Columbia Management Investment Advisers, LLC

Attention: Fixed Income Investment Dept – Private Placements

216 Ameriprise Financial Center

Minneapolis, MN 55474

Telephone:  612-671-2400

Facsimile:  612-671-2180

Address / Fax # / Email for all other notices   

Columbia Management Investment Advisers, LLC

Attention: Fixed Income Investment Department – Private Placements

216 Ameriprise Financial Center

Minneapolis, MN 55474

Telephone:  612-671-2400

Facsimile:  612-671-2180

Instructions re Delivery of Notes   

JPMorgan Chase

Attention Physical Receiving Area

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Telephone:  718-242-0264 (Frederic Cavanaugh)

Reference:  ######

cc: via email: chris.h.patton@columbiamanagement.com or facsimile: (612)
547-2670

 

Schedule A-76



--------------------------------------------------------------------------------

Purchaser Name    RIVERSOURCE LIFE INSURANCE COMPANY Signature Block   

RIVERSOURCE LIFE INSURANCE COMPANY

 

By:                                                 

Name:

Title:

Tax identification number    13-6022143 (Cudd & Co.)

 

Schedule A-77



--------------------------------------------------------------------------------

Purchaser Name    ENSIGN PEAK ADVISORS, INC. Name in Which to Register Note(s)
   ENSIGN PEAK ADVISORS, INC.

Note Registration Number(s);

Principal Amount(s)

   RJ-36; $12,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

Zions First National Bank

ABA #########

Acct # ##-#####-#

Acct Name: Ensign Peak Advisors, Inc.

Ref: “Accompanying Information” below.

Accompanying information    Name of Issuer:                 AMETEK, INC.        
    

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

PPN:

 

031100 E*7

         Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments   

Ensign Peak Advisors, Inc.

50 East North Temple, Room 1514

Salt Lake City, UT 84150

Attn: Custody

Email: custody@ensignpeak.org

Fax: 801-240-1066

Address / Fax # / Email for all other notices   

Ensign Peak Advisors, Inc.

50 East North Temple

Salt Lake City, UT 84150

Attn: Matthew D. Dall

Email: privateplacements@ensignpeak.org

Instructions re Delivery of Notes   

Ensign Peak Advisors, Inc.

50 East North Temple Street

Salt Lake City, UT 84150

Attn: Scott Colton (801-240-1066)

Signature Block   

ENSIGN PEAK ADVISORS, INC.

 

By:                                                 

Name:     Matthew D. Dall

Title:       Head of Credit Research

Tax identification number    84-1432969    

 

Schedule A-78



--------------------------------------------------------------------------------

Purchaser Name    HARTFORD LIFE INSURANCE COMPANY Name in Which to Register
Note(s)    HARTFORD LIFE INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

  

RJ-37; $2,500,000

 

    

Payment on account of Note

 

       

Method

 

Account information

  

Federal Wire Transfer

 

JP Morgan Chase

4 New York Plaza

New York New York 10004

Bank ABA No.: #########

Chase NYC/Cust

A/C # ###-#-###### for F/C/T ######

Attn: Bond Interest /Principal - and “Accompanying Information” below

Accompanying information    Name of Issuer:             AMETEK, INC.     

 

Description of Security:

 

  

 

PPN:

    

3.73% Series J Senior Notes due September 30, 2024

 

  

031100 E*7

 

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments   

Hartford Investment Management Company

c/o Investment Operations

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8875/8876

 

Overnight Mail Address:

One Hartford Plaza - NP-A

Hartford, CT 06155

Address / Fax # / Email for all other notices   

E-Mail Address:

Kristen.kapur@himco.com and PrivatePlacements.Himco@Himco.com

Subject to confirmation copy of notice being sent same day by recognized
international commercial delivery services to the following address:

 

    

Hartford Investment Management Company

c/o Investment Department – Private Placements

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8884

 

Overnight Mail Address:

One Hartford Plaza, NP5B

Hartford, CT 06155

Instructions re Delivery of Notes   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Custody Account Number: G10056 (must appear on outside of envelope)

 

Schedule A-79



--------------------------------------------------------------------------------

Purchaser Name    HARTFORD LIFE INSURANCE COMPANY Signature Block    HARTFORD
LIFE INSURANCE COMPANY      By:   

Hartford Investment Management Company

its Agent and Attorney-in-Fact

 

By:                                                 

Name:

Title:

Tax identification number    06-0974148

 

Schedule A-80



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD FIRE INSURANCE COMPANY       Name in Which to Register
Note(s)   HARTFORD FIRE INSURANCE COMPANY      Note Registration Number(s);
Principal Amount(s)  

RJ-38; $5,000,000

 

RJ-39; $1,000,000

Payment on account of Note

 

Method

 

Account information

 

    

 

Federal Wire Transfer

 

JP Morgan Chase

4 New York Plaza

New York New York 10004

Bank ABA No.: #########

Chase NYC/Cust

A/C # ###-#-###### for F/C/T ######

Attn: Bond Interest /Principal - and “Accompanying Information” below

Accompanying information  

Name of Issuer:              AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

  

    

    

PPN:

 

031100 E*7

Address / Fax # / Email for notices related to payments  

Hartford Investment Management Company

c/o Investment Operations

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8875/8876

 

Overnight Mail Address:

One Hartford Plaza - NP-A

Hartford, CT 06155

Address / Fax # / Email for all other notices  

E-Mail Address:

Kristen.kapur@himco.com and PrivatePlacements.Himco@Himco.com

Subject to confirmation copy of notice being sent same day by recognized
international commercial delivery services to the following address:

 

Hartford Investment Management Company

c/o Investment Department – Private Placements

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8884

 

Overnight Mail Address:

One Hartford Plaza, NP5B

Hartford, CT 06155

Instructions re Delivery of Notes  

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Custody Account Number: ###### (must appear on outside of envelope)

 

Schedule A-81



--------------------------------------------------------------------------------

Purchaser Name    HARTFORD FIRE INSURANCE COMPANY Signature Block    HARTFORD
FIRE INSURANCE COMPANY      By:   

Hartford Investment Management Company

its Agent and Attorney-in-Fact

 

By:                                                 

Name:

Title:

Tax identification number    06-0383750

 

Schedule A-82



--------------------------------------------------------------------------------

Purchaser Name    HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY Name in Which to
Register Note(s)    HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY      Note
Registration Number(s); Principal Amount(s)    RJ-40; $1,500,000     

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

JP Morgan Chase

4 New York Plaza

New York New York 10004

Bank ABA No.: #########

Chase NYC/Cust

A/C # ###-#-###### for F/C/T ######

Attn: Bond Interest /Principal - and “Accompanying Information” below

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

  

 

 

PPN:

 

031100 E*7

         Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for notices related
to payments   

Hartford Investment Management Company

c/o Investment Operations

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8875/8876

 

Overnight Mail Address:

One Hartford Plaza - NP-A

Hartford, CT 06155

     Address / Fax # / Email for all other notices   

E-Mail Address:

Kristen.kapur@himco.com and PrivatePlacements.Himco@Himco.com

Subject to confirmation copy of notice being sent same day by recognized
international commercial delivery services to the following address:

 

Hartford Investment Management Company

c/o Investment Department – Private Placements

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8884

 

Overnight Mail Address:

One Hartford Plaza, NP5B

Hartford, CT 06155

Instructions re Delivery of Notes   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Custody Account Number: ######

    

 

Schedule A-83



--------------------------------------------------------------------------------

Purchaser Name    HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY Signature Block
   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY      By:   

Hartford Investment Management Company

Its Agent and Attorney-in-Fact

 

By:                                             

Name:

Title:

Tax identification number    06-0838648

 

Schedule A-84



--------------------------------------------------------------------------------

Purchaser Name    GENWORTH LIFE INSURANCE COMPANY Name in which to register
Note(s)    HARE & CO., LLC     

Note registration number(s);

principal amount(s)

  

RJ-41; $5,000,000

RJ-42; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

The Bank of New York

ABA #: #########

Account #: ######

SWIFT Code: IRVTUS3N

Acct Name: Income Collection Dept.

Attn: Income Collection Department

Ref: GLIC / LILTCNEW, Acct #: ###### and “Accompanying Information” below

treasppbkoffice@genworth.com

Fax: (804) 662-7777

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

  

 

 

PPN:

 

031100 E*7

         Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # and/or Email For Notices
Relating To Payments   

Genworth Financial, Inc.

Account: Genworth Life Insurance Company

3001 Summer Street, 2nd Floor

Stamford, CT 06905

Attn: Private Placements

Tel: (203) 708-3300

Fax: (203) 708-3308

Email: GNW.privateplacements@genworth.com

 

With copies to:

 

Genworth Financial, Inc.

Account: Genworth Life Insurance Company

3001 Summer Street

Stamford, CT 06905

Attn: Trade Operations

Tel: (203) 708-3300

Fax: (203) 708-3308

Email: GNWInvestmentsOperations@genworth.com

 

And

 

The Bank of New York

Income Collection Department

P.O. Box 19266

Newark, NJ 07195

Attn: Income Collection Department

Ref: GLIC, Account #: ######, CUSIP & Security Description

P&I Contact: Purisima Teylan (718-315-3035)

 

Schedule A-85



--------------------------------------------------------------------------------

Purchaser Name    GENWORTH LIFE INSURANCE COMPANY Address / Fax # and/or Email
For All Other Notices   

Genworth Financial, Inc.

Account: Genworth Life Insurance Company

3001 Summer Street

Stamford, CT 06905

Attn: Private Placements

Tel: (203) 708-3300

Fax: (203) 708-3308

Email: GNW.privateplacements@genworth.com

Instructions re Delivery of Note(s)   

The Bank of New York

One Wall Street

Window A, 3rd Floor

New York, NY 10286

Ref: GLIC / LILTCNEW, Account #: ######

Signature Block   

GENWORTH LIFE INSURANCE COMPANY

 

By:                                                 

Name:

Title:

Tax identification number    91-6027719

 

Schedule A-86



--------------------------------------------------------------------------------

Purchaser Name    NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY Name in which to
register Note(s)    NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s)    RJ-43; $10,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

    

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA ####-###-###

BNF: ######

F/A/O Nationwide Life and Annuity Insurance Company, Acct #######

Attn: P & I Department

Ref: “Accompanying Information” below.

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

  

 

 

PPN:

 

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email For Notices Relating To Payments   

Nationwide Life and Annuity Insurance Company

c/o The Bank of New York Mellon

P O Box 19266

Attn: P & I Department

Newark, NJ 07195

 

With a copy to:

 

Nationwide Life and Annuity Insurance Company

Nationwide Investments - Investment Operations

One Nationwide Plaza (1-05-401)

Columbus, OH 43215-2220

Address / Fax # / Email For All Other Notices   

Nationwide Life and Annuity Insurance Company

Nationwide Investments – Private Placements

E-mail: ooinwpp@nationwide.com

One Nationwide Plaza (1-05-801)

Columbus, OH 43215-2220

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

3rd Floor - Window A

New York, NY 10286

F/A/O Nationwide Life Insurance Co. Acct #######

Signature Block Format   

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

 

By:                                                  

Name:

Title: Authorized Signatory

Tax Identification Number    31-1000740     

 

Schedule A-87



--------------------------------------------------------------------------------

Purchaser Name    MTL INSURANCE COMPANY       Name in which to register Note(s)
   ELL & CO.      Note Registration Number(s); Principal Amount(s)    RJ-44;
$1,500,000     

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided to the Company prior to closing

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

  

 

 

PPN:

 

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Email for all notices and communications   

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

MTL Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: Delivery of Notes   

Instructions to be provided to Bingham McCutchen prior to closing

 

Signature Block Format    MTL INSURANCE COMPANY      By:   

Advantus Capital Management, Inc.

 

By:                                                  

Name:

Title:

     Tax Identification Number    36-1516780     

 

Schedule A-88



--------------------------------------------------------------------------------

Purchaser Name    DEARBORN NATIONAL LIFE INSURANCE COMPANY Name in which to
register Note(s)    ELL & CO.

Note Registration Number(s);

Principal Amount(s)

   RJ-45; $1,000,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided to the Company prior to closing

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

  

 

 

PPN:

 

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

     Address / Email for all notices and communications   

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes   

Instructions to be provided to Bingham McCutchen prior to closing

 

Form signature block    DEARBORN NATIONAL LIFE INSURANCE COMPANY      By:   

Advantus Capital Management, Inc.

 

By:                                                  

Name:

Title:

     Tax Identification Number    36-2598882     

 

Schedule A-89



--------------------------------------------------------------------------------

Purchaser Name    CATHOLIC FINANCIAL LIFE Name in which to register Note(s)   
CATHOLIC FINANCIAL LIFE

Note Registration Number(s);

Principal Amount(s)

   RJ-46; $1,000,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided prior to closing

Accompanying Information   

Name of Issuer:              AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

 

 

PPN:

 

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Email for all notices and communications   

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Catholic Financial Life

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes   

Instructions to be provided to Bingham McCutchen prior to closing

 

Form signature block    CATHOLIC FINANCIAL LIFE      By:   

Advantus Capital Management, Inc.

 

By:                                                 

Name:

Title:

Tax Identification Number    39-0201015

 

Schedule A-90



--------------------------------------------------------------------------------

Purchaser Name    UNITEDHEALTHCARE INSURANCE COMPANY Name in which to register
Note(s)    ELL & CO.

Note Registration Number(s);

Principal Amount(s)

   RJ-47; $1,000,000

Payment on account of Note(s)

 

Method

 

Account Information

  

    

 

To be provided to the Company prior to closing

     Accompanying Information   

Name of Issuer:              AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

  

    

 

    PPN:

 

031100 E*7

Address / Email for all notices and communications   

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

UnitedHealthcare Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes

    

  

Instructions to be provided to Bingham McCutchen prior to closing

    

Form signature block    UNITEDHEALTHCARE INSURANCE COMPANY     

By:

  

Advantus Capital Management, Inc.

 

By:                                                                          

Name:

Title:

     Tax Identification Number    36-2739571

 

Schedule A-91



--------------------------------------------------------------------------------

Purchaser Name    FIDELITY LIFE ASSOCIATION Name in which to register Note(s)   
ELL & CO. Note Registration Number(s); Principal Amount(s)    RJ-48; $500,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided to the Company prior to closing

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

  

PPN:

 

031100 E*7

 

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Email for all notices and
communications   

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Fidelity Life Association

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes

 

  

Instructions to be provided to Bingham McCutchen prior to closing

 

Form signature block    FIDELITY LIFE ASSOCIATION           By:   

Advantus Capital Management, Inc.

 

By:                                                  

Name:

Title:

     Tax Identification Number    36-1068685

 

Schedule A-92



--------------------------------------------------------------------------------

Purchaser Name    SBLI USA MUTUAL LIFE INSURANCE COMPANY, INC. Name in which to
register Note(s)    POTOMAC & CO.      Note Registration Number(s); Principal
Amount(s)   

RK-21; $3,000,000

 

    

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided to the Company prior to closing

     Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

 

  

PPN:

 

031100 E@5

 

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Email for all notices and
communications   

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

SBLI USA Mutual Life Insurance Company, Inc.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes

 

  

Instructions to be provided to Bingham McCutchen prior to closing

 

Form signature block    SBLI USA MUTUAL LIFE INSURANCE COMPANY, INC.          
By:   

Advantus Capital Management, Inc.

 

By:                                                 

Name:

Title:

     Tax Identification Number    13-4076788     

 

Schedule A-93



--------------------------------------------------------------------------------

Purchaser Name    TRUSTMARK INSURANCE COMPANY Name in which to register Note(s)
   ELL & CO.     

Note Registration Number(s);

Principal Amount(s)

  

RK-22; $1,500,000

 

    

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided to the Company prior to closing

     Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

 

  

PPN:

 

031100 E@5

 

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Email for all notices and
communications   

All notices and statements should be sent electronically via Email to:

privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Trustmark Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes

 

  

Instructions to be provided to Bingham McCutchen prior to closing

 

Form signature block    TRUSTMARK INSURANCE COMPANY           By:   

Advantus Capital Management, Inc.

 

By:                                                  

Name:

Title:

     Tax Identification Number    36-0792925     

 

Schedule A-94



--------------------------------------------------------------------------------

Purchaser Name    CATHOLIC UNITED FINANCIAL Name in which to register Note(s)   
WELLS FARGO BANK N.A. FBO CATHOLIC UNITED FINANCIAL

Note Registration Number(s);

Principal Amount(s)

   RK-23; $500,000     

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

To be provided prior to closing

     Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

 

  

PPN:

 

031100 E@5

 

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Email for all notices and
communications   

All notices and statements should be sent electronically via Email to:

privateplacements@advantuscapital.com.

 

If Email is unavailable or if the Email is returned for any reason (including
receipt of a message that the Email is undeliverable), such notice and
statements should be sent to the following address:

 

Catholic United Financial

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re: delivery of Notes

 

  

Instructions to be provided to Bingham McCutchen prior to closing

 

Form signature block    CATHOLIC UNITED FINANCIAL           By:   

Advantus Capital Management, Inc.

 

By:                                                  

Name:

Title:

     Tax Identification Number    41-0182070     

 

Schedule A-95



--------------------------------------------------------------------------------

Purchaser Name    AMERICAN UNITED LIFE INSURANCE COMPANY Name in which to
register Note(s)    AMERICAN UNITED LIFE INSURANCE COMPANY Note registration
number(s); principal amount(s)    RJ-49; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank of New York

ABA ##########

CREDIT A/C: #########

A/C Name: American United Life Insurance Company

Account #: ######

P & I Breakdown

Ref: “Accompanying Information” below

Accompanying Information    Name of Issuer:                 AMETEK, INC.      
  

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

PPN:

 

031100 E*7

         Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address for all notices and communications   

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)   

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn: Anthony Saviano / Window A

Ref: American United Life Insurance Company, #######

cc: Michelle Morris/NYC Physical Desk (same address as above)

cc: Mike Bullock

Signature Block Format   

AMERICAN UNITED LIFE INSURANCE COMPANY

 

By:                                                 

Name:     David M. Weisenburger

Title:       V.P., Fixed Income Securities

Tax Identification Number    35-0145825

 

Schedule A-96



--------------------------------------------------------------------------------

Purchaser Name    THE STATE LIFE INSURANCE COMPANY       Name in which to
register Note(s)    THE STATE LIFE INSURANCE COMPANY     

Note registration number(s);

principal amount(s)

   RK-24; $5,000,000     

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank of New York

ABA ##########

Credit A/C ##########

A/C Name: The State Life Insurance Company

Account #: ######

Ref: “Accompanying Information” below

     Accompanying Information   

Name of Issuer:                 AMETEK, INC.

 

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

 

  

 

 

PPN:

 

031100 E@5

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address for all notices and communications   

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

     Instructions re Delivery of Note(s)   

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn: Anthony Saviano, Window A

Ref: The State Life Insurance Company, c/o American United Life Insurance
Company, #######

cc: Michelle Morris/NYC Physical Desk (same address as above)

cc: Mike Bullock

     Signature Block Format    THE STATE LIFE INSURANCE COMPANY           By:   
American United Life Insurance Company           Its:    Agent                 
By:                                                               Name:
    David M. Weisenburger                Title:       V.P., Fixed Income
Securities      Tax Identification Number    35-0684263     

 

Schedule A-97



--------------------------------------------------------------------------------

Purchaser Name    GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Name in which to
register Note(s)    GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

   RK-25; $9,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA No.: ###-###-###

BNF: #########

Acct No.: ##########

Account Name : Great-West Life & Annuity Insurance Company

Attn: income Collection Dept.

Ref: “Accompanying Information” below

Accompanying Information    Name of Issuer:            AMETEK, INC.            
   Description of Security:   PPN:            3.83% Series K Senior Notes due
September 30, 2026   031100 E@5          Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # for all notices and communications   

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Fax: (303) 737-6193

Email: bond_compliance@greatwest.com

Instructions re Delivery of Notes   

The Bank of New York Mellon

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attn: Receive/Deliver Dept

Ref: Great-West Life/Acct No. ######

Signature Block Format   

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By:                                                 

Name:

Title:

 

By:                                                 

Name:

Title:

Tax Identification Number    84-0467907    

 

Schedule A-98



--------------------------------------------------------------------------------

Purchaser Name   RGA REINSURANCE COMPANY      Name in which to register Note(s)
  HARE & CO., LLC     Note Registration Number(s); Principal Amount(s)   RJ-50;
$8,000,000    

Payment on account of Note

 

Method

 

Account Information

 

 

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA ##########

Beneficiary Account: ### ###

For credit to: RGA Re Private Placements PGI

Ref: “Accompanying Information” below.

    Accompanying Information  

Name of Issuer:                     AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

 

 

 

PPN:

 

 

031100 E*7

Address / Fax # /Email for all notices and communications  

RGA Reinsurance Company

Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

RGA Reinsurance Company

c/o Principal Global Investors, LLC

711 High Street

Des Moines, IA 50392-0960

Attn: Investment Accounting Fixed Income Securities

    Instructions re: Delivery of Notes  

The Bank of New York Mellon

One Wall Street - 3rd Floor Window A

New York, New York, 10286

Attn:      RGA Re Private Placements LPGI

              Anthony V. Saviano (212-635-6742)

              Account # ##########

   

 

Schedule A-99



--------------------------------------------------------------------------------

Purchaser Name   RGA REINSURANCE COMPANY Signature Block Format   RGA
REINSURANCE COMPANY, a Missouri corporation           By:   

Principal Global Investors, LLC, a Delaware

limited liability company, its authorized signatory

              

By:                                                 

Name:

Title:

 

By:                                                 

Name:

Title:

Tax Identification Number   43-1235868

 

Schedule A-100



--------------------------------------------------------------------------------

Purchaser Name    MODERN WOODMEN OF AMERICA Name in Which to Register Note(s)   
MODERN WOODMEN OF AMERICA

Note Registration Number(s);

Principal Amount(s)

   RJ-51; $8,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Wire Transfer

 

The Northern Trust Company

50 South LaSalle Street

Chicago, IL 60675

ABA No. ###-###-###

Account Name: Modern Woodmen of America

Account No. ######

Ref: “Accompanying information” below

Accompanying information    Name of Issuer:             AMETEK, INC.            
   Description of Security:   PPN:            3.73% Series J Senior Notes due
September 30, 2024   031100 E*7          Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments   

Modern Woodmen of America

Attn: Investment Accounting Department

1701 First Avenue

Rock Island, IL 61201

Fax: (309) 793-5688

Address / Fax # / Email for all other notices   

Modern Woodmen of America

Attn: Investment Department

1701 First Avenue

Rock Island, IL 61201

Email: investments@modern-woodmen.org

Fax: (309) 793-5574

Instructions re Delivery of Notes   

Modern Woodmen of America

1701 1st Ave

Rock Island, IL 61201

Attn: Keith Peterson

Signature Block   

MODERN WOODMEN OF AMERICA

 

By:                                                 

Name:

Title:

Tax identification number    36-1493430

 

Schedule A-101



--------------------------------------------------------------------------------

Purchaser Name    PHOENIX LIFE INSURANCE COMPANY
Name in which to register Note(s)    PHOENIX LIFE INSURANCE COMPANY

Note Registration Number(s);

Principal Amount(s)

   RK-26; $3,000,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

JP Morgan Chase Bank

ABA ##########

New York, NY

Account No. ###-####-###

Account Name: Income Processing

Reference A/C # ######, Phoenix Life Insurance Company and “Accompanying
Information” below

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

 

 

 

 

PPN:

 

031100 E@5

    

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices Relating To Payments   

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Private Placement Department

Address / Fax # For All Other Notices   

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Private Placement Department

 

All Legal Notices:

 

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Brad Buck

Instructions re: Delivery of Notes   

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Brad Buck

Signature Block Format   

PHOENIX LIFE INSURANCE COMPANY

 

By:                                                  

Name:

Title:

Tax Identification Number    06-0493340

 

Schedule A-102



--------------------------------------------------------------------------------

Purchaser Name   PHL VARIABLE INSURANCE COMPANY
Name in which to register Note(s)   PHL VARIABLE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s)   RL-15; $4,000,000

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

JP Morgan Chase Bank

ABA ##########

New York, NY

Account No. ###-####-###

Account Name: Income Processing

Reference Phoenix Variable, ######, and “Accompanying Information” below

Accompanying Information  

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.98% Series L Senior Notes due September 30, 2029

 

 

 

PPN:

 

031100 E#3

   

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices Relating To Payments  

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Private Placement Department

Address / Fax # For All Other Notices  

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Private Placement Department

 

All Legal Notices:

 

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Brad Buck

Instructions re: Delivery of Notes  

Phoenix Life Insurance Company

One American Row

Hartford, CT 06102

Attn: Brad Buck

Signature Block Format  

PHL VARIABLE INSURANCE COMPANY

 

By:                                              

Name:

Title:

Tax Identification Number   06-1045829

 

Schedule A-103



--------------------------------------------------------------------------------

Purchaser Name    LIFE INSURANCE COMPANY OF THE SOUTHWEST Name in
which to register Note(s)    LIFE INSURANCE COMPANY OF THE SOUTHWEST

Note Registration Number(s);

Principal Amount(s)

   RJ-52; $7,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

 

JPMorgan Chase & Co.

New York, NY 10010

ABA ##########

Custody Account No. ######

Ref: “Accompanying Information” below

 

Accompanying Information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.73% Series J Senior Notes due September 30, 2024

 

 

 

 

PPN:

 

031100 E*7

     Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # For all Notices and
Communications   

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attn: Private Placements

Fax: 802-223-9332

Email: privateinvestments@sentinelinvestments.com and
cgudmastad@sentinelinvestments.com

Instructions re: Delivery of Notes   

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attn: Chris Gudmastad

Signature Block Format   

LIFE INSURANCE COMPANY OF THE SOUTHWEST

 

By:                                                 

Name:

Title:

Tax Identification Number    75-0953004

 

Schedule A-104



--------------------------------------------------------------------------------

Purchaser Name    ASSURITY LIFE INSURANCE COMPANY
Name in Which to Register Note(s)    ASSURITY LIFE INSURANCE COMPANY
Ten-Year Note registration
number(s); principal amount(s)    RK-27; $5,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Wire Transfer

 

US Bank National Association

13th and M Streets

Lincoln, NE 68508

ABA Number #########

Account of: Assurity Life Insurance Company

General Fund Account ##-###-####-####

Ref: “Accompanying information” below

Accompanying information   

Name of Issuer:             AMETEK, INC.

 

Description of Security:

 

3.83% Series K Senior Notes due September 30, 2026

 

 

 

PPN:

 

031100 E@5

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices Relating to Payments   

Assurity Life Insurance Company

2000 Q Street

Lincoln, NE 68503

Attn: Investment Division

Fax: 402-458-2170

Phone 402-437-3682

All Other Notices   

Assurity Life Insurance Company

2000 Q Street

P.O. Box 82533

Lincoln, NE 68501-2533

Attn: Victor Weber

Phone: 402-437-3682

Fax: 402-458-2170

Email: vweber@assurity.com

Delivery of Notes   

Assurity Life Insurance Company

2000 Q Street

Lincoln, NE 68503

Attn: Victor Weber

Form Signature Block   

ASSURITY LIFE INSURANCE COMPANY

 

By:                                                 

Name:

Title:

Tax Identification Number    38-1843471

 

Schedule A-105



--------------------------------------------------------------------------------

Purchaser Name    TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

Name in which to register Note(s)

  

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

Note Registration Number(s); Principal Amount(s)   

RJ-53; $4,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JP Morgan Chase Bank

ABA ##########

New York, NY

Account No.#########

Account Name: Travelers Indemnity Company - Private Placements

Ref: “Accompanying Information” below

Accompanying Information

  

Name of Issuer:              AMETEK, INC.

 

        

Description of Security:

 

  PPN:     

3.73% Series J Senior Notes due September 30, 2024

 

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

Travelers Casualty and Surety Company of America

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington St.

St. Paul, MN 55102-1396

Address / Fax # For All Other

Notices

  

Travelers Casualty and Surety Company of America

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington St.

St. Paul, MN 55102-1396

Instructions re Delivery of Notes

  

Travelers Casualty and Surety Company of America

c/o The Travelers Companies, Inc.

385 Washington St.

St. Paul, MN 55102

Attn: Nicole Ankeny, Esq.

Signature Block Format

  

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

 

By:                                               

Name:

Title:

Tax Identification Number

  

06-0907370

 

Schedule A-106



--------------------------------------------------------------------------------

Purchaser Name    AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CHIMEFISH & CO

Note registration number(s); principal amount(s)

  

RL-16; $4,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

State Street Bank & Trust Company

ABA # #########

Account # ########, Income Collection, BEV3

Ref: “Accompanying Information” below

Accompanying Information

  

Name of Issuer:              AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.98% Series L Senior Notes due September 30, 2029

  

031100 E#3

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

American Equity Investment Life Insurance Co.

Attn: Asset Administration

6000 Westown Parkway

West Des Moines, IA 50266

Fax: 515-221-0329

Address / Fax # For All Other

Notices

  

American Equity Investment Life Insurance Company

6000 Westown Parkway

West Des Moines, IA 50266

Attention: Investment Department - Private Placements

Tel: 888-221-1234

Fax: 515-221-0329

Email: PrivatePlacements@american-equity.com

Instructions re Delivery of Notes

  

DTCC

Newport Office Center

570 Washington Blvd.

5th Floor, New York Window

Jersey City, NJ 07310

Attn: Robert Mendez

Ref: FBO State Street Bank & Trust for Account # BEV3, CUSIP/PPN &

Security Description

Signature Block Format

  

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

By:                                               

Name: Jeffrey A. Fossell

Title:   Authorized Signatory

Tax Identification Number

  

65-1186810

 

Schedule A-107



--------------------------------------------------------------------------------

Purchaser Name    UNITED OF OMAHA LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

UNITED OF OMAHA LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

RL-17; $4,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

ABA ##########

Private Income Processing

For credit to:       United of Omaha Life Insurance Company

                             Account# ###-#######

                             a/c:######

Ref: “Accompanying Information” below

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.98% Series L Senior Notes due September 30, 2029

  

031100 E#3

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address for all notices in respect of

payment of Principal and Interest,

Corporate Actions, and

Reorganization Notifications

  

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX 75254-2917

Attn: Income Processing – G. Ruiz

a/c: ######

Address for all other communications

(i.e.: Quarterly/Annual reports, Tax

filings, Modifications, Waivers

regarding the indenture)

  

4 - Investment Accounting

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha, NE 68175-1011

Email: privateplacements@mutualofomaha.com

Instructions re Delivery of Notes

  

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Ref: Account # ######

Signature Block Format

  

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:                                               

Name:

Title:

Tax Identification Number

  

47-0322111

 

Schedule A-108



--------------------------------------------------------------------------------

Purchaser Name    MONY LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

HARE & CO., LLC

Second Closing Note Registration Number(s); Principal Amount(s)

  

RL-18; $4,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York

ABA #: ### ### ###

Acct. #: ### ### ###

Attn: PP P & I Department

FFC Custody #: ##########

Cust. Name: MONY Life Ins., Co.- Closed Block

Ref: MONY Life Ins., Co.- Closed Block and “Accompanying

Information” below

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.98% Series L Senior Notes due September 30, 2029

  

031100 E#3

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

    

Address / Fax # For all Notices and Communications

  

middleoffice@protective.com

MONY Life Insurance Co. ( MNYCLO)

Attn: Investment Department – Jamie Broadhead

2801 Hwy. 280 South

Birmingham, AL 35223

Email: Jared.Wingard@protective.com

Instructions re: Delivery of Notes

  

The Bank of New York

One Wall Street, 3rd floor, Window “A”

New York, N.Y. 10286

Custody A/C # ######

Cust Name: Mony Life Insurance Company

Signature Block Format

  

MONY LIFE INSURANCE COMPANY

 

By:                                               

Name:

Title:

Tax Identification Number

  

13-1632487

 

Schedule A-109



--------------------------------------------------------------------------------

Purchaser Name    THE OHIO NATIONAL LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

THE OHIO NATIONAL LIFE INSURANCE COMPANY

Second Closing Note Registration Number(s); Principal Amount(s)

  

RJ-54; $3,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

U.S. Bank N.A.

5th & Walnut Streets

Cincinnati, OH 45202

ABA ####-######

For credit to The Ohio National Life Insurance Company’s Account No.

###-###-#

Ref: “Accompanying Information” below

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.73% Series J Senior Notes due September 30, 2024

  

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For all Notices and Communications

  

The Ohio National Life Insurance Company

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Fax: 513-794-4506

 

With a copy to: privateplacements@ohionational.com

Instructions re: Delivery of Notes

  

The Ohio National Life Insurance Company

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Signature Block Format

  

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

By:                                               

Name:

Title:

Tax Identification Number

  

31-0397080

 

Schedule A-110



--------------------------------------------------------------------------------

Purchaser Name    AMERITAS LIFE INSURANCE CORP.

Name in which to register Note(s)

  

CUDD & CO. FOR THE BENEFIT OF AMERITAS LIFE INSURANCE CORP.

Note Registration Number(s); Principal Amount(s)

  

RJ-55; $2,500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

ABA #########

DDA Clearing Account: ##########

Further Credit - Custody Fund ###### for Ameritas Life Insurance Corp.

Ref: “Accompanying Information” below

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.73% Series J Senior Notes due September 30, 2024

  

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

The Union Central Life Insurance Company

1876 Waycross Rd.

Cincinnati, Ohio 45240

Attention: Patty Dearing

Fax: 513-595-2926

Address / Fax # For All Other

Notices

  

Ameritas Life Insurance Corp.

c/o Ameritas Investment Partners

Attn: Private Placements

390 North Cotner Blvd.

Lincoln, NE 68505

Contacts:     Mike Gatliff

                    Tel: 402-467-7469

                    Fax: 402-467-6980

                    Email: mgatliff@ameritas.com

Instructions re Delivery of Notes

  

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

ATTN: Physical Receive Department

REF: Account ######, Ameritas Life Insurance Corp.

CC: mgatliff@ameritas.com

Signature Block Format

  

AMERITAS LIFE INSURANCE CORP.

By:       Ameritas Investment Partners, Inc., as Agent

 

             By:                                               

             Name: James Mikus

             Title: President and CEO

Tax Identification Number

  

47-0098400 (Ameritas); 13-6022143 (Cudd & Co.)

 

Schedule A-111



--------------------------------------------------------------------------------

Purchaser Name    AMERITAS LIFE INSURANCE CORP. OF NEW YORK

Name in which to register Note(s)

  

CUDD & CO. FOR THE BENEFIT OF AMERITAS LIFE INSURANCE

CORP. OF NEW YORK

Note Registration Number(s); Principal Amount(s)

  

RJ-56; $500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

ABA ##########

DDA Clearing Account: ##########

Further Credit - Custody Fund ###### for Ameritas Life Insurance Corp.

of New York

Ref: “Accompanying Information” below

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.73% Series J Senior Notes due September 30, 2024

  

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

The Union Central Life Insurance Company

1876 Waycross Rd.

Cincinnati, Ohio 45240

Attention: Patty Dearing

Fax: 513-595-2926

Address / Fax # For All Other

Notices

  

Ameritas Life Insurance Corp. of New York

c/o Ameritas Investment Partners

Attn: Private Placements

390 North Cotner Blvd.

Lincoln, NE 68505

Contacts:     Mike Gatliff

                     Tel: 402-467-7469

                     Fax: 402-467-6980

                     Email: mgatliff@ameritas.com

Instructions re Delivery of Notes

  

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

ATTN: Physical Receive Department

REF: Account ######, Ameritas Life Insurance Corp. of New York

CC: mgatliff@ameritas.com

Signature Block Format

  

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

By:       Ameritas Investment Partners, Inc., as Agent

 

             By:                                               

             Name: James Mikus

             Title: President and CEO

Tax Identification Number

  

13-3758127 (Ameritas NY); 13-6022143 (Cudd & Co.)

 

Schedule A-112



--------------------------------------------------------------------------------

Purchaser Name    SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

Name in which to register Notes

  

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

Note registration number; principal amount

  

RJ-57; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

State Street Bank and Trust Company

Boston, MA 02101

ABA #: #########

Acct Name: SFB Life Ins. Co

Acct No.: #### ####

Ref: EQ83 & “Accompanying Information” below

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.73% Series J Senior Notes due September 30, 2024

  

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

Southern Farm Bureau Life Insurance Company

1401 Livingston Lane

Jackson, MS 39213

Attn: Investment Department

Email: PrivatePlacements@sfbli.com

Address / Fax # For All Other

Notices

  

Southern Farm Bureau Life Insurance Company

P.O. Box 78

Jackson, MS 39205

Attn: Securities Management

Email: PrivatePlacements@sfbli.com

 

by overnight mail:

 

1401 Livingston Lane

Jackson, MS 39213

Instructions re Delivery of Notes

  

Gina Whitmire

Southern Farm Bureau Life Insurance Co.

1401 Livingston Lane

Jackson, MS 39213

Signature Block Format

  

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

By:                                                                 
                    

Name:

Title:

Tax Identification Number

  

64-0283583

 

Schedule A-113



--------------------------------------------------------------------------------

Purchaser Name    STATE OF WISCONSIN INVESTMENT BOARD

Name in which Notes are to be registered

  

STATE OF WISCONSIN INVESTMENT BOARD

Registration number(s); principal amount(s)

  

RK-28; $3,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Federal Reserve Bank of Boston

ABA # ###-##-####

For the account of the State of Wisconsin Investment Board

DDA# ##########

Attn: Cost Center 1195

For: SWBF0335002 and see “Accompanying Information” below

With notice of payment, including a message as to the source (identifying the
security by name and CUSIP number) and application of funds

Accompanying Information

  

Name of Issuer:             AMETEK, INC.

 

         

Description of Security:

 

   PPN:     

3.83% Series K Senior Notes due September 30, 2026

  

031100 E@5

        

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Relating to

Payments

  

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

P. O. Box 7842

Madison, Wisconsin 53707-7842

Phone: (608) 267-3742

Fax: (608) 266-2436

 

With a message identifying the security by name and CUSIP number and

application of the funds.

Address/Fax for All Other Notices

  

State of Wisconsin Investment Board

121 East Wilson Street

P. O. Box 7842

Madison, Wisconsin 53707-7842

Attention: Portfolio Manager, Private Markets Group-Wisconsin Private

Debt Portfolio

 

Street Address

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53703

Attention: Portfolio Manager, Private Markets Group – Wisconsin Private

Debt Portfolio

Instructions re: delivery of Notes

  

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53707-7842

 

Schedule A-114



--------------------------------------------------------------------------------

Purchaser Name    STATE OF WISCONSIN INVESTMENT BOARD

Form signature block

  

STATE OF WISCONSIN INVESTMENT BOARD

 

By:                                                                 
                

Name:

Title:

Tax Identification Number

  

39-6006423

     

 

Schedule A-115



--------------------------------------------------------------------------------

Purchaser Name

   AMERICAN FAMILY LIFE INSURANCE COMPANY Name in which to register Notes   
BAND & CO. Series C Note registration number; principal amount    RJ-58;
$2,400,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

US Bank, N.A.

Trust Services

60 Livingston Ave, St Paul, MN 55107-2292

ABA # #########

Beneficiary Account #############

FFC to American Family Trust Account ############## for AFLIC-Traditional Cash &
Privates

Credit for PPN 031100 E*7

Accompanying Information    Name of Issuer:                 AMETEK, INC.        
     Description of Security:   PPN:          3.73% Series J Senior Notes due
September 30, 2024  

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Investment Division-Private Placements

Address / Fax # For All Other

Notices

  

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Investment Division-Private Placements

 

Notices regarding Audit confirmations to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Private Placements

Instructions re Delivery of Notes   

US Bank Milwaukee, N.A.

Attn: Julie Wiza (MK-WI-T15C)

Trust Officer, Account Manager

777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Investment Division-Private Placements

 

Schedule A-116



--------------------------------------------------------------------------------

Purchaser Name

   AMERICAN FAMILY LIFE INSURANCE COMPANY Signature Block Format   

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

By:__________________________________

Name: David L. Voge

Title:    Fixed Income Portfolio Manager

Tax Identification Number    39-6040365

 

Schedule A-117



--------------------------------------------------------------------------------

Purchaser Name

   AMERICAN FAMILY LIFE INSURANCE COMPANY Name in which to register Notes   
BAND & CO. Series C Note registration number; principal amount    RJ-59;
$600,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

US Bank, N.A.

Trust Services

60 Livingston Ave, St Paul, MN 55107-2292

ABA ##########

Beneficiary Account #############

FFC to American Family Trust Account ############# for AFLIC-UL Cash & Privates

Credit for PPN 031100 E*7

Accompanying Information    Name of Issuer:                 AMETEK, INC.        
     Description of Security:   PPN:          3.73% Series J Senior Notes due
September 30, 2024  

031100 E*7

    

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For Notices

Relating To Payments

  

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Investment Division-Private Placements

Address / Fax # For All Other

Notices

  

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Investment Division-Private Placements

 

Notices regarding Audit confirmations to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Private Placements

Instructions re Delivery of Notes   

US Bank Milwaukee, N.A.

Attn: Julie Wiza (MK-WI-T15C)

Trust Officer, Account Manager

777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, WI 53783-0001

Attn: Investment Division-Private Placements

 

 

Schedule A-118



--------------------------------------------------------------------------------

Purchaser Name

   AMERICAN FAMILY LIFE INSURANCE COMPANY Signature Block Format   

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

By:__________________________________

Name: David L. Voge

Title:    Fixed Income Portfolio Manager

Tax Identification Number    39-6040365

 

Schedule A-119



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accountants’ Certificate” is defined in Section 7.1(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of Voting
Stock of the Company or any Subsidiary or any Person of which the Company and
its Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of Voting Stock. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“this Agreement” is defined in Section 17.3.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Bank Credit Agreement” means the Credit Agreement, dated as of September 22,
2011 among the Company, the Foreign Subsidiary Borrowers (as defined therein)
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., PNC Bank National Association, SunTrust Bank and Wells
Fargo Bank, National Association, as Co-Syndication Agents and JPMorgan Chase
Bank, N.A., as Administrative Agent, as amended by that certain Amendment No. 1
to Credit Agreement dated July 18, 2013 and that certain Amendment No. 2 to
Credit Agreement dated December 6, 2013 and as may be further supplemented,
amended, restated, refinanced or replaced from time to time, and any other
credit agreement which may from time to time constitute the Company’s principal
bank facility.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means, any day other than a Saturday, a Sunday, a day which is
not a day on which commercial banks in New York City are required or authorized
to be closed.

“Capital Lease” means, at any time, a lease which is accounted for as a capital
lease in accordance with GAAP.

“Change of Control” is defined in Section 8.7.

“Change of Control Notice” is defined in Section 8.7.

 

Schedule B-1



--------------------------------------------------------------------------------

“Change of Control Prepayment Date” is defined in Section 8.7.

“CISADA” means the United States Comprehensive Iran Sanctions, Accountability,
and Divestment Act of 2010.

“Closing” is defined in Section 3.3.

“Closing Date” is defined in Section 3.3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph to this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means, at any time, all Indebtedness of the Company and its
Subsidiaries (excluding intercompany items) determined on a consolidated basis
in accordance with GAAP, including Indebtedness under securitization
transactions.

“Consolidated Tangible Assets” means, at any time, Consolidated Total Assets
minus all amounts that would be shown on a consolidated balance sheet of the
Company prepared as of such date as goodwill or other intangible assets.

“Consolidated Total Assets” means, at any time, all assets of the Company and
its Subsidiaries as determined on a consolidated basis in accordance with GAAP.

“Controlled Affiliate” means, at any time, and with respect to any Person, any
Affiliate of such Person that at such time is Controlled by such first Person.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“Debt Prepayment Transfer” is defined in Section 8.8.

“Default” means an event or condition the occurrence or existence of which
would, with the giving of notice or the lapse of time, or both, become an Event
of Default.

“Default Rate” means that rate per annum of interest that is the greater of
(a) (i) with respect to the Series J Notes, 5.73%, (ii) with respect to the
Series K Notes, 5.83%, (iii) with respect to the Series L Notes, 5.98%,
(iv) with respect to the Series M Notes, 5.91%, (v) with respect to the Series N
Notes, 5.96%, (vi) with respect to the Series O Notes, 6.45% and (b) 2% above
the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time
to time at its principal office in New York, New York as its “base rate” for
loans denominated in Dollars.

 

Schedule B-2



--------------------------------------------------------------------------------

“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.3.

“Dollar” or “$” means the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Company incorporated or
organized in the United States or any state or territory thereof.

“EBITDA” means, for any period, income before income taxes and extraordinary or
nonrecurring gains or losses and any other non-recurring income or other charges
of the Company and its Subsidiaries plus to the extent deducted in calculating
such income (a) Interest Expense, (b) depreciation and amortization expense and
(c) the amount of any increase in the Company’s LIFO reserve (exclusive of any
portion thereof attributable to sales of assets) during such period (minus any
decrease in the Company’s LIFO reserve (exclusive of any portion thereof
attributable to sales of assets) during such period), all as the same are or
would be set forth in a consolidated statement of income of the Company and its
Subsidiaries for such period in accordance with GAAP or if any such item is not
defined by GAAP, then as determined in the Company’s judgment.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“First Closing” is defined in Section 3.1.

“First Closing Date” is defined in Section 3.1.

“First Closing Purchaser” is defined in Section 3.1.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

Schedule B-3



--------------------------------------------------------------------------------

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

 

  (a)

the government of

(i)           the United States of America or any State or other political
subdivision thereof, or

(ii)         any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b)         any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)         to purchase such indebtedness or obligation or any property
constituting security therefor;

(b)         to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)         to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)         otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

Schedule B-4



--------------------------------------------------------------------------------

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
without limitation asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” means, as to any Person, at a particular time without
duplication,

(a)         its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

(b)         its liabilities for the deferred purchase price of property acquired
by such Person (excluding trade payables and accrued expenses arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

(c)         all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

(d)         all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

(e)         all its reimbursement obligations in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money) solely to the extent drawn and limited to the drawn amounts;

(f)         Swaps of such Person;

(g)         all obligations in respect of securitization transactions entered
into by such Person, including any obligations in respect of any Permitted
Receivables Securitization Program; and

(h)         any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) above.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (h) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

 

Schedule B-5



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its Affiliates) more than
10% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any mutual fund, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form and (d) any Related Fund of any
holder of any Note.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Leases in accordance with GAAP) of the Company and its
Subsidiaries with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including without limitation all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs (i.e., costs minus benefits) under interest rate hedging
agreements, but excluding amortization of deferred financing costs to the extent
included in total interest expense, in each case net of the total interest
income (excluding non-cash interest income on investments issued with original
issue discount) of the Company and its Subsidiaries for such period, all
determined on a consolidated basis.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Majority Holders” means at any time (a) prior to the earlier of (i) the Third
Closing Date and (ii) the date all Purchasers have no further obligation to
purchase Notes hereunder, a majority of (x) the Purchasers (by principal amount
of their intended purchase hereunder) in respect of any Notes which have not
been issued at such time and (y) the holders of the unpaid principal amount of
the Notes at the time outstanding exclusive of Notes then owned by the Company
or any of its Affiliates and (b) on or after the Third Closing Date, the holders
of a majority of the unpaid principal amount of the Notes at the time
outstanding exclusive of Notes then owned by the Company or any of its
Affiliates.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

Schedule B-6



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Receivables Securitization Program” means a receivables
securitization program pursuant to which the Company or any Subsidiary sells or
grants a security interest in its accounts receivable or an undivided interest
therein, provided that the recourse of the purchaser or lender thereunder, as
the case may be, for losses resulting from an obligor’s failure to pay a
receivable due to credit problems is limited to such accounts receivable or an
interest therein, and the collections thereof (it being understood that recourse
to the Company and its Subsidiaries pursuant to provisions that are customary in
an off-balance sheet accounts receivable transaction shall be permitted).

“Person” or “person” means an individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means, at any time, the sum (without duplication) of (a) all
Indebtedness of the Company and its Subsidiaries secured by Liens other than the
Liens described in clauses (a) through (i) of Section 10.2 and (b) all
Indebtedness of Subsidiaries excluding (i) Indebtedness of any Subsidiary owing
to the Company or a Wholly-Owned Subsidiary and (ii) Indebtedness of any
Subsidiary Obligor.

 

Schedule B-7



--------------------------------------------------------------------------------

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, inchoate or otherwise.

“PTE” is defined in Section 6.2(a).

“Purchasers” means, collectively, the First Closing Purchasers, the Second
Closing Purchasers and the Third Closing Purchasers, in each case, so long as
any such Purchaser has a continuing commitment to purchase any Notes hereunder
but which Notes have not been issued at such time. For the avoidance of doubt,
upon the consummation of any Closing, each Purchaser that purchases any
applicable Notes at such Closing in accordance with the terms of this Agreement,
shall upon such purchase, constitute a “holder” for purposes of this Agreement
with respect to such Notes.

“QPAM” is defined in Section 6.2(d).

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note and any
Disposition, an amount equal to the product of

(a) the net proceeds arising from such Disposition being offered to be applied
to the payment of the Notes pursuant to Section 10.3(d)(ii), multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the outstanding principal amount of
all Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Reported” is defined in Section 8.6.

“Response Date” is defined in Section 8.7.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the subject matter
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Closing” is defined in Section 3.2.

 

Schedule B-8



--------------------------------------------------------------------------------

“Second Closing Date” is defined in Section 3.2.

“Second Closing Purchasers” is defined in Section 3.2.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series J Notes” is defined in Section 1(a).

“Series K Notes” is defined in Section 1(b).

“Series L Notes” is defined in Section 1(c).

“Series M Notes” is defined in Section 1(d).

“Series N Notes” is defined in Section 1(e).

“Series O Notes” is defined in Section 1(f).

“Series J Purchaser” is defined in Section 3.1.

“Series K Purchaser” is defined in Section 3.1.

“Series L Purchaser” is defined in Section 3.1.

“Series N Purchaser” is defined in Section 3.3.

“Series O Purchaser” is defined in Section 3.3.

“Significant Subsidiary” means, at any time, each Subsidiary the total assets of
which account for at least 1% of Consolidated Total Assets (determined as of the
end of the Company’s then most recently ended fiscal quarter).

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any corporation or other business entity a
majority of the combined voting power of all Voting Stock of which is owned by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Obligor” means a Subsidiary that has guarantied or otherwise become
obligated in respect of the Notes in accordance with the terms of Section
10.1(c).

 

Schedule B-9



--------------------------------------------------------------------------------

“Surviving Person” is defined in Section 10.4(a).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Third Closing” is defined in Section 3.3.

“Third Closing Date” is defined in Section 3.3.

“Third Closing Purchasers” is defined in Section 3.3.

“Transfer Prepayment Date” is defined in Section 8.8.

“Transfer Prepayment Offer” is defined in Section 8.8.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any shares of stock or other
equity interests of any class or classes of such Person whose holders are
entitled under ordinary circumstances (irrespective of whether at the time stock
or other equity interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) to vote for the
election of a majority of the directors, managers, trustees or other governing
body of such Person.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

Schedule B-10



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY, OWNERSHIP

OF SUBSIDIARY STOCK, ETC.

SUBSIDIARIES OF AMETEK, INC.

 

Advanced Measurement Technology, Inc.

   Delaware        100 % 

Sunpower, Inc.

   Delaware        100 % 

AIP/MPM Funding, Inc.

   Delaware        100 % 

AIP/MPM Holdings, Inc.

   Delaware        100 % 

Micro-Poise Measurement Systems, LLC

   Delaware        100 % 

Micro-Poise Measurement Systems U.K. Ltd.

   United Kingdom        100 % 

Micro-Poise Measurement Systems Korea, Inc.

   Korea        100 % 

Micro-Poise Measurement Systems Netherlands B.V.

   Netherlands        100 % 

Micro-Poise Measurement Systems Europe GmbH

   Germany        100 % 

QM China Holding Inc.

   Delaware        100 % 

Micro-Poise Industrial Equipment (Beijing) Ltd.

   China        100 % 

AMETEK (Bermuda), Ltd.

   Bermuda        100 % 

AMETEK Canada, LLC

   Delaware        100 % 

AMETEK Canada 1 ULC

   Canada        100 % 

AMETEK Canada 2 ULC.

   Canada        100 % 

AMETEK Creaform Financing, L.P.

   Delaware        99.90 % 

AMETEK Financing Canada Limited Partnership

   Canada        99.90 % 

AMETEK Creaform Inc.

   Canada        100 % 

AMETEK Canada 3 ULC

   Canada        100 % 

AMETEK Canada Limited Partnership

   Canada        99.90 % 

Creaform Inc.

   Canada        100 % 

Creaform Shanghai Ltd.

   China        100 % 

Creaform Japan K.K.

   Japan        100 % 

Creaform France S.A.S.

   France        100 % 

        Creaform Deutschland GmbH

   Germany        100 % 

AMETEK Receivables Corp.

   Delaware        100 % 

AMETEK Thermal Systems, Inc.

   Delaware        100 % 

Chandler Instruments Company, L.L.C.

   Texas        100 % 

Grabner Instruments Messtechnik GmbH

   Austria        56 % 

Petrolab, L.L.C.

   Delaware        100 % 

CS Holdings Co., Inc.

   Delaware        100 % 

CS Intermediate Holdings Co., Inc.

   Delaware        100 % 

Controls Southeast, Inc.

   North Carolina        100 % 

EDAX, Inc.

   Delaware        100 % 

AMETEK B.V.

   Netherlands        100 % 

EMA Corp.

   Delaware        100 % 

Amekai (BVI), Ltd.

   British Virgin Islands        50 % 

AMETEK Aerospace & Power Holdings, Inc.

   Delaware        100 % 

AMETEK Advanced Industries, Inc.

   Delaware        100 % 

AMETEK Aircraft Parts & Accessories, Inc.

   Delaware        100 % 

AMETEK Ameron, LLC

   Delaware        100 % 

AMETEK HSA, Inc.

   Delaware        100 % 

Drake Air, Inc.

   Oklahoma        100 % 

Elgar Holdings, Inc.

   Delaware        100 % 

AMETEK Programmable Power, Inc.

   Delaware        100 % 

Powervar, Inc

   Illinois        100 % 

Powervar Canada Inc.

   Canada        100 % 

Powervar Limited

   United Kingdom        100 % 

 

Schedule 5.4-1



--------------------------------------------------------------------------------

Powervar Deutschland GmbH

   Germany        100 % 

Powervar Mexico S.A. de C.V.

   Mexico        99.9 % 

Southern Aero Partners, Inc.

   Oklahoma        100 % 

AMETEK CPR RUSSIA, Inc.

   Delaware        100 % 

AMETEK EMG Holdings, Inc.

   Delaware        100 % 

Avicenna Technology, Inc.

   Minnesota        100 % 

Coining, Inc

   Delaware        100 % 

SPM (M) SDN. BHD

   Malaysia        100 % 

SPM Tape & Reel Industries (M) SDN.BHD

   Malaysia        100 % 

Semiconductor Materials SARL

   Morocco        100 % 

Dunkermotoren USA Inc.

   Delaware        100 % 

Hamilton Precision Metals, Inc

   Delaware        100 % 

Hamilton Precision Metals of Delaware, Inc.

   Delaware        100 % 

HCC Industries, Inc.

   Delaware        100 % 

AMETEK Ceramics, Inc.

   Delaware        100 % 

Glasseal Products, Inc.

   New Jersey        100 % 

Sealtron, Inc.

   Delaware        100 % 

HCC Aegis, Inc.

   Delaware        100 % 

HCC Industries International

   California        100 % 

HCC Machining Company, Inc.

   Delaware        100 % 

Hermetic Seal Corporation

   Delaware        100 % 

KBA Enterprises, Inc

   Delaware        100 % 

Reading Alloys, Inc.

   Pennsylvania        100 % 

RAI Enterprises, Inc.

   Delaware        100 % 

SCPH Holdings, Inc.

   Delaware        100 % 

AMETEK SCP, Inc.

   Rhode Island        100 % 

AMETEK SCP (Barrow) Limited

   United Kingdom        100 % 

Technical Services for Electronics, Inc.

   Minnesota        100 % 

AMETEK Grundbesitz GmbH

   Germany        100 % 

AMETEK Haydon Kerk, Inc.

   Delaware        100 % 

Tritex Corporation

   Delaware        100 % 

Haydon Linear Motors (Changzhou) Co., Ltd.

   China        100 % 

Haydon Kerk Motion Solutions, Inc.

   Massachusetts        100 % 

AMETEK International C.V.

   Netherlands        99 % 

AMETEK Holdings B.V.

   Netherlands        100 % 

AMETEK Denmark A/S

   Denmark        100 % 

AMETEK European Holdings GmbH

   Germany        100 % 

AMETEK Italia S.r.l.

   Italy        100 % 

AMETEK Holdings de Mexico, S. de R.L.

   Mexico        50 % 

AMETEK Latin America Holding Company S.à r.l.

   Luxembourg        100 % 

        AMETEK Mexico Holding Company, LLC

   Delaware        100 % 

        AMETEK Lamb Motores de Mexico,S.deR.L. de C.V.

   Mexico        99.99 % 

        AMETEK Do Brasil Ltda.

   Brazil        99 % 

AMETEK Europe L.L.C.

   Delaware        100 % 

AMETEK UK Limited Partnership

   United Kingdom        99.998 % 

        AMETEK European Holdings Limited

   United Kingdom        100 % 

                AMETEK Elektromotory, s.r.o

   Czech Republic        99.97 % 

                AMETEK Singapore Private Ltd.

   Singapore        100 % 

                        Amekai Singapore Private Ltd.

   Singapore        50 % 

                             Amekai Meter (Xiamen) Co.,Ltd.

   China        100 % 

                        Amekai Taiwan Co., Ltd.

   Taiwan        50 % 

                        AMETEK Commercial Enterprise Shanghai

   China        100 % 

                        AMETEK Engineered Materials Sdn. Bhd.

   Malaysia        100 % 

                        AMETEK Instruments India Private Ltd.

   India        100 % 

                        AMETEK Motors Asia Pte., Ltd.

   Singapore        100 % 

                             AMETEK Industrial Technology (Shanghai) Co.,

                             Ltd

   China        100 % 

                EMA Holdings UK Limited

   United Kingdom        100 % 

 

Schedule 5.4-2



--------------------------------------------------------------------------------

Aircontrol Technologies Ltd. (Dormant)

   United Kingdom        100 % 

AMETEK Aerospace & Defense Grp UK Ltd

   United Kingdom        100 % 

AEM Limited

   United Kingdom        100 % 

AMETEK Airtechnology Group Ltd.

   United Kingdom        100 % 

Airtechnology Pension Trustees Ltd.

   United Kingdom        100 % 

Muirhead Aerospace Ltd.

   United Kingdom        100 % 

AMETEK GmbH

   Germany        72.44 % 

AMETEK Nordic AB

   Sweden        100 % 

AMETEK Instruments Group UK Limited

   United Kingdom        100 % 

AMETEK Precision Instruments (UK) Ltd.

   United Kingdom        100 % 

Lloyd Instruments Ltd.

   United Kingdom        100 % 

Taylor Hobson Ltd.

   United Kingdom        100 % 

Taylor Hobson Trustees Limited

   United Kingdom        100 % 

Solartron Metrology Ltd.

   United Kingdom        100 % 

AMETEK Kabushiki Kaisha

   Japan        100 % 

OOO “AMETEK”

   Russia        99 % 

AMETEK Russia (UK) Ltd.

   United Kingdom        100 % 

AMETEK S.A.S.

   France        79.4 % 

AMETEK S.r.l.

   Italy        100 % 

EMA Finance 1 LLC

   Delaware        100 % 

EMA Finance 2 LLC

   Delaware        100 % 

Land Instruments International Ltd.

   United Kingdom        100 % 

AMETEK Material Analysis

       

Holdings GmbH

   Germany        100 % 

AMETEK Holdings SARL

   France        74 % 

Antavia SAS

   France        100 % 

CAMECA SAS

   France        100 % 

AMETEK Korea Co., Ltd.

   Korea        100 % 

CAMECA Instruments, Inc.

   New York        100 % 

CAMECA Taiwan Corp. Ltd.

   Taiwan        100 % 

CAMECA UK Ltd.

   United Kingdom        100 % 

CAMECA GmbH

   Germany        100 % 

Direl Holding GmbH

   Germany        100 % 

Direl GmbH

   Germany        100 % 

Dunkermotoren GmbH

   Germany        100 % 

Dunkermotoren Linear Systems Ltd.

   United Kingdom        100 % 

Dunkermotoren Subotica d.o.o.

   Serbia        100 % 

Dunkermotoren Taicang Co., Ltd.

   China        100 % 

Dunkermotoren Italia s.r.l.

   Italy        100 % 

Dunkermotoren France SAS

   France        100 % 

Luphos GmbH

   Germany        100 % 

RETE Holding GmbH

   Switzerland        100 % 

EM Test (Switzerland) GmbH

   Switzerland        100 % 

EM Test GmbH

   Germany        100 % 

Teseq Holding AG

   Switzerland        100 % 

Teseq AG

   Switzerland        100 % 

Teseq GmbH

   Germany        100 % 

Teseq S.A.R.L.

   France        100 % 

Teseq Pte. Ltd.

   Singapore        100 % 

Teseq Company Ltd.

   China        100 % 

Teseq (Taiwan) Ltd.

   Taiwan        100 % 

Teseq, Inc.

   New Jersey        100 % 

Teseq USA Holding, Inc.

   Delaware        100 % 

Instruments for Industry, Inc.

   New York        100 % 

Teseq Limited

   United Kingdom        100 % 

Frameflair Limited

   United Kingdom        100 % 

 

Schedule 5.4-3



--------------------------------------------------------------------------------

Milmega Limited

   United Kingdom        100 % 

SPECTRO Analytical

       

Instruments GmbH

   Germany        100 % 

SPECTRO Analytical Instruments

(Asia-Pacific) Ltd.

   Hong Kong        100 % 

SPECTRO Analytical Instruments, Inc.

   Delaware        100 % 

SPECTRO Analytical Instruments (Pty).

Ltd.

   South Africa        100 % 

SPECTRO Analytical UK Limited

   United Kingdom        100 % 

Taylor Hobson, Inc.

   Delaware        100 % 

EMA MX, LLC

   Delaware        100 % 

AMETEK PIP Holdings, Inc.

   Delaware        100 % 

AMETEK Land, Inc.

   Delaware        100 % 

AMETEK Precitech, Inc.

   Delaware        100 % 

Creaform USA, Inc.

   Delaware        100 % 

Crystal Engineering Corporation

   California        100 % 

NewAge Testing Instruments, Inc.

   Pennsylvania        100 % 

Patriot Sensors & Controls Corporation

   Delaware        100 % 

Reichert, Inc

   Delaware        100 % 

SSH Non-Destructive Testing, Inc.

   Delaware        100 % 

Amptek, Inc.

   Delaware        100 % 

Technical Manufacturing Corporation

   Massachusetts        100 % 

VTI Holdings, Inc.

   Delaware        100 % 

VXI Acquisition, Inc.

   Delaware        100 % 

VTI Instruments Corporation

   California        100 % 

VTI Instruments Limited

   United Kingdom        100 % 

VTI Instruments Private Limited

   India        99.999 % 

VTI Integrated Systems Private Limited

   India        74 % 

AMETEK VIS-K, Inc.

   Delaware        100 % 

Atlas Material Holdings Corporation

   Delaware        100 % 

Atlas Material Testing Technology L.L.C.

   Delaware        100 % 

Atlas Netherlands AcquisitionCo Coöperatief U.A.

   Netherlands        99.99 % 

Atlas Material Testing Technology GmbH

   Germany        100 % 

Atlas Material Testing Technology BV

   Netherlands        100 % 

Atlas Material Testing Technology (India) Private Limited

   India        100 % 

Atlas Material Testing Technology Limited

   United Kingdom        100 % 

MCG Acquisition Corporation

   Minnesota        100 % 

TPM Russia, Inc.

   Delaware        100 % 

Zygo Corporation

   Delaware        100 % 

Six Brookside Drive Corporation.

   Connecticut        100 % 

Zemetrics, Inc.

   Delaware        100 % 

Zygo Canada Inc.

   Canada        100 % 

Zygo Germany GmbH

   Germany        100 % 

ZygoLOT GmbH

   Germany        100 % 

Zygo Kabushiki Kaisha

   Japan        100 % 

Zygo Pte Ltd.

   Singapore        100 % 

ZygoLamda Metrology Instrument (Shanghai) Co., Ltd.

   China        66 % 

Zygo Richmond Corporation

   Delaware        100 % 

Zygo Taiwan Co., Ltd.

   Taiwan        100 % 

O’Brien Superior Holding Co., Inc.

   Delaware        100 % 

O’Brien Holding Co., Inc.

   Delaware        100 % 

OBCORP LLC

   Missouri        100 % 

OBCORP International LLC

   Missouri        100 % 

O’Brien BVBA

   Belgium        99.9 % 

CARDINALUHP LLC

   Missouri        100 % 

 

Schedule 5.4-4



--------------------------------------------------------------------------------

Universal Analyzers Inc.

   Nevada        100 % 

Barben Analyzer Technology, LLC

   Nevada        100 % 

Rotron Incorporated

   New York        100 % 

AMETEK Technical & Industrial Products, Inc.

   Minnesota        51.9 % 

Seiko EG&G Co. Ltd.

   Japan        49 % 

Solidstate Controls, LLC

   Delaware        100 % 

HDR Power Systems, LLC

   Delaware        100 % 

Solidstate Controls, Inc. de Argentina S.R.L.

   Argentina        90 % 

Solidstate Controls Mexico, S.A. de C.V.

   Mexico        99.9 % 

Vision Research, Inc.

   Delaware        100 % 

Vision Research Europe B.V.

   Netherlands        100 % 

Vision Research Limited

   United Kingdom        100 % 

Vision Research srl

   Romania        100 % 

 

*

Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of the jurisdiction of incorporation.

 

Schedule 5.4-5



--------------------------------------------------------------------------------

Directors and Senior Officers of AMETEK

 

Chairman of the Board & Chief Executive Officer

   -      Frank S. Hermance

Director

   -      Ruby R. Chandy

Director

   -      Anthony J. Conti

Director

   -      Charles D. Klein

Director

   -      Steven W. Kohlhagen

Director

   -      James R. Malone

Director

   -      Elizabeth R. Varet

Director

   -      Dennis K. Williams

Director

   -      Gretchen W. McClain

Executive Vice President - Chief Financial Officer

   -      Robert R. Mandos

Executive Vice President - Chief Operating Officer

   -      David A. Zapico

President - Electronic Instruments

   -      John Wesley Hardin

President - Electromechanical Group

   -      Timothy N. Jones

Senior Vice President - Comptroller & Treasurer

   -      William J. Burke

Senior Vice President - Corporate Development

   -      William D. Eginton

Senior Vice President & General Counsel

   -      Robert S. Feit

Senior Vice President - Human Resources

   -      Gregory J. Kelble

Senior Vice President - Engineered Materials,
Interconnects & Packaging

   -      H. Ian McGavisk

Senior Vice President - Electronic Instruments

   -      Thomas C. Marecic

Senior Vice President - Electronic Instruments

   -      Ronald J. Oscher

 

Schedule 5.4-6



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

The consolidated financial statements of AMETEK, Inc. and its subsidiaries
included in:

AMETEK, Inc. Form 10-K for the year ended December 31, 2013

AMETEK, Inc. Form 10-Q for the period ended March 31, 2014

AMETEK, Inc. Form 10-Q for the period ended June 30, 2014

 

Schedule 5.5-1



--------------------------------------------------------------------------------

SCHEDULE 5.8

LITIGATION

The Company is, from time to time, subject to a variety of litigation and
similar proceedings incidental to its business. These lawsuits may involve
claims for damages arising out of the use of the Company’s products and
services, personal injury, employment matters, tax matters, commercial disputes
and intellectual property matters. The Company may also become subject to
lawsuits as a result of past or future acquisitions. Based upon the Company’s
experience, the Company does not believe that these proceedings and claims will
have a material adverse effect on its results of operations, financial position
or cash flows.

Asbestos Litigation

The Company (including its subsidiaries) has been named as a defendant, along
with many other companies, in a number of asbestos-related lawsuits. Many of
these lawsuits either relate to businesses which were acquired by the Company
and do not involve products which were manufactured or sold by the Company or
relate to previously owned businesses of the Company which are under new
ownership. In connection with many of these lawsuits, the sellers or new owners
of such businesses, as the case may be, have agreed to indemnify the Company
against these claims (the “Indemnified Claims”). The Indemnified Claims have
been tendered to, and are being defended by, such sellers and new owners. These
sellers and new owners have met their obligations, in all respects, and the
Company does not have any reason to believe such parties would fail to fulfill
their obligations in the future; however, one of these companies filed for
bankruptcy liquidation in 2007. To date, no judgments have been rendered against
the Company as a result of any asbestos-related lawsuit. The Company believes it
has strong defenses to the claims being asserted and intends to continue to
vigorously defend itself in these matters.

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. At December 31, 2013, the Company is named a Potentially
Responsible Party (“PRP”) at 15 non-AMETEK-owned former waste disposal or
treatment sites (the “non-owned” sites). The Company is identified as a “de
minimis” party in 13 of these sites based on the low volume of waste attributed
to the Company relative to the amounts attributed to other named PRPs. In nine
of these sites, the Company has reached a tentative agreement on the cost of the
de minimis settlement to satisfy its obligation and is awaiting executed
agreements. The tentatively agreed-to settlement amounts are fully reserved. In
the other four sites, the Company is continuing to investigate the accuracy of
the alleged volume attributed to the Company as estimated by the parties
primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. At the two remaining sites where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group or investigating the PRP
claim and reserves have been established sufficient to satisfy the Company’s
expected obligations. The Company historically has resolved these issues

 

Schedule 5.8-1



--------------------------------------------------------------------------------

within established reserve levels and reasonably expects this result will
continue. In addition to these non-owned sites, the Company has an ongoing
practice of providing reserves for probable remediation activities at certain of
its current or previously owned manufacturing locations (the “owned” sites). For
claims and proceedings against the Company with respect to other environmental
matters, reserves are established once the Company has determined that a loss is
probable and estimable. This estimate is refined as the Company moves through
the various stages of investigation, risk assessment, feasibility study and
corrective action processes. In certain instances, the Company has developed a
range of estimates for such costs and has recorded a liability based on the low
end of the range. It is reasonably possible that the actual cost of remediation
of the individual sites could vary from the current estimates and the amounts
accrued in the consolidated financial statements; however, the amounts of such
variances are not expected to result in a material change to the consolidated
financial statements. In estimating the Company’s liability for remediation, the
Company also considers the likely proportionate share of the anticipated
remediation expense and the ability of the other PRPs to fulfill their
obligations.

Total environmental reserves at December 31, 2013 and 2012 were $21.9 million
and $23.6 million, respectively, for both non-owned and owned sites. In 2013,
the Company recorded $1.6 million in reserves. Additionally, the Company spent
$3.3 million on environmental matters in 2013. The Company’s reserves for
environmental liabilities at December 31, 2013 and 2012 include reserves of
$13.3 million and $14.7 million, respectively, for an owned site acquired in
connection with the 2005 acquisition of HCC Industries (“HCC”). The Company is
the designated performing party for the performance of remedial activities for
one of several operating units making up a Superfund site in the San Gabriel
Valley of California. The Company has obtained indemnifications and other
financial assurances from the former owners of HCC related to the costs of the
required remedial activities. At December 31, 2013, the Company had
$11.3 million in receivables related to HCC for probable recoveries from
third-party escrow funds and other committed third-party funds to support the
required remediation. Also, the Company is indemnified by HCC’s former owners
for approximately $19.0 million of additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects.

The Company believes it has established reserves which are sufficient to perform
all known responsibilities under existing claims and consent orders. The Company
has no reason to believe that other third parties would fail to perform their
obligations in the future. In the opinion of management, based upon presently
available information and past experience related to such matters, an adequate
provision for probable costs has been made and the ultimate cost resulting from
these actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

 

Schedule 5.8-2



--------------------------------------------------------------------------------

SCHEDULE 5.12

COMPLIANCE WITH ERISA

Retirement Plans and Other Postretirement Benefits

Retirement and Pension Plans

The Company sponsors several retirement and pension plans covering eligible
salaried and hourly employees. The plans generally provide benefits based on
participants’ years of service and/or compensation. The following is a brief
description of the Company’s retirement and pension plans.

The Company maintains contributory and noncontributory defined benefit pension
plans. Benefits for eligible salaried and hourly employees under all defined
benefit plans are funded through trusts established in conjunction with the
plans. The Company’s funding policy with respect to its defined benefit plans is
to contribute amounts that provide for benefits based on actuarial calculations
and the applicable requirements of U.S. federal and local foreign laws. The
Company estimates that it will make both required and discretionary cash
contributions of approximately $4 million to $7 million to its worldwide defined
benefit pension plans in 2014.

The Company uses a measurement date of December 31 (its fiscal year end) for its
U.S. and foreign defined benefit pension plans.

The Company sponsors a 401(k) retirement and savings plan for eligible U.S.
employees. Participants in the retirement and savings plan may contribute a
specified portion of their compensation on a pre-tax basis, which vary by
location. The Company matches employee contributions ranging from 20% to 100%,
up to a maximum percentage ranging from 1% to 8% of eligible compensation or up
to a maximum of $1,200 per participant in some locations.

The Company’s retirement and savings plan has a defined contribution retirement
feature principally to cover U.S. salaried employees joining the Company after
December 31, 1996. Under the retirement feature, the Company makes contributions
for eligible employees based on a pre-established percentage of the covered
employee’s salary subject to pre-established vesting. Employees of certain of
the Company’s foreign operations participate in various local defined
contribution plans.

The Company has nonqualified unfunded retirement plans for its Directors and
certain retired employees. It also provides supplemental retirement benefits,
through contractual arrangements and/or a SERP covering certain current and
former executives of the Company. These supplemental benefits are designed to
compensate the executive for retirement benefits that would have been provided
under the Company’s primary retirement plan,

 

Schedule 5.12-1



--------------------------------------------------------------------------------

 

 

except for statutory limitations on compensation that must be taken into account
under those plans. The projected benefit obligations of the SERP and the
contracts will primarily be funded by a grant of shares of the Company’s common
stock upon retirement or termination of the executive. The Company is providing
for these obligations by charges to earnings over the applicable periods.

The following tables set forth the changes in net projected benefit obligation
and the fair value of plan assets for the funded and unfunded defined benefit
plans for the years ended December 31:

U.S. Defined Benefit Pension Plans:

 

     2013     2012        (In thousands)  

Change in projected benefit obligation:

    

Net projected benefit obligation at the beginning of the year

   $     473,891      $     418,932   

Service cost

     3,918        3,383   

Interest cost

     18,889        20,718   

Actuarial (gains) losses

     (41,305 )     56,410   

Gross benefits paid

     (26,718 )     (25,687 )

Plan amendments

     —        135   

Net projected benefit obligation at the end of the year

   $ 428,675      $ 473,891   

Change in plan assets:

    

Fair value of plan assets at the beginning of the year

   $ 476,465      $ 441,715   

Actual return on plan assets

     68,049        60,065   

Employer contributions

     592        372   

Gross benefits paid

     (26,718 )     (25,687 )

Fair value of plan assets at the end of the year

   $ 518,388      $ 476,465   

 

Schedule 5.12-2



--------------------------------------------------------------------------------

 

Foreign Defined Benefit Pension Plans:

 

     2013     2012        (In thousands)  

Change in projected benefit obligation:

    

Net projected benefit obligation at the beginning of the year

   $     170,180      $     128,410   

Service cost

     2,405        1,818   

Interest cost

     7,112        6,902   

Acquisitions

     —        13,947   

Foreign currency translation adjustment

     4,823        6,495   

Employee contributions

     344        384   

Actuarial losses

     6,304        19,353   

Gross benefits paid

     (6,002 )     (5,049 )

Plan amendments

     12        (2,080 )

Net projected benefit obligation at the end of the year

   $ 185,178      $ 170,180   

Change in plan assets:

    

Fair value of plan assets at the beginning of the year

   $ 143,398      $ 125,105   

Actual return on plan assets

     18,341        13,148   

Employer contributions

     5,264        3,920   

Employee contributions

     344        384   

Foreign currency translation adjustment

     4,075        5,890   

Gross benefits paid

     (6,002 )     (5,049 )

Fair value of plan assets at the end of the year

   $ 165,420      $ 143,398   

The accumulated benefit obligation consisted of the following at December 31:

U.S. Defined Benefit Pension Plans:

 

     2013      2012        (In thousands)  

Funded plans

   $     412,797       $     455,112   

Unfunded plans

     5,274         6,087   

Total

   $ 418,071       $ 461,199   

Foreign Defined Benefit Pension Plans:

 

     2013      2012        (In thousands)  

Funded plans

   $     142,623       $     132,274   

Unfunded plans

     28,759         26,041   

Total

   $ 171,382       $ 158,315   

 

Schedule 5.12-3



--------------------------------------------------------------------------------

 

Weighted average assumptions used to determine benefit obligations at
December 31:

 

         2013                  2012           

 

        

 

 

U.S. Defined Benefit Pension Plans:

       

Discount rate

     5.00 %        4.10 %

Rate of compensation increase (where applicable)

     3.75 %        3.75 %

Foreign Defined Benefit Pension Plans:

       

Discount rate

     4.38 %        4.44 %

Rate of compensation increase (where applicable)

     2.92 %        2.89 %

The following is a summary of the fair value of plan assets for U.S. plans at
December 31, 2013 and 2012.

 

     December 31, 2013      December 31, 2012  

Asset Class

   Total      Level 1      Level 2      Total      Level 1      Level 2       
(In thousands)  

Cash and temporary investments

   $ 3,589       $ —       $ 3,589       $ 3,587       $ —       $ 3,587   

Equity securities:

                 

AMETEK common stock

     29,016         29,016         —         26,645         26,645         —   

U.S. Small cap common stocks

     33,229         33,229         —         29,124         29,124         —   

U.S. Large cap common stocks

     99,211         65,737         33,474         81,215         53,856        
27,359   

Diversified common stocks — Global

     94,901         —         94,901         82,810         —         82,810   

Fixed-income securities and other:

                 

U.S. Corporate

     22,732         8,230         14,502         24,040         8,751        
15,289   

U.S. Government

     2,984         2,058         926         2,521         1,545         976   

Global asset allocation(1)

     186,350         112,965         73,385         152,026         88,749      
  63,277   

Inflation related funds

     34,213         —         34,213         53,954         12,084        
41,870   

Alternative investments:

                 

Inflation related pooled investment fund(2)

     12,163         —         —         20,543         —         —   

Total investments

   $     518,388       $     251,235       $     254,990       $     476,465   
   $     220,754       $     235,168   

 

 

(1)

This asset class was invested in diversified companies in all geographical
regions.

 

(2)

Includes $1.1 million retained by investment fund related to redemption in 2013,
which is expected to be paid in 2014.

U.S. equity securities and global equity securities categorized as level 1 are
traded on national and international exchanges and are valued at their closing
prices on the last trading day of the year. For U.S. equity securities and
global equity securities not traded on an active exchange, or if the closing
price is not available, the trustee obtains indicative quotes from a pricing
vendor, broker or investment manager. These securities are categorized as
level 2 if the custodian obtains corroborated quotes from a pricing vendor.

Additionally, some U.S. equity securities and global equity securities are
public investment vehicles valued using the Net Asset Value (“NAV”) provided by
the fund manager. The NAV is the total value of the fund divided by the number
of shares outstanding. U.S. equity securities and global equity securities are
categorized as level 1 if traded at their NAV on a nationally recognized
securities exchange or categorized as level 2 if the NAV is corroborated by
observable market data.

 

Schedule 5.12-4



--------------------------------------------------------------------------------

 

Fixed income securities categorized as level 1 are traded on national and
international exchanges and are valued at their closing prices on the last
trading day of the year and categorized as level 2 if valued by the trustee
using pricing models that use verifiable observable market data, bids provided
by brokers or dealers or quoted prices of securities with similar
characteristics.

Alternative investments categorized as level 3 are valued based on unobservable
inputs and cannot be corroborated using verifiable observable market data.
Investments in level 3 funds are redeemable, however, cash reimbursement may be
delayed or a portion held back until asset finalization.

The following is a summary of the changes in the fair value of the U.S. plans’
level 3 investments (fair value using significant unobservable inputs):

 

     Alternative
Investments        (In thousands)  

Balance, December 31, 2011

   $ 18,732   

Actual return on assets:

  

Unrealized gains relating to instruments still held at the end of the year

     1,811   

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     —   

Balance, December 31, 2012

     20,543   

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (206 )

Realized gains relating to assets sold during the year

     840   

Purchases, sales, issuances and settlements, net

     (9,014 )

Balance, December 31, 2013

   $ 12,163   

The expected long-term rate of return on these plan assets was 7.75% in 2013 and
2012, respectively. Equity securities included 550,837 shares of AMETEK, Inc.
common stock with a market value of $29.0 million (5.6% of total plan investment
assets) at December 31, 2013 and 706,950 shares of AMETEK, Inc. common stock
with a market value of $26.6 million (5.6% of total plan investment assets) at
December 31, 2012.

The objectives of the AMETEK, Inc. U.S. defined benefit plans’ investment
strategy are to maximize the plans’ funded status and minimize Company
contributions and plan expense. Because the goal is to optimize returns over the
long term, an investment policy that favors equity holdings has been
established. Since there may be periods of time where both equity and
fixed-income markets provide poor returns, an allocation to alternative assets
may be made to improve the overall portfolio’s diversification and return
potential. The Company periodically reviews its asset allocation, taking into
consideration plan liabilities, plan benefit payment streams and the investment
strategy of the pension plans. The actual asset allocation is monitored
frequently relative to the established targets and ranges and is rebalanced when
necessary. The target allocations for the U.S. defined benefits plans are
approximately 45% equity securities, 15% fixed-income securities and 40% other
securities and/or cash.

The equity portfolio is diversified by market capitalization and style. The
equity portfolio also includes international components.

 

Schedule 5.12-5



--------------------------------------------------------------------------------

 

The objective of the fixed-income portion of the pension assets is to provide
interest rate sensitivity for a portion of the assets and to provide
diversification. The fixed-income portfolio is diversified within certain
quality and maturity guidelines in an attempt to minimize the adverse effects of
interest rate fluctuations.

Other than for investments in alternative assets, certain investments are
prohibited. Prohibited investments include venture capital, private placements,
unregistered or restricted stock, margin trading, commodities, short selling and
rights and warrants. Foreign currency futures, options and forward contracts may
be used to manage foreign currency exposure.

The following is a summary of the fair value of plan assets for foreign defined
benefit pension plans at December 31, 2013 and 2012.

 

     December 31, 2013      December 31, 2012  

Asset Class

   Total      Level 2      Total      Level 2        (In thousands)  

Cash

   $ 5,028       $ 5,028       $ 5,733       $ 5,733   

U.S. Mutual equity funds

     14,408         14,408         11,738         11,738   

Foreign mutual equity funds

     103,132         103,132         83,437         83,437   

Real estate

     3,502         3,502         2,841         2,841   

Mutual bond funds — Global

     25,379         25,379         24,537         24,537   

Life insurance

     13,971         —         15,112         —   

Total investments

   $     165,420       $     151,449       $     143,398       $     128,286   

Equity funds, real estate funds and fixed income funds that are valued by the
vendor using observable market inputs are considered level 2 investments. Life
insurance assets are considered level 3 investments as their values are
determined by the sponsor using unobservable market data.

The following is a summary of the changes in the fair value of the foreign
plans’ level 3 investments (fair value determined using significant unobservable
inputs):

 

     Life Insurance        (In thousands)  

Balance, December 31, 2011

   $ 15,855   

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (743 )

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     —   

Balance, December 31, 2012

     15,112   

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (1,141 )

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     —   

Balance, December 31, 2013

   $ 13,971   

 

Schedule 5.12-6



--------------------------------------------------------------------------------

 

The objective of AMETEK, Inc.’s foreign defined benefit plans’ investment
strategy is to maximize the long-term rate of return on plan investments,
subject to a reasonable level of risk. Liability studies are also performed on a
regular basis to provide guidance in setting investment goals with an objective
to balance risks against the current and future needs of the plans. The trustees
consider the risk associated with the different asset classes, relative to the
plans’ liabilities and how this can be affected by diversification, and the
relative returns available on equities, fixed-income investments, real estate
and cash. Also, the likely volatility of those returns and the cash flow
requirements of the plans are considered. It is expected that equities will
outperform fixed-income investments over the long term. However, the trustees
recognize the fact that fixed-income investments may better match the
liabilities for pensioners. Because of the relatively young active employee
group covered by the plans and the immature nature of the plans, the trustees
have chosen to adopt an asset allocation strategy more heavily weighted toward
equity investments. This asset allocation strategy will be reviewed, from time
to time, in view of changes in market conditions and in the plans’ liability
profile. The actual and target allocations for the foreign defined benefit plans
are approximately 70% equity securities, 15% fixed-income securities and
15% other securities, insurance or cash.

The assumption for the expected return on plan assets was developed based on a
review of historical investment returns for the investment categories for the
defined benefit pension assets. This review also considered current capital
market conditions and projected future investment returns. The estimates of
future capital market returns by asset class are lower than the actual long-term
historical returns. The current low interest rate environment influences this
outlook. Therefore, the assumed rate of return for U.S. plans is 7.75% and 6.93%
for foreign plans in 2014.

The projected benefit obligation, accumulated benefit obligation and fair value
of plan assets for pension plans with a projected benefit obligation in excess
of plan assets and pension plans with an accumulated benefit obligation in
excess of plan assets were as follows at December 31:

U.S. Defined Benefit Pension Plans:

 

     Projected Benefit
Obligation Exceeds
Fair Value of Assets      Accumulated Benefit
Obligation Exceeds
Fair Value of Assets        2013      2012      2013      2012        (In
thousands)  

Benefit obligation

   $       5,274       $       21,390       $       5,274       $       21,390
  

Fair value of plan assets

     —         14,134         —         14,134   

Foreign Defined Benefit Pension Plans:

 

     Projected Benefit
Obligation Exceeds
Fair Value of Assets      Accumulated Benefit
Obligation Exceeds
Fair Value of Assets        2013      2012      2013      2012        (In
thousands)  

Benefit obligation

   $   101,166       $       93,457       $       33,386       $       84,156   

Fair value of plan assets

     65,948         56,908         3,872         54,325   

 

Schedule 5.12-7



--------------------------------------------------------------------------------

 

The following table provides the amounts recognized in the consolidated balance
sheet at December 31:

 

     2013     2012        (In thousands)  

Funded status asset (liability):

  

Fair value of plan assets

   $ 683,808      $ 619,863   

Projected benefit obligation

     (613,853 )     (644,071 )

Funded status at the end of the year

   $ 69,955      $ (24,208 )

Amounts recognized in the consolidated balance sheet consisted of:

  

Noncurrent asset for pension benefits (other assets)

   $     110,447      $       19,596   

Current liabilities for pension benefits

     (2,114 )     (1,925 )

Noncurrent liability for pension benefits

     (38,378 )     (41,879 )

Net amount recognized at the end of the year

   $ 69,955      $ (24,208 )

The following table provides the amounts recognized in accumulated other
comprehensive income, net of taxes, at December 31:

 

Net amounts recognized:

   2013     2012        (In thousands)  

Net actuarial loss

   $     65,610      $     121,330   

Prior service costs

     (1,551 )     (1,501 )

Transition asset

     9        9   

Total recognized

   $ 64,068      $ 119,838   

The following table provides the components of net periodic pension benefit
expense (income) for the years ended December 31:

 

     2013     2012     2011        (In thousands)  

Defined benefit plans:

      

Service cost

   $ 6,323      $ 5,201      $ 4,362   

Interest cost

     26,000        27,620        28,515   

Expected return on plan assets

     (45,008 )     (42,758 )     (45,049 )

Amortization of:

      

Net actuarial loss

     13,484        12,161        4,727   

Prior service costs

     (35 )     60        75   

Transition asset

     (1 )     (22 )     (22 )

Total net periodic benefit expense (income)

     763        2,262        (7,392 )

Other plans:

      

Defined contribution plans

     18,195        17,754        14,571   

Foreign plans and other

     5,151        4,936        5,586   

Total other plans

     23,346        22,690        20,157   

Total net pension expense

   $ 24,109      $ 24,952      $ 12,765   

 

Schedule 5.12-8



--------------------------------------------------------------------------------

 

The total net periodic benefit expense (income) is included in Cost of sales in
the consolidated statement of income. The estimated amount that will be
amortized from accumulated other comprehensive income into net periodic pension
benefit expense in 2014 for the net actuarial losses and prior service costs is
expected to be $4.2 million.

The following weighted average assumptions were used to determine the above net
periodic pension benefit expense for the years ended December 31:

 

         2013    

 

        2012    

 

        2011    

 

 

U.S. Defined Benefit Pension Plans:

      

Discount rate

     4.10 %     5.00 %     5.60 %

Expected return on plan assets

     7.75 %     8.00 %     8.00 %

Rate of compensation increase (where applicable)

     3.75 %     3.75 %     3.75 %

Foreign Defined Benefit Pension Plans:

      

Discount rate

     4.44 %     5.22 %     5.71 %

Expected return on plan assets

     6.91 %     6.96 %     6.96 %

Rate of compensation increase (where applicable)

     2.89 %     2.97 %     2.97 %

Estimated Future Benefit Payments

The estimated future benefit payments for U.S. and foreign plans are as follows:
2014 - $33.7 million; 2015 - $33.7 million; 2016 - $34.5 million;
2017 - $35.7 million; 2018 - $36.2 million; 2019 to 2023 -$196.7 million. Future
benefit payments primarily represent amounts to be paid from pension trust
assets. Amounts included that are to be paid from the Company’s assets are not
significant in any individual year.

Postretirement Plans and Postemployment Benefits

The Company provides limited postretirement benefits other than pensions for
certain retirees and a small number of former employees. Benefits under these
arrangements are not funded and are not significant.

The Company also provides limited postemployment benefits for certain former or
inactive employees after employment but before retirement. Those benefits are
not significant in amount.

The Company has a deferred compensation plan, which allows employees whose
compensation exceeds the statutory IRS limit for retirement benefits to defer a
portion of earned bonus compensation. The plan permits deferred amounts to be
deemed invested in either, or a combination of, (a) an interest-bearing account,
benefits from which are payable out of the general assets of the Company, or
(b) the equivalent of a fund which invests in shares of the Company’s common
stock on behalf of the employee. The amount deferred under the plan, including
income earned, was $19.7 million and $20.6 million at December 31, 2013 and
2012, respectively. Administrative expense for the deferred compensation plan is
borne by the Company and is not significant.

 

Schedule 5.12-9



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS; FUTURE LIENS, ETC.

AMETEK, Inc.

 

          Aggregate Principal                            Amount as of          
           

Obligor

  

June 30, 2014

     (1)   

Description

  

Guarantor

1.    AMETEK, Inc.      $90,000,000          6.59% Senior Notes due September
2015    2.    AMETEK, Inc.      35,000,000          6.69% Senior Notes due
December 2015    3.    AMETEK, Inc.      270,000,000          6.20% Senior Notes
due December 2017    4.    AMETEK, Inc.      80,000,000          6.35% Senior
Notes due July 2018    5.    AMETEK, Inc.      160,000,000          7.08% Senior
Notes due September 2018    6.    AMETEK, Inc.      65,000,000          7.18%
Senior Notes due December 2018    7.    AMETEK, Inc.      100,000,000         
6.30% Senior Notes due December 2019    8.    AMETEK, Inc.      136,822,000   
      4.68% 80 million British pound Senior Note    9.    AMETEK, Inc.     
68,411,000          5.993% 40 million British pound Senior Note    10.   
AMETEK, Inc.      505,300,000          Revolving credit loans (2)    11.   
AMETEK Canada Limited Partnership      10,307,000          Revolving credit
loans    AMETEK, Inc. 12.    AMETEK, Inc.      68,446,000          3.94% 50
million Euro Senior Note    13.    AMETEK, Inc.      62,003,000          2.44%
55 million Swiss Franc Senior Note    14.    Cameca SAS      13,153,000         
Capital Lease    15.    AMETEK do Brasil Ltda.      5,922,000         
Short-Term    AMETEK, Inc. 16.    AMETEK Italia S.r.l.      502,000         
Term Loan       Total      $1,670,866,000            

 

(1)

Foreign indebtedness includes foreign exchange adjustments.

(2)

The Revolving Credit loan balance is pro forma. On 8/3/14, the Company acquired
Amptek,Inc. increasing the outstanding balance on the US Revolver from $437.1MM
at 6/30/14 to $505.3MM as of 8/19/14.

 

Schedule 5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.18

ENVIRONMENTAL MATTERS

2013 10-K Excerpt

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. At December 31, 2013, the Company is named a Potentially
Responsible Party (“PRP”) at 15 non-AMETEK-owned former waste disposal or
treatment sites (the “non-owned” sites). The Company is identified as a “de
minimis” party in 13 of these sites based on the low volume of waste attributed
to the Company relative to the amounts attributed to other named PRPs. In nine
of these sites, the Company has reached a tentative agreement on the cost of the
de minimis settlement to satisfy its obligation and is awaiting executed
agreements. The tentatively agreed-to settlement amounts are fully reserved. In
the other four sites, the Company is continuing to investigate the accuracy of
the alleged volume attributed to the Company as estimated by the parties
primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. At the two remaining sites where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group or investigating the PRP
claim and reserves have been established sufficient to satisfy the Company’s
expected obligations. The Company historically has resolved these issues within
established reserve levels and reasonably expects this result will continue. In
addition to these non-owned sites, the Company has an ongoing practice of
providing reserves for probable remediation activities at certain of its current
or previously owned manufacturing locations (the “owned” sites). For claims and
proceedings against the Company with respect to other environmental matters,
reserves are established once the Company has determined that a loss is probable
and estimable. This estimate is refined as the Company moves through the various
stages of investigation, risk assessment, feasibility study and corrective
action processes. In certain instances, the Company has developed a range of
estimates for such costs and has recorded a liability based on the low end of
the range. It is reasonably possible that the actual cost of remediation of the
individual sites could vary from the current estimates and the amounts accrued
in the consolidated financial statements; however, the amounts of such variances
are not expected to result in a material change to the consolidated financial
statements. In estimating the Company’s liability for remediation, the Company
also considers the likely proportionate share of the anticipated remediation
expense and the ability of the other PRPs to fulfill their obligations.

Total environmental reserves at December 31, 2013 and 2012 were $21.9 million
and $23.6 million, respectively, for both non-owned and owned sites. In 2013,
the Company recorded $1.6 million in reserves. Additionally, the Company spent
$3.3 million on environmental matters in 2013. The Company’s reserves for
environmental liabilities at December 31, 2013 and 2012 include reserves of
$13.3 million and $14.7 million, respectively, for an owned site acquired in
connection with the 2005 acquisition of HCC Industries (“HCC”). The Company is
the

 

Schedule 5.18-1



--------------------------------------------------------------------------------

designated performing party for the performance of remedial activities for one
of several operating units making up a Superfund site in the San Gabriel Valley
of California. The Company has obtained indemnifications and other financial
assurances from the former owners of HCC related to the costs of the required
remedial activities. At December 31, 2013, the Company had $11.3 million in
receivables related to HCC for probable recoveries from third-party escrow funds
and other committed third-party funds to support the required remediation. Also,
the Company is indemnified by HCC’s former owners for approximately
$19.0 million of additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects.

The Company believes it has established reserves which are sufficient to perform
all known responsibilities under existing claims and consent orders. The Company
has no reason to believe that other third parties would fail to perform their
obligations in the future. In the opinion of management, based upon presently
available information and past experience related to such matters, an adequate
provision for probable costs has been made and the ultimate cost resulting from
these actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

 

Schedule 5.18-2



--------------------------------------------------------------------------------

EXHIBIT 1

[FORM OF SERIES J NOTE]

AMETEK, INC.

3.73% SERIES J SENIOR NOTE DUE SEPTEMBER 30, 2024

 

No. RJ-[__]

   [Date]

U.S.$[            ]

   PPN: 031100 E*7

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                        ] United States
Dollars ($[                        ]) (or so much thereof as shall not have been
prepaid) on September 30, 2024, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 3.73% per annum from the date hereof, payable semiannually, on the 30th
day of September and March in each year, commencing with the September 30 or
March 30 next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the Default Rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 3.73% Series J Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 30, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

  Name:   Title:

 

Exhibit 1-2



--------------------------------------------------------------------------------

EXHIBIT 2

[FORM OF SERIES K NOTE]

AMETEK, INC.

3.83% SERIES K SENIOR NOTE DUE SEPTEMBER 30, 2026

 

No. RK-[__]

   [Date]

U.S.$[            ]

   PPN: 031100 E@5

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                        ] United States
Dollars ($[                        ]) (or so much thereof as shall not have been
prepaid) on September 30, 2026, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 3.83% per annum from the date hereof, payable semiannually, on the 30th
day of September and March in each year, commencing with the September 30 or
March 30 next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the Default Rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 3.83% Series K Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 30, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 2-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

 

Name:

Title:

 

Exhibit 2-2



--------------------------------------------------------------------------------

EXHIBIT 3

[FORM OF SERIES L NOTE]

AMETEK, INC.

3.98% SERIES L SENIOR NOTE DUE SEPTEMBER 30, 2029

 

No. RL-[__]

   [Date]

U.S.$[                    ]

   PPN: 031100 E#3

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                        ] United States
Dollars ($[                        ]) (or so much thereof as shall not have been
prepaid) on September 30, 2029, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 3.98% per annum from the date hereof, payable semiannually, on the 30th
day of September and March in each year, commencing with the September 30 or
March 30 next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the Default Rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 3.98% Series L Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 30, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 3-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

 

Name:

Title:

 

Exhibit 3-2



--------------------------------------------------------------------------------

EXHIBIT 4

[FORM OF SERIES M NOTE]

AMETEK, INC.

3.91% SERIES M SENIOR NOTE DUE JUNE 15, 2025

 

No. RM-[    ]

U.S.$[                    ]

  

[Date]

PPN: 031100 F*6

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                                    ] United States Dollars
($[                    ]) (or so much thereof as shall not have been prepaid) on
June 15, 2025, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance hereof at the rate of 3.91% per annum
from the date hereof, payable semiannually, on the 15th day of December and June
in each year, commencing with the December 15 or June 15 next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 3.91% Series M Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 30, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 4-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:       Name:   Title:

 

Exhibit 4-2



--------------------------------------------------------------------------------

EXHIBIT 5

[FORM OF SERIES N NOTE]

AMETEK, INC.

3.96% SERIES N SENIOR NOTE DUE AUGUST 14, 2025

 

No. RN-[    ]

U.S.$[                    ]

  

[Date]

PPN: 031100 F@4

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                                    ] United States Dollars
($[                    ]) (or so much thereof as shall not have been prepaid) on
August 14, 2025, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 3.96% per
annum from the date hereof, payable semiannually, on the 14th day of August and
February in each year, commencing with the August 14 or February 14 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 3.96% Series N Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 30, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 5-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:       Name:   Title:

 

Exhibit 5-2



--------------------------------------------------------------------------------

EXHIBIT 6

[FORM OF SERIES O NOTE]

AMETEK, INC.

4.45% SERIES O SENIOR NOTE DUE AUGUST 14, 2035

 

No. RO-[    ]

U.S.$[                    ]

  

[Date]

PPN: 031100 F#2

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                                    ] United States Dollars
($[                    ]) (or so much thereof as shall not have been prepaid) on
August 14, 2035, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.45% per
annum from the date hereof, payable semiannually, on the 14th day of August and
February in each year, commencing with the August 14 or February 14 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 4.45% Series O Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 30, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 6-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:       Name:   Title:

 

Exhibit 6-2